Exhibit 10.1
 
AMENDED AND RESTATED CREDIT AGREEMENT
by and among
USA MOBILITY, INC.
ARCH WIRELESS, INC.,
USA MOBILITY WIRELESS, INC.
and
AMCOM SOFTWARE, INC.
as Borrowers,
THE LENDERS THAT ARE SIGNATORIES HERETO
as the Lenders,
and
WELLS FARGO CAPITAL FINANCE, LLC
as the Arranger and Administrative Agent
Dated as of March 3, 2011
 

 



--------------------------------------------------------------------------------



 



         
1. DEFINITIONS AND CONSTRUCTION
    1  
1.1. Definitions
    1  
1.2. Accounting Terms
    1  
1.3. Code
    1  
1.4. Construction
    2  
1.5. Schedules and Exhibits
    2  
2. LOAN AND TERMS OF PAYMENT
    2  
2.1. Revolver Advances
    2  
2.2. Term Loan
    3  
2.3. Borrowing Procedures and Settlements
    3  
2.4. Payments; Reductions of Commitments; Prepayments
    9  
2.5. Overadvances
    13  
2.6. Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations
    14  
2.7. Crediting Payments
    15  
2.8. Designated Account
    15  
2.9. Maintenance of Loan Account; Statements of Obligations
    16  
2.10. Fees
    16  
2.11. Letters of Credit
    16  
2.12. LIBOR Option
    19  
2.13. Capital Requirements
    22  
2.14. Joint and Several Liability of Borrowers
    23  
2.15. Effect of Amendment and Restatement
    25  
3. CONDITIONS; TERM OF AGREEMENT
    25  
3.1. Conditions Precedent to the Effectiveness
    25  
3.2. Conditions Precedent to all Extensions of Credit
    26  
3.3. Term
    26  
3.4. Effect of Termination
    26  
3.5. Early Termination by Borrowers
    26  
3.6. Post-closing Covenants
    27  
4. REPRESENTATIONS AND WARRANTIES
    27  
4.1. Due Organization and Qualification; Subsidiaries
    28  
4.2. Due Authorization; No Conflict
    28  

-i-



--------------------------------------------------------------------------------



 



         
4.3. Governmental Consents
    29  
4.4. Binding Obligations; Perfected Liens
    29  
4.5. Title to Assets; No Encumbrances
    29  
4.6. Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims
    29  
4.7. Litigation
    30  
4.8. Compliance with Laws
    30  
4.9. No Material Adverse Change
    30  
4.10. Fraudulent Transfer
    31  
4.11. Employee Benefits
    31  
4.12. Environmental Condition
    31  
4.13. Intellectual Property
    31  
4.14. Leases
    34  
4.15. Deposit Accounts and Securities Accounts
    34  
4.16. Complete Disclosure
    34  
4.17. [Intentionally Omitted]
    34  
4.18. Patriot Act
    34  
4.19. Indebtedness
    35  
4.20. Payment of Taxes
    35  
4.21. Margin Stock
    35  
4.22. Governmental Regulation
    35  
4.23. OFAC
    36  
4.24. Other Documents
    36  
4.25. Location of Inventory and Equipment
    36  
5. AFFIRMATIVE COVENANTS
    36  
5.1. Financial Statements, Reports, Certificates
    37  
5.2. Collateral Reporting
    37  
5.3. Existence
    37  
5.4. Maintenance of Properties
    37  
5.5. Taxes
    37  
5.6. Insurance
    38  
5.7. Inspection
    38  
5.8. Compliance with Laws
    38  

-ii-



--------------------------------------------------------------------------------



 



         
5.9. Environmental
    39  
5.10. Disclosure Updates
    39  
5.11. Formation of Subsidiaries
    39  
5.12. Further Assurances
    40  
5.13. Lender Meetings
    41  
5.14. [Intentionally Omitted]
    41  
5.15. Location of Inventory and Equipment
    41  
5.16. [Intentionally Omitted]
    41  
5.17. Maintenance Proprietary Rights
    41  
6. NEGATIVE COVENANTS
    43  
6.1. Indebtedness
    43  
6.2. Liens
    43  
6.3. Restrictions on Fundamental Changes
    43  
6.4. Disposal of Assets
    44  
6.5. Change Name
    44  
6.6. Nature of Business
    44  
6.7. Prepayments and Amendments
    44  
6.8. Change of Control
    45  
6.9. Distributions
    45  
6.10. Accounting Methods
    46  
6.11. Investments
    46  
6.12. Transactions with Affiliates
    46  
6.13. Use of Proceeds
    47  
6.14. Consignments
    47  
6.15. Inventory and Equipment with Bailees
    47  
6.16. Each of Parent and Arch as Holding Company
    47  
7. FINANCIAL COVENANTS
    47  
8. EVENTS OF DEFAULT
    49  
9. RIGHTS AND REMEDIES
    51  
9.1. Rights and Remedies
    51  
9.2. Remedies Cumulative
    52  
10. WAIVERS; INDEMNIFICATION
    52  
10.1. Demand; Protest; etc.
    52  

-iii-



--------------------------------------------------------------------------------



 



         
10.2. The Lender Group’s Liability for Collateral
    52  
10.3. Indemnification
    52  
11. NOTICES
    53  
12. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER
    54  
13. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS
    55  
13.1. Assignments and Participations
    55  
13.2. Successors
    58  
14. AMENDMENTS; WAIVERS
    58  
14.1. Amendments and Waivers
    58  
14.2. Replacement of Holdout Lender
    60  
14.3. No Waivers; Cumulative Remedies
    61  
15. AGENT; THE LENDER GROUP
    61  
15.1. Appointment and Authorization of Agent
    61  
15.2. Delegation of Duties
    62  
15.3. Liability of Agent
    62  
15.4. Reliance by Agent
    62  
15.5. Notice of Default or Event of Default
    63  
15.6. Credit Decision
    63  
15.7. Costs and Expenses; Indemnification
    64  
15.8. Agent in Individual Capacity
    64  
15.9. Successor Agent
    65  
15.10. Lender in Individual Capacity
    65  
15.11. Collateral Matters
    65  
15.12. Restrictions on Actions by Lenders; Sharing of Payments
    66  
15.13. Agency for Perfection
    67  
15.14. Payments by Agent to the Lenders
    67  
15.15. Concerning the Collateral and Related Loan Documents
    67  
15.16. Audits and Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information
    67  
15.17. Several Obligations; No Liability
    68  
16. WITHHOLDING TAXES
    69  
17. GENERAL PROVISIONS
    72  
17.1. Effectiveness
    72  

-iv-



--------------------------------------------------------------------------------



 



         
17.2. Section Headings
    73  
17.3. Interpretation
    73  
17.4. Severability of Provisions
    73  
17.5. Bank Product Providers
    73  
17.6. Debtor-Creditor Relationship
    73  
17.7. Counterparts; Electronic Execution
    73  
17.8. Revival and Reinstatement of Obligations
    74  
17.9. Confidentiality
    74  
17.10. Lender Group Expenses
    75  
17.11. USA PATRIOT Act
    75  
17.12. Integration
    75  
17.13. Parent as Agent for Borrowers
    75  

-v-



--------------------------------------------------------------------------------



 



EXHIBITS AND SCHEDULES

     
Exhibit A-1
  Form of Assignment and Acceptance
Exhibit B-1
  Form of Borrowing Base Certificate
Exhibit C-1
  Form of Compliance Certificate
Exhibit L-1
  Form of LIBOR Notice  
Schedule A-1
  Agent’s Account
Schedule A-2
  Authorized Persons
Schedule C-1
  Commitments
Schedule D-1
  Designated Account
Schedule P-1
  Permitted Investments
Schedule P-2
  Permitted Liens
Schedule R-1
  Real Property
Schedule 1.1
  Definitions
Schedule 3.1
  Conditions Precedent
Schedule 4.1(b)
  Capitalization of Borrowers
Schedule 4.1(c)
  Capitalization of Borrowers’ Subsidiaries
Schedule 4.6(a)
  States of Organization
Schedule 4.6(b)
  Chief Executive Offices
Schedule 4.6(c)
  Organizational Identification Numbers
Schedule 4.6(d)
  Commercial Tort Claims
Schedule 4.7
  Litigation
Schedule 4.12
  Environmental Matters
Schedule 4.13(a)
  Patents; Trademarks; Domain Names; Copyrights
Schedule 4.13(b)
  Licenses
Schedule 4.13(c)
  Embedded Products
Schedule 4.13(d)
  Infringed Intellectual Property
Schedule 4.13(e)
  Litigation of Intellectual Property
Schedule 4.13(f)
  Restricted Intellectual Property
Schedule 4.13(g)
  Intellectual Property Not Owned by Loan Parties
Schedule 4.13(h)
  Government or University Funded Intellectual Property
Schedule 4.15
  Deposit Accounts and Securities Accounts
Schedule 4.19
  Permitted Indebtedness
Schedule 5.1
  Financial Statements, Reports, Certificates
Schedule 5.2
  Collateral Reporting

-vi-



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT
          THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), is
entered into as of March 3, 2011, by and among the lenders identified on the
signature pages hereof (such lenders, together with their respective successors
and permitted assigns, are referred to hereinafter each individually as a
“Lender” and collectively as the “Lenders”), WELLS FARGO CAPITAL FINANCE, LLC
(formerly known as Wells Fargo Foothill, LLC), a Delaware limited liability
company, as the arranger and administrative agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, “Agent”),
USA MOBILITY, INC., a Delaware corporation (“Parent”), ARCH WIRELESS, INC., a
Delaware corporation (“Arch”), USA MOBILITY WIRELESS, INC., a Delaware
corporation (“Wireless”) and AMCOM SOFTWARE, INC., a Delaware corporation
(“Amcom”; Parent, Arch, Wireless and Amcom are collectively, the “Borrowers” and
individually, a “Borrower”).
          Amcom, Agent and certain Lenders are party to that certain Credit
Agreement dated as of June 6, 2008 (as previously amended, the “Original Credit
Agreement”). The parties to the Original Credit Agreement desire to amend and
restate the Original Credit Agreement on the terms provided herein. In
connection with such amendment and restatement, each of Parent, Arch and
Wireless will become borrowers and will be jointly and severally liable for the
Obligations with Amcom.
          The parties agree as follows:

1.   DEFINITIONS AND CONSTRUCTION.

     1.1. Definitions.
          Capitalized terms used in this Agreement shall have the meanings
specified therefor on Schedule 1.1.
     1.2. Accounting Terms.
          All accounting terms not specifically defined herein shall be
construed in accordance with GAAP. When used herein, the term “financial
statements” shall include the notes and schedules thereto. Whenever the term
“Parent” is used in respect of a financial covenant or a related definition, it
shall be understood to mean Parent and its Subsidiaries on a consolidated basis,
unless the context clearly requires otherwise.
     1.3. Code.
          Any terms used in this Agreement that are defined in the Code shall be
construed and defined as set forth in the Code unless otherwise defined herein;
provided, however, that to the extent that the Code is used to define any term
herein and such term is defined differently in different Articles of the Code,
the definition of such term contained in Article 9 of the Code shall govern.

 



--------------------------------------------------------------------------------



 



     1.4. Construction.
          Unless the context of this Agreement or any other Loan Document
clearly requires otherwise, references to the plural include the singular,
references to the singular include the plural, the terms “includes” and
“including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts, and contract rights. Any reference herein or in any other Loan
Document to the satisfaction or repayment in full of the Obligations shall mean
the repayment in full in cash (or, in the case of Letters of Credit or Bank
Products, the cash collateralization or support by a standby letter of credit in
accordance with the terms hereof) of all Obligations other than unasserted
contingent indemnification Obligations and other than any Bank Product
Obligations that, at such time, are allowed by the applicable Bank Product
Provider to remain outstanding and that are not required by the provisions of
this Agreement to be repaid or cash collateralized. Any reference herein to any
Person shall be construed to include such Person’s successors and assigns. Any
requirement of a writing contained herein or in any other Loan Document shall be
satisfied by the transmission of a Record.
     1.5. Schedules and Exhibits.
          All of the schedules and exhibits attached to this Agreement shall be
deemed incorporated herein by reference.

2.   LOAN AND TERMS OF PAYMENT.

     2.1. Revolver Advances.
          (a) Subject to the terms and conditions of this Agreement, and during
the term of this Agreement, each Lender with a Revolver Commitment agrees
(severally, not jointly or jointly and severally) to make advances (“Advances”)
to Borrowers in an amount at any one time outstanding not to exceed such
Lender’s Pro Rata Share of an amount equal to the lesser of (i) the Maximum
Revolver Amount less the Letter of Credit Usage at such time, and (ii) the
Borrowing Base at such time less the sum of the Letter of Credit Usage at such
time. All of the “Advances” (as defined in the Original Credit Agreement)
outstanding on the Closing Date shall constitute as Advances hereunder.
          (b) Amounts borrowed pursuant to this Section 2.1 may be repaid and,
subject to the terms and conditions of this Agreement, reborrowed at any time
during the term of this

-2-



--------------------------------------------------------------------------------



 



Agreement. The outstanding principal amount of the Advances, together with
interest accrued thereon, shall be due and payable on the Maturity Date or, if
earlier, on the date on which they are declared due and payable pursuant to the
terms of this Agreement.
     2.2. Term Loan.
          On the Original Closing Date, the Lenders a party to the Credit
Agreement on the Original Closing Date made term loans to Amcom in the aggregate
principal amount of $14,000,000. On the Fourth Amendment Effective Date, the
Lenders a party to the Credit Agreement on the Fourth Amendment Effective Date
made additional term loans to Amcom in an amount equal to the Additional Term
Loan Amount. On the Closing Date (before giving effect to the additional term
loan described below to be made on the Closing Date) the aggregate outstanding
principal balance of the term loan made on the Original Closing Date and the
additional term loans made on the Fourth Amendment Effective Date was
$27,750,000 (such term loans, collectively, the “Original Term Loan”). Subject
to the terms and conditions of this Agreement, on the Closing Date, each Lender
with a Term Loan Commitment agrees (severally, not jointly or jointly and
severally) to make additional term loans to Borrower in an amount equal to such
Lender’s Pro Rata Share of the Second Additional Term Loan Amount, which
additional term loans shall be added to and become part of the Original Term
Loan (the Original Term Loan, as increased by the additional term loans made on
the Closing Date, collectively, the “Term Loan”). After making such additional
term loans in the aggregate amount equal to the Second Additional Term Loan
Amount, the outstanding principal balance of the Term Loan shall be $42,500,000.
The principal of the Term Loan shall be repaid quarterly as follows: a quarterly
installment in the amount of $1,875,000 shall be paid on June 30, 2011,
September 30, 2011, December 31, 2011 and March 31, 2012; a quarterly
installment in the amount of $2,500,000 shall be paid on June 30, 2012,
September 30, 2012, December 31, 2012 and March 31, 2013; and a quarterly
installment in the amount of $1,875,000 shall be paid on June 30, 2013 and on
the last day of each calendar quarter thereafter until paid in full; provided,
that if not sooner paid, the outstanding unpaid principal balance and all
accrued and unpaid interest on the Term Loan shall be due and payable on the
earliest of (i) the Maturity Date, (ii) the date of the acceleration of the Term
Loan in accordance with the terms hereof, and (iii) the date of termination of
this Agreement pursuant to Section 9.1(c). All principal of, interest on, and
other amounts payable in respect of the Term Loan shall constitute Obligations.
     2.3. Borrowing Procedures and Settlements.
          (a) Procedure for Borrowing. Each Borrowing shall be made by a written
request by an Authorized Person delivered to Agent. Unless Swing Lender is not
obligated to make a Swing Loan pursuant to Section 2.3(b) below, such notice
must be received by Agent no later than 1:00 p.m. (Massachusetts time) on the
Business Day that is the requested Funding Date specifying (i) the amount of
such Borrowing, and (ii) the requested Funding Date, which shall be a Business
Day; provided, however, that if Swing Lender is not obligated to make a Swing
Loan as to a requested Borrowing, such notice must be received by Agent no later
than 1:00 p.m. (Massachusetts time) on the Business Day prior to the date that
is the requested Funding Date. At Agent’s election, in lieu of delivering the
above-described written request, any Authorized Person may give Agent telephonic
notice of such request by the required time. In such circumstances, Borrowers
agree that any such telephonic notice will be confirmed in writing

-3-



--------------------------------------------------------------------------------



 



within 24 hours of the giving of such telephonic notice, but the failure to
provide such written confirmation shall not affect the validity of the request.
          (b) Making of Swing Loans. In the case of a request for an Advance and
so long as either (i) the aggregate amount of Swing Loans made since the last
Settlement Date, minus the amount of Collections or payments applied to Swing
Loans since the last Settlement Date, plus the amount of the requested Advance
does not exceed $2,000,000, or (ii) Swing Lender, in its sole discretion, shall
agree to make a Swing Loan notwithstanding the foregoing limitation, Swing
Lender shall make an Advance in the amount of such Borrowing (any such Advance
made solely by Swing Lender pursuant to this Section 2.3(b) being referred to as
a “Swing Loan” and such Advances being referred to collectively as “Swing
Loans”) available to Borrowers on the Funding Date applicable thereto by
transferring immediately available funds to the Designated Account. Each Swing
Loan shall be deemed to be an Advance hereunder and shall be subject to all the
terms and conditions applicable to other Advances, except that all payments on
any Swing Loan shall be payable to Swing Lender solely for its own account.
Subject to the provisions of Section 2.3(d)(ii), Swing Lender shall not make and
shall not be obligated to make any Swing Loan if Swing Lender has actual
knowledge that (i) one or more of the applicable conditions precedent set forth
in Section 3 will not be satisfied on the requested Funding Date for the
applicable Borrowing, or (ii) the requested Borrowing would exceed the
Availability on such Funding Date. Swing Lender shall not otherwise be required
to determine whether the applicable conditions precedent set forth in Section 3
have been satisfied on the Funding Date applicable thereto prior to making any
Swing Loan. The Swing Loans shall be secured by the Agent’s Liens, constitute
Obligations hereunder, and bear interest at the rate applicable from time to
time to Advances that are Base Rate Loans.
          (c) Making of Loans.
               (i) In the event that Swing Lender is not obligated to make a
Swing Loan, then promptly after receipt of a request for a Borrowing pursuant to
Section 2.3(a), Agent shall notify the Lenders, not later than 4:00 p.m.
(Massachusetts time) on the Business Day immediately preceding the Funding Date
applicable thereto, by telecopy, telephone, or other similar form of
transmission, of the requested Borrowing. Each Lender shall make the amount of
such Lender’s Pro Rata Share of the requested Borrowing available to Agent in
immediately available funds, to Agent’s Account, not later than 1:00 p.m.
(Massachusetts time) on the Funding Date applicable thereto. After Agent’s
receipt of the proceeds of such Advances, Agent shall make the proceeds thereof
available to Borrowers on the applicable Funding Date by transferring
immediately available funds equal to such proceeds received by Agent to the
Designated Account; provided, however, that, subject to the provisions of
Section 2.3(d)(ii), Agent shall not request any Lender to make, and no Lender
shall have the obligation to make, any Advance if (1) one or more of the
applicable conditions precedent set forth in Section 3 will not be satisfied on
the requested Funding Date for the applicable Borrowing unless such condition
has been waived, or (2) the requested Borrowing would exceed the Availability on
such Funding Date.
               (ii) Unless Agent receives notice from a Lender prior to
12:00 p.m. (Massachusetts time) on the date of a Borrowing, that such Lender
will not make available as and when required hereunder to Agent for the account
of Borrowers the amount of that Lender’s Pro Rata Share of the Borrowing, Agent
may assume that each Lender has made or will make

-4-



--------------------------------------------------------------------------------



 



such amount available to Agent in immediately available funds on the Funding
Date and Agent may (but shall not be so required), in reliance upon such
assumption, make available to Borrowers on such date a corresponding amount. If
any Lender shall not have made its full amount available to Agent in immediately
available funds and if Agent in such circumstances has made available to
Borrowers such amount, that Lender shall on the Business Day following such
Funding Date make such amount available to Agent, together with interest at the
Defaulting Lender Rate for each day during such period. A notice submitted by
Agent to any Lender with respect to amounts owing under this subsection shall be
conclusive, absent manifest error. If such amount is so made available, such
payment to Agent shall constitute such Lender’s Advance on the date of Borrowing
for all purposes of this Agreement. If such amount is not made available to
Agent on the Business Day following the Funding Date, Agent will notify
Administrative Borrower of such failure to fund and, upon demand by Agent,
Borrowers shall pay such amount to Agent for Agent’s account, together with
interest thereon for each day elapsed since the date of such Borrowing, at a
rate per annum equal to the interest rate applicable at the time to the Advances
composing such Borrowing. The failure of any Lender to make any Advance on any
Funding Date shall not relieve any other Lender of any obligation hereunder to
make an Advance on such Funding Date, but no Lender shall be responsible for the
failure of any other Lender to make the Advance to be made by such other Lender
on any Funding Date.
               (iii) Agent shall not be obligated to transfer to a Defaulting
Lender any payments made by Borrowers to Agent for the Defaulting Lender’s
benefit, and, in the absence of such transfer to the Defaulting Lender, Agent
shall transfer any such payments to each other non-Defaulting Lender member of
the Lender Group ratably in accordance with their Commitments (but only to the
extent that such Defaulting Lender’s Advance was funded by the other members of
the Lender Group) or, if so directed by Administrative Borrower and if no
Default or Event of Default had occurred and is continuing (and to the extent
such Defaulting Lender’s Advance was not funded by the Lender Group), retain
same to be re-advanced to Borrowers as if such Defaulting Lender had made
Advances to Borrowers. Subject to the foregoing, Agent may hold and, in its
Permitted Discretion, re-lend to Borrowers for the account of such Defaulting
Lender the amount of all such payments received and retained by Agent for the
account of such Defaulting Lender. Solely for the purposes of voting or
consenting to matters with respect to the Loan Documents, such Defaulting Lender
shall be deemed not to be a “Lender” and such Lender’s Commitment shall be
deemed to be zero. This Section shall remain effective with respect to such
Lender until (x) the Obligations under this Agreement shall have been declared
or shall have become immediately due and payable, (y) the non-Defaulting
Lenders, Agent, and Borrowers shall have waived such Defaulting Lender’s default
in writing, or (z) the Defaulting Lender makes its Pro Rata Share of the
applicable Advance and pays to Agent all amounts owing by Defaulting Lender in
respect thereof. The operation of this Section shall not be construed to
increase or otherwise affect the Commitment of any Lender, to relieve or excuse
the performance by such Defaulting Lender or any other Lender of its duties and
obligations hereunder, or to relieve or excuse the performance by Borrowers of
their duties and obligations hereunder to Agent or to the Lenders other than
such Defaulting Lender. Any such failure to fund by any Defaulting Lender shall
constitute a material breach by such Defaulting Lender of this Agreement and
shall entitle Borrowers at their option, upon written notice to Agent, to
arrange for a substitute Lender to assume the Commitment of such Defaulting
Lender, such substitute Lender to be reasonably acceptable to Agent. In
connection with the arrangement of such a substitute Lender, the Defaulting
Lender shall have no right to refuse to be replaced hereunder,

-5-



--------------------------------------------------------------------------------



 



and agrees to execute and deliver a completed form of Assignment and Acceptance
in favor of the substitute Lender (and agrees that it shall be deemed to have
executed and delivered such document if it fails to do so) subject only to being
repaid its share of the outstanding Obligations (other than Bank Product
Obligations, but including an assumption of its Pro Rata Share of the Risk
Participation Liability) without any premium or penalty of any kind whatsoever;
provided, however, that any such assumption of the Commitment of such Defaulting
Lender shall not be deemed to constitute a waiver of any of the Lender Groups’
or Borrowers’ rights or remedies against any such Defaulting Lender arising out
of or in relation to such failure to fund.
          (d) Protective Advances and Optional Overadvances.
               (i) Agent hereby is authorized by Borrowers and the Lenders, from
time to time in Agent’s sole discretion, (A) after the occurrence and during the
continuance of a Default or an Event of Default, or (B) at any time that any of
the other applicable conditions precedent set forth in Section 3 are not
satisfied, to make Advances to Borrowers on behalf of the Lenders that Agent, in
its Permitted Discretion deems necessary or desirable (1) to preserve or protect
the Collateral, or any portion thereof, or (2) to enhance the likelihood of
repayment of the Obligations (other than the Bank Product Obligations) (any of
the Advances described in this Section 2.3(d)(i) shall be referred to as
“Protective Advances”).
               (ii) Any contrary provision of this Agreement notwithstanding,
the Lenders hereby authorize Agent or Swing Lender, as applicable, and either
Agent or Swing Lender, as applicable, may, but is not obligated to, knowingly
and intentionally, continue to make Advances (including Swing Loans) to
Borrowers notwithstanding that an Overadvance exists or thereby would be
created, so long as (A) after giving effect to such Advances, the sum of the
outstanding Revolver Usage at such time does not exceed the Borrowing Base by
more than $2,000,000, and (B) after giving effect to such Advances, the
outstanding Revolver Usage (except for and excluding amounts charged to the Loan
Account for interest, fees, or Lender Group Expenses) does not exceed the
Maximum Revolver Amount. In the event Agent obtains actual knowledge that the
Revolver Usage exceeds the amounts permitted by the immediately foregoing
provisions, regardless of the amount of, or reason for, such excess, Agent shall
notify the Lenders as soon as practicable (and prior to making any (or any
additional) intentional Overadvances (except for and excluding amounts charged
to the Loan Account for interest, fees, or Lender Group Expenses) unless Agent
determines that prior notice would result in imminent harm to the Collateral or
its value), and the Lenders with Revolver Commitments thereupon shall, together
with Agent, jointly determine the terms of arrangements that shall be
implemented with Borrowers intended to reduce, within a reasonable time, the
outstanding principal amount of the Advances to Borrowers to an amount permitted
by the preceding sentence. In such circumstances, if any Lender with a Revolver
Commitment objects to the proposed terms of reduction or repayment of any
Overadvance, the terms of reduction or repayment thereof shall be implemented
according to the determination of the Required Lenders. Each Lender with a
Revolver Commitment shall be obligated to settle with Agent as provided in
Section 2.3(e) for the amount of such Lender’s Pro Rata Share of any
unintentional Overadvances by Agent reported to such Lender, any intentional
Overadvances made as permitted under this Section 2.3(d)(ii), and any
Overadvances resulting from the charging to the Loan Account of interest, fees,
or Lender Group Expenses.

-6-



--------------------------------------------------------------------------------



 



               (iii) Each Protective Advance and each Overadvance shall be
deemed to be an Advance hereunder, except that no Protective Advance or
Overadvance shall be eligible to be a LIBOR Rate Loan and, prior to Settlement
therefor, all payments on the Protective Advances shall be payable to Agent
solely for its own account. The Protective Advances and Overadvances shall be
repayable on demand, secured by the Agent’s Liens, constitute Obligations
hereunder, and bear interest at the rate applicable from time to time to
Advances that are Base Rate Loans. The provisions of this Section 2.3(d) are for
the exclusive benefit of Agent, Swing Lender, and the Lenders and are not
intended to benefit Borrowers in any way.
          (e) Settlement. It is agreed that each Lender’s funded portion of the
Advances is intended by the Lenders to equal, at all times, such Lender’s Pro
Rata Share of the outstanding Advances. Such agreement notwithstanding, Agent,
Swing Lender, and the other Lenders agree (which agreement shall not be for the
benefit of Borrowers) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among the Lenders as to the
Advances, the Swing Loans, and the Protective Advances shall take place on a
periodic basis in accordance with the following provisions:
               (i) Agent shall request settlement (“Settlement”) with the
Lenders on a weekly basis, or on a more frequent basis if so determined by Agent
(1) on behalf of Swing Lender, with respect to the outstanding Swing Loans,
(2) for itself, with respect to the outstanding Protective Advances, and
(3) with respect to Parent’s or its Subsidiaries’ Collections or payments
received, as to each by notifying the Lenders by telecopy, telephone, or other
similar form of transmission, of such requested Settlement, no later than 4:00
p.m. (Massachusetts time) on the Business Day immediately prior to the date of
such requested Settlement (the date of such requested Settlement being the
“Settlement Date”). Such notice of a Settlement Date shall include a summary
statement of the amount of outstanding Advances, Swing Loans, and Protective
Advances for the period since the prior Settlement Date. Subject to the terms
and conditions contained herein (including Section 2.3(c)(iii)): (y) if a
Lender’s balance of the Advances (including Swing Loans and Protective Advances)
exceeds such Lender’s Pro Rata Share of the Advances (including Swing Loans and
Protective Advances) as of a Settlement Date, then Agent shall, by no later than
3:00 p.m. (Massachusetts time) on the Settlement Date, transfer in immediately
available funds to a Deposit Account of such Lender (as such Lender may
designate), an amount such that each such Lender shall, upon receipt of such
amount, have as of the Settlement Date, its Pro Rata Share of the Advances
(including Swing Loans and Protective Advances), and (z) if a Lender’s balance
of the Advances (including Swing Loans and Protective Advances) is less than
such Lender’s Pro Rata Share of the Advances (including Swing Loans and
Protective Advances) as of a Settlement Date, such Lender shall no later than
3:00 p.m. (Massachusetts time) on the Settlement Date transfer in immediately
available funds to the Agent’s Account, an amount such that each such Lender
shall, upon transfer of such amount, have as of the Settlement Date, its Pro
Rata Share of the Advances (including Swing Loans and Protective Advances). Such
amounts made available to Agent under clause (z) of the immediately preceding
sentence shall be applied against the amounts of the applicable Swing Loans or
Protective Advances and, together with the portion of such Swing Loans or
Protective Advances representing Swing Lender’s Pro Rata Share thereof, shall
constitute Advances of such Lenders. If any such amount is not made available to
Agent by any Lender on the Settlement Date applicable thereto to the extent
required by the terms hereof,

-7-



--------------------------------------------------------------------------------



 



Agent shall be entitled to recover for its account such amount on demand from
such Lender together with interest thereon at the Defaulting Lender Rate.
               (ii) In determining whether a Lender’s balance of the Advances,
Swing Loans, and Protective Advances is less than, equal to, or greater than
such Lender’s Pro Rata Share of the Advances, Swing Loans, and Protective
Advances as of a Settlement Date, Agent shall, as part of the relevant
Settlement, apply to such balance the portion of payments actually received in
good funds by Agent with respect to principal, interest, fees payable by
Borrowers and allocable to the Lenders hereunder, and proceeds of Collateral.
               (iii) Between Settlement Dates, Agent, to the extent Protective
Advances or Swing Loans are outstanding, may pay over to Agent or Swing Lender,
as applicable, any Collections or payments received by Agent, that in accordance
with the terms of this Agreement would be applied to the reduction of the
Advances, for application to the Protective Advances or Swing Loans. Between
Settlement Dates, Agent, to the extent no Protective Advances or Swing Loans are
outstanding, may pay over to Swing Lender any Collections or payments received
by Agent, that in accordance with the terms of this Agreement would be applied
to the reduction of the Advances, for application to Swing Lender’s Pro Rata
Share of the Advances. If, as of any Settlement Date, Collections or payments of
Parent or its Subsidiaries received since the then immediately preceding
Settlement Date have been applied to Swing Lender’s Pro Rata Share of the
Advances other than to Swing Loans, as provided for in the previous sentence,
Swing Lender shall pay to Agent for the accounts of the Lenders, and Agent shall
pay to the Lenders, to be applied to the outstanding Advances of such Lenders,
an amount such that each Lender shall, upon receipt of such amount, have, as of
such Settlement Date, its Pro Rata Share of the Advances. During the period
between Settlement Dates, Swing Lender with respect to Swing Loans, Agent with
respect to Protective Advances, and each Lender (subject to the effect of
agreements between Agent and individual Lenders) with respect to the Advances
other than Swing Loans and Protective Advances, shall be entitled to interest at
the applicable rate or rates payable under this Agreement on the daily amount of
funds employed by Swing Lender, Agent, or the Lenders, as applicable.
          (f) Notation. Agent, as a non-fiduciary agent for Borrowers, shall
maintain a register showing the principal amount of the Advances (and portion of
the Term Loan, as applicable), owing to each Lender, including the Swing Loans
owing to Swing Lender, and Protective Advances owing to Agent, and the interests
therein of each Lender, from time to time and such records shall, absent
manifest error, conclusively be presumed to be correct and accurate.
          (g) Lenders’ Failure to Perform. All Advances (other than Swing Loans
and Protective Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other Lender to perform its obligation to
make any Advance (or other extension of credit) hereunder, nor shall any
Commitment of any Lender be increased or decreased as a result of any failure by
any other Lender to perform its obligations hereunder, and (ii) no failure by
any Lender to perform its obligations hereunder shall excuse any other Lender
from its obligations hereunder.

-8-



--------------------------------------------------------------------------------



 



     2.4. Payments; Reductions of Commitments; Prepayments.
          (a) Payments by Borrowers.
               (i) Except as otherwise expressly provided herein, all payments
by Borrowers shall be made to Agent’s Account for the account of the Lender
Group and shall be made in immediately available funds, no later than 2:00 p.m.
(Massachusetts time) on the date specified herein. Any payment received by Agent
later than 2:00 p.m. (Massachusetts time) shall be deemed to have been received
on the following Business Day and any applicable interest or fee shall continue
to accrue until such following Business Day.
               (ii) Unless Agent receives notice from Administrative Borrower
prior to the date on which any payment is due to the Lenders that Borrowers will
not make such payment in full as and when required, Agent may assume that
Borrowers have made (or will make) such payment in full to Agent on such date in
immediately available funds and Agent may (but shall not be so required), in
reliance upon such assumption, distribute to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent Borrowers
do not make such payment in full to Agent on the date when due, each Lender
severally shall repay to Agent on demand such amount distributed to such Lender,
together with interest thereon at the Defaulting Lender Rate for each day from
the date such amount is distributed to such Lender until the date repaid.
          (b) Apportionment and Application.
               (i) So long as no Application Event has occurred and is
continuing and except as otherwise provided with respect to Defaulting Lenders,
all principal and interest payments shall be apportioned ratably among the
Lenders (according to the unpaid principal balance of the Obligations to which
such payments relate held by each Lender) and all payments of fees and expenses
(other than fees or expenses that are for Agent’s separate account) shall be
apportioned ratably among the Lenders having a Pro Rata Share of the type of
Commitment or Obligation to which a particular fee or expense relates. All
payments to be made hereunder by Borrowers shall be remitted to Agent and all
(subject to Section 2.4(b)(iv), Section 2.4(d)(ii) and Section 2.4(e)) such
payments, and all proceeds of Collateral received by Agent, shall be applied, so
long as no Application Event has occurred and is continuing, to reduce the
balance of the Advances outstanding and, thereafter, to Borrowers (to be wired
to the Designated Account) or such other Person entitled thereto under
applicable law.
               (ii) At any time that an Application Event has occurred and is
continuing and except as otherwise provided with respect to Defaulting Lenders,
all payments remitted to Agent and all proceeds of Collateral received by Agent
shall be applied as follows:
                    (A) first, to pay any Lender Group Expenses (including cost
or expense reimbursements) or indemnities then due to Agent under the Loan
Documents, until paid in full,
                    (B) second, to pay any fees or premiums then due to Agent
under the Loan Documents until paid in full,

-9-



--------------------------------------------------------------------------------



 



                    (C) third, to pay interest due in respect of all Protective
Advances until paid in full,
                    (D) fourth, to pay the principal of all Protective Advances
until paid in full,
                    (E) fifth, ratably to pay any Lender Group Expenses
(including cost or expense reimbursements) or indemnities then due to any of the
Lenders under the Loan Documents, until paid in full,
                    (F) sixth, ratably to pay any fees or premiums then due to
any of the Lenders under the Loan Documents until paid in full,
                    (G) seventh, ratably to pay interest due in respect of the
Advances (other than Protective Advances), the Swing Loans, and the Term Loan
until paid in full,
                    (H) eighth, ratably (i) to pay the principal of all Swing
Loans until paid in full, (ii) to pay the principal of all Advances until paid
in full, (iii) to Agent, to be held by Agent, for the ratable benefit of Issuing
Lender and those Lenders having a Revolver Commitment, as cash collateral in an
amount up to 105% of the Letter of Credit Usage, (iv) to Agent, to be held by
Agent, for the benefit of the Bank Product Providers, as cash collateral in an
amount up to the amount the Bank Product Providers reasonably determine to be
the credit exposure of Borrowers and its Subsidiaries in respect of Bank
Products, and (v) to pay the outstanding principal balance of the Term Loan (in
the inverse order of the maturity of the installments due thereunder) until the
Term Loan is paid in full,
                    (I) ninth, to pay any other Obligations, and
                    (J) tenth, to Borrowers (to be wired to the Designated
Account) or such other Person entitled thereto under applicable law.
               (iii) Agent promptly shall distribute to each Lender, pursuant to
the applicable wire instructions received from each Lender in writing, such
funds as it may be entitled to receive, subject to a Settlement delay as
provided in Section 2.3(e).
               (iv) In each instance, so long as no Application Event has
occurred and is continuing, Section 2.4(b)(i) shall not apply to any payment
made by Borrowers to Agent and specified by Administrative Borrower to be for
the payment of specific Obligations then due and payable (or prepayable) under
any provision of this Agreement.
               (v) For purposes of Section 2.4(b)(ii), “paid in full” means
payment in cash of all amounts owing under the Loan Documents, including loan
fees, service fees, professional fees, interest (and specifically including
interest accrued after the commencement of any Insolvency Proceeding), default
interest, interest on interest, and expense reimbursements, whether or not any
of the foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.

-10-



--------------------------------------------------------------------------------



 



               (vi) In the event of a direct conflict between the priority
provisions of this Section 2.4 and any other provision contained in any other
Loan Document, it is the intention of the parties hereto that such provisions be
read together and construed, to the fullest extent possible, to be in concert
with each other. In the event of any actual, irreconcilable conflict that cannot
be resolved as aforesaid, the terms and provisions of this Section 2.4 shall
control and govern.
               (vii) Amounts to be applied pursuant to this Section 2.4 to the
prepayment of an Advance or a portion of the Term Loan shall be applied, as
applicable, first to reduce outstanding Base Rate Loans that constitute such
Advance or portion of the Term Loan and then reduce outstanding LIBOR Rate Loans
(commencing with the LIBOR Rate Loans having the shortest time to the end of the
applicable Interest Period) that constitute such Advance or portion of the Term
Loan.
               (viii) Term Loan Commitments. The Term Loan Commitments shall
terminate on the Closing Date after making the additional term loans on the
Closing Date in the Second Additional Term Loan Amount pursuant to Section 2.2.
          (c) Optional Prepayments and Reduction of Commitments.
               (i) Advances. Borrowers may prepay the principal of any Advance
at any time in whole or in part.
               (ii) Term Loan. Borrowers may, upon at least 1 Business Day prior
written notice to Agent, prepay the principal of the Term Loan, in whole or in
part. Each prepayment made pursuant to this Section 2.4(c)(ii) shall be
accompanied by the payment of accrued interest to the date of such payment on
the amount prepaid. Each such prepayment shall be applied against the remaining
installments of principal due on the Term Loan on a pro rata basis (for the
avoidance of doubt, any amount that is due and payable on the Maturity Date
shall constitute an installment).
               (iii) Revolver Commitments. The Revolver Commitments shall
terminate on the Maturity Date. Borrowers may reduce the Revolver Commitments to
an amount (which may be zero) not less than the sum of (A) the Revolver Usage as
of such date, plus (B) the principal amount of all Advances not yet made as to
which a request has been given by Borrowers under Section 2.3(a), plus (C) the
amount of all Letters of Credit not yet issued as to which a request has been
given to Borrowers pursuant to Section 2.11(a). Each such reduction shall be in
an amount which is an integral multiple of $100,000 (unless the Revolver
Commitments in effect immediately prior to such reduction are less than
$100,000), shall be made by providing not less than 3 Business Days prior
written notice to Agent and shall be irrevocable. Once reduced, the Revolver
Commitments may not be increased. Each such reduction of the Revolver
Commitments shall reduce the Revolver Commitments of each Lender proportionately
in accordance with its Pro Rata Share thereof.
          (d) Mandatory Prepayments.
               (i) Borrowing Base. If, at any time, (A) the sum of the
outstanding Revolver Usage on such date exceeds (B) the Borrowing Base (such
excess being referred to as

-11-



--------------------------------------------------------------------------------



 



the “Borrowing Base Excess”), then Borrowers shall immediately prepay the
Obligations in accordance with Section 2.4(e)(i) in an aggregate amount equal to
the Borrowing Base Excess.
               (ii) Dispositions. Within 1 Business Day of the date of receipt
by Parent or any of its Subsidiaries of the Net Cash Proceeds of any voluntary
or involuntary sale or disposition by Parent or any of its Subsidiaries of
assets (including casualty losses or condemnations but excluding sales or
dispositions which qualify as Permitted Dispositions under clauses (a), (b),
(c), (d), (f), (i), (j), (l) or (n) of the definition of Permitted
Dispositions), Borrowers shall prepay the outstanding principal amount of the
Obligations in accordance with Section 2.4(e)(ii)in an amount equal to 100% of
such Net Cash Proceeds (including condemnation awards and payments in lieu
thereof) received by such Person in connection with such sales or dispositions,
but in either case only to the extent that the aggregate amount of Net Cash
Proceeds received (and not paid to Agent as a prepayment of the Obligations) by
Parent or its Subsidiaries for all such sales or dispositions shall exceed
$200,000 in any fiscal year; provided that, so long as (A) no Default or Event
of Default shall have occurred and is continuing, (B) Administrative Borrower
shall have given Agent prior written notice of Borrowers’ intention to apply
such monies to the costs of replacement of the properties or assets that are the
subject of such sale or disposition or the cost of purchase or construction of
other assets useful in the business of Parent or its Subsidiaries, (C) the
monies are held in a Deposit Account in which Agent has a perfected
first-priority security interest, and (D) Parent or its Subsidiaries, as
applicable, complete such replacement, purchase, or construction within 180 days
after the initial receipt of such monies, Parent and its Subsidiaries shall have
the option to apply such monies to the costs of replacement of the assets that
are the subject of such sale or disposition or the costs of purchase or
construction of other assets useful in the business of Parent and its
Subsidiaries unless and to the extent that such applicable period shall have
expired without such replacement, purchase or construction being made or
completed, in which case, any amounts remaining in the cash collateral account
shall be paid to Agent and applied in accordance with Section 2.4(e)(ii).
Nothing contained in this Section 2.4(d)(ii) shall permit Parent or any of its
Subsidiaries to sell or otherwise dispose of any assets other than in accordance
with Section 6.4.
               (iii) [Intentionally omitted]
               (iv) Indebtedness. Within 1 Business Day of the date of
incurrence by Parent or any of its Subsidiaries of any Indebtedness (other than
Indebtedness permitted under Section 6.1), Borrowers shall prepay the
outstanding principal amount of the Obligations in accordance with
Section 2.4(e)(ii) in an amount equal to 100% of the Net Cash Proceeds received
by such Person in connection with such incurrence. The provisions of this
Section 2.4(d)(iv) shall not be deemed to be implied consent to any such
incurrence otherwise prohibited by the terms and conditions of this Agreement.
               (v) [Intentionally omitted]
               (vi) Excess Cash Flow. Within 10 days of delivery to Agent and
the Lenders of audited annual financial statements pursuant to Section 5.1,
commencing with the delivery to Agent and the Lenders of the financial
statements for Parent’s fiscal year ended December 31, 2011 or, if such
financial statements are not delivered to Agent and the Lenders on the date such
statements are required to be delivered pursuant to Section 5.1, 10 days after
the

-12-



--------------------------------------------------------------------------------



 



date such statements are required to be delivered to Agent and the Lenders
pursuant to Section 5.1, Borrowers shall prepay the outstanding principal amount
of the Obligations in accordance with Section 2.4(e)(ii) in an amount equal to
the amount by which 25% of the Excess Cash Flow of Parent and its Subsidiaries
for such fiscal year exceeds the sum of (A) voluntary prepayments of the Term
Loan pursuant to Section 2.4(c)(ii) during such fiscal year, plus (B) permanent
reductions to the Maximum Revolver Amount as set forth in the definition thereof
during such fiscal year to the extent of the amount of the reduction in the
Revolver Usage for such year (or with respect to the fiscal year ending
December 31, 2011, to the extent of the reduction in the Revolver Usage for the
period commencing on the Closing Date and ending on December 31, 2011).
          (e) Application of Payments.
               (i) Each prepayment pursuant to Section 2.4(d)(i) shall, (A) so
long as no Application Event shall have occurred and be continuing, be applied,
first, to the outstanding principal amount of the Advances until paid in full,
second, to cash collateralize the Letters of Credit in an amount equal to 105%
of the then extant Letter of Credit Usage, and third, to the outstanding
principal amount of the Term Loan until paid in full, and (B) if an Application
Event shall have occurred and be continuing, be applied in the manner set forth
in Section 2.4(b)(ii). Each such prepayment of the Term Loan shall be applied
against the remaining installments of principal of the Term Loan on a pro rata
basis (for the avoidance of doubt, any amount that is due and payable on the
Maturity Date shall constitute an installment).
               (ii) Each prepayment pursuant to Section 2.4(d)(ii), 2.4(d)(iv),
or 2.4(d)(vi) above shall (A) so long as no Application Event shall have
occurred and be continuing, be applied, first, to the outstanding principal
amount of the Term Loan until paid in full, second, to the outstanding principal
amount of the Advances (with a corresponding permanent reduction in the Maximum
Revolver Amount), until paid in full, and third, to cash collateralize the
Letters of Credit in an amount equal to 105% of the then extant Letter of Credit
Usage (with a corresponding permanent reduction in the Maximum Revolver Amount),
and (B) if an Application Event shall have occurred and be continuing, be
applied in the manner set forth in Section 2.4(b)(ii). Each such prepayment of
the Term Loan shall be applied against the remaining installments of principal
of the Term Loan on a pro rata basis (for the avoidance of doubt, any amount
that is due and payable on the Maturity Date shall constitute an installment).
     2.5. Overadvances.
          If, at any time or for any reason, the amount of Obligations owed by
Borrowers to the Lender Group pursuant to Section 2.1 or Section 2.11 is greater
than any of the limitations set forth in Section 2.1 or Section 2.11, as
applicable (an “Overadvance”), Borrowers immediately shall pay to Agent, in
cash, the amount of such excess, which amount shall be used by Agent to reduce
the Obligations in accordance with the priorities set forth in Section 2.4(b).
Borrowers promise to pay the Obligations (including principal, interest, fees,
costs, and expenses) in Dollars in full on the Maturity Date or, if earlier, on
the date on which the Obligations are declared due and payable pursuant to the
terms of this Agreement.

-13-



--------------------------------------------------------------------------------



 



     2.6. Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations.
          (a) Interest Rates. Except as provided in Section 2.6(c), all
Obligations (except for undrawn Letters of Credit and except for Bank Product
Obligations) that have been charged to the Loan Account pursuant to the terms
hereof shall bear interest on the Daily Balance thereof as follows:
               (i) if the relevant Obligation is a LIBOR Rate Loan, at a per
annum rate equal to the LIBOR Rate plus the LIBOR Rate Margin, and
               (ii) otherwise, at a per annum rate equal to the Base Rate plus
the Base Rate Margin.
          (b) Letter of Credit Fee. Borrowers shall pay Agent (for the ratable
benefit of the Lenders with a Revolver Commitment, subject to any agreements
between Agent and individual Lenders), a Letter of Credit fee (in addition to
the charges, commissions, fees, and costs set forth in Section 2.11(e)) which
shall accrue at a rate per annum equal to the LIBOR Rate Margin times the Daily
Balance of the undrawn amount of all outstanding Letters of Credit.
          (c) Default Rate. Upon the occurrence and during the continuation of
an Event of Default and at the election of the Required Lenders,
               (i) all Obligations (except for undrawn Letters of Credit and
except for Bank Product Obligations) that have been charged to the Loan Account
pursuant to the terms hereof shall bear interest on the Daily Balance thereof at
a per annum rate equal to 2 percentage points above the per annum rate otherwise
applicable hereunder, and
               (ii) the Letter of Credit fee provided for in Section 2.6(b)
shall be increased to 2 percentage points above the per annum rate otherwise
applicable hereunder.
          (d) Payment. Except as provided to the contrary in Section 2.10 or
Section 2.12(a), interest, Letter of Credit fees, and all other fees payable
hereunder shall be due and payable, in arrears, on the first day of each month
at any time that Obligations or Commitments are outstanding. Borrowers hereby
authorize Agent, from time to time without prior notice to Borrowers, to charge
all interest and fees (when due and payable), all Lender Group Expenses (as and
when incurred), all charges, commissions, fees, and costs provided for in
Section 2.11(e) (as and when accrued or incurred), all fees and costs provided
for in Section 2.10 (as and when accrued or incurred), and all other payments as
and when due and payable under any Loan Document (including any amounts due and
payable to the Bank Product Providers in respect of Bank Products) to the Loan
Account, which amounts thereafter shall constitute Advances hereunder and shall
accrue interest at the rate then applicable to Advances that are Base Rate
Loans. Any interest not paid when due shall be compounded by being charged to
the Loan Account and shall thereafter constitute Advances hereunder and shall
accrue interest at the rate then applicable to Advances that are Base Rate
Loans.
          (e) Computation. All interest and fees chargeable under the Loan
Documents shall be computed on the basis of a 360 day year, in each case, for
the actual number of days elapsed in the period during which the interest or
fees accrue. In the event the Base Rate

-14-



--------------------------------------------------------------------------------



 



is changed from time to time hereafter, the rates of interest hereunder based
upon the Base Rate automatically and immediately shall be increased or decreased
by an amount equal to such change in the Base Rate.
          (f) Intent to Limit Charges to Maximum Lawful Rate. In no event shall
the interest rate or rates payable under this Agreement, plus any other amounts
paid in connection herewith, exceed the highest rate permissible under any law
that a court of competent jurisdiction shall, in a final determination, deem
applicable. Borrowers and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, however, that, anything contained herein
to the contrary notwithstanding, if said rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, ipso facto, as
of the date of this Agreement, Borrowers are and shall be liable only for the
payment of such maximum as allowed by law, and payment received from Borrowers
in excess of such legal maximum, whenever received, shall be applied to reduce
the principal balance of the Obligations to the extent of such excess.
          (g) Notwithstanding anything in Section 2.6(d) or Section 2.10(b) to
the contrary, all accrued and unpaid interest and fees as of the Closing Date
shall be paid on the Closing Date.
     2.7. Crediting Payments.
          The receipt of any payment item by Agent shall not be considered a
payment on account unless such payment item is a wire transfer of immediately
available federal funds made to the Agent’s Account or unless and until such
payment item is honored when presented for payment. Should any payment item not
be honored when presented for payment, then Borrowers shall be deemed not to
have made such payment and interest shall be calculated accordingly. Anything to
the contrary contained herein notwithstanding, any payment item shall be deemed
received by Agent only if it is received into the Agent’s Account on a Business
Day on or before 2:00 p.m. (Massachusetts time). If any payment item is received
into the Agent’s Account on a non-Business Day or after 2:00 p.m. (Massachusetts
time) on a Business Day, it shall be deemed to have been received by Agent as of
the opening of business on the immediately following Business Day.
     2.8. Designated Account.
          Agent is authorized to make the Advances and the Term Loan, and
Issuing Lender is authorized to issue the Letters of Credit, under this
Agreement based upon telephonic or other instructions received from anyone
purporting to be an Authorized Person or, without instructions, if pursuant to
Section 2.6(d). Borrowers agree to establish and maintain the Designated Account
with the Designated Account Bank for the purpose of receiving the proceeds of
the Advances requested by Borrowers and made by Agent or the Lenders hereunder.
Unless otherwise agreed by Agent and Borrowers, any Advance, or Swing Loan
requested by Borrowers and made by Agent or the Lenders hereunder shall be made
to the Designated Account.

-15-



--------------------------------------------------------------------------------



 



     2.9. Maintenance of Loan Account; Statements of Obligations.
          Agent shall maintain an account on its books in the name of Borrowers
(the “Loan Account”) on which Borrowers will be charged with the Term Loan, all
Advances (including Protective Advances and Swing Loans) made by Agent, Swing
Lender, or the Lenders to Borrowers or for Borrowers’ account, the Letters of
Credit issued by Issuing Lender for Borrowers’ account, and with all other
payment Obligations hereunder or under the other Loan Documents (except for Bank
Product Obligations), including, accrued interest, fees and expenses, and Lender
Group Expenses. In accordance with Section 2.7, the Loan Account will be
credited with all payments received by Agent from Borrowers or for Borrowers’
account. Agent shall render statements regarding the Loan Account to Borrowers,
including principal, interest, fees, and including an itemization of all charges
and expenses constituting Lender Group Expenses owing, and such statements,
absent manifest error, shall be conclusively presumed to be correct and accurate
and constitute an account stated between Borrowers and the Lender Group unless,
within 30 days after receipt thereof by Borrowers, Administrative Borrower shall
deliver to Agent written objection thereto describing the error or errors
contained in any such statements.
     2.10. Fees.
          Borrowers shall pay to Agent,
          (a) for the account of Agent, as and when due and payable under the
terms of the Fee Letter, the fees set forth in the Fee Letter.
          (b) for the ratable account of those Lenders with Revolver
Commitments, on the first day of each month from and after the Closing Date up
to the first day of the month prior to the Payoff Date and on the Payoff Date,
an unused line fee in an amount equal to 0.50% per annum times the result of
(i) the Maximum Revolver Amount, less (ii) the average Daily Balance of the
Revolver Usage during the immediately preceding month (or portion thereof).
     2.11. Letters of Credit.
          (a) Subject to the terms and conditions of this Agreement, the Issuing
Lender agrees to issue letters of credit for the account of Borrowers (each, an
“L/C”) or to purchase participations or execute indemnities, guarantees, or
reimbursement obligations (each such undertaking, an “L/C Undertaking”) with
respect to letters of credit issued by an Underlying Issuer (as of the Closing
Date, the prospective Underlying Issuer is to be Wells Fargo) for the account of
Borrowers. Each request for the issuance of a Letter of Credit, or the
amendment, renewal, or extension of any outstanding Letter of Credit, shall be
made in writing by an Authorized Person and delivered to the Issuing Lender and
Agent via hand delivery, telefacsimile, or other electronic method of
transmission reasonably in advance of the requested date of issuance, amendment,
renewal, or extension. Each such request shall be in form and substance
reasonably satisfactory to the Issuing Lender in its Permitted Discretion and
shall specify (i) the amount of such Letter of Credit, (ii) the date of
issuance, amendment, renewal, or extension of such Letter of Credit, (iii) the
expiration date of such Letter of Credit, (iv) the name and address of the
beneficiary thereof (or the beneficiary of the Underlying Letter of Credit, as
applicable), and (v) such other information (including, in the case of an
amendment, renewal, or

-16-



--------------------------------------------------------------------------------



 



extension, identification of the outstanding Letter of Credit to be so amended,
renewed, or extended) as shall be necessary to prepare, amend, renew, or extend
such Letter of Credit. If requested by the Issuing Lender, one or more Borrowers
also shall be an applicant under the application with respect to any Underlying
Letter of Credit that is to be the subject of an L/C Undertaking. The Issuing
Lender shall have no obligation to issue a Letter of Credit if any of the
following would result after giving effect to the issuance of such requested
Letter of Credit:
               (i) the Letter of Credit Usage would exceed the Borrowing Base
less the outstanding amount of Advances, or
               (ii) the Letter of Credit Usage would exceed $2,000,000, or
               (iii) the Letter of Credit Usage would exceed the Maximum
Revolver Amount less the outstanding amount of Advances.
          Borrowers acknowledge and agree that the letters of credit issued
under the Original Credit Agreement and outstanding on the Closing Date shall
constitute Letters of Credit issued hereunder. Borrowers and the Lender Group
acknowledge and agree that certain Underlying Letters of Credit may be issued to
support letters of credit that already are outstanding as of the Closing Date.
Each Letter of Credit (and corresponding Underlying Letter of Credit) shall be
in form and substance acceptable to the Issuing Lender (in the exercise of its
Permitted Discretion), including the requirement that the amounts payable
thereunder must be payable in Dollars. If Issuing Lender is obligated to advance
funds under a Letter of Credit, Borrowers immediately shall reimburse such L/C
Disbursement to Issuing Lender by paying to Agent an amount equal to such L/C
Disbursement not later than 2:00 p.m., Massachusetts time, on the date that such
L/C Disbursement is made, if Administrative Borrower shall have received written
or telephonic notice of such L/C Disbursement prior to 1:00 p.m., Massachusetts
time, on such date, or, if such notice has not been received by Administrative
Borrower prior to such time on such date, then not later than 2:00 p.m.,
Massachusetts time, on the Business Day that Administrative Borrower receives
such notice, if such notice is received prior to 1:00 p.m., Massachusetts time,
on the date of receipt, and, in the absence of such reimbursement, the L/C
Disbursement immediately and automatically shall be deemed to be an Advance
hereunder and, initially, shall bear interest at the rate then applicable to
Advances that are Base Rate Loans. To the extent an L/C Disbursement is deemed
to be an Advance hereunder, Borrowers’ obligation to reimburse such L/C
Disbursement shall be discharged and replaced by the resulting Advance. Promptly
following receipt by Agent of any payment from Borrowers pursuant to this
paragraph, Agent shall distribute such payment to the Issuing Lender or, to the
extent that Lenders have made payments pursuant to Section 2.11(b) to reimburse
the Issuing Lender, then to such Lenders and the Issuing Lender as their
interests may appear.
          (b) Promptly following receipt of a notice of L/C Disbursement
pursuant to Section 2.11(a), each Lender with a Revolver Commitment agrees to
fund its Pro Rata Share of any Advance deemed made pursuant to the foregoing
subsection on the same terms and conditions as if Borrowers had requested such
Advance and Agent shall promptly pay to Issuing Lender the amounts so received
by it from the Lenders. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the Issuing Lender or the Lenders with Revolver
Commitments, the Issuing Lender shall be deemed to have granted to each Lender
with a Revolver Commitment, and each Lender

-17-



--------------------------------------------------------------------------------



 



with a Revolver Commitment shall be deemed to have purchased, a participation in
each Letter of Credit, in an amount equal to its Pro Rata Share of the Risk
Participation Liability of such Letter of Credit, and each such Lender agrees to
pay to Agent, for the account of the Issuing Lender, such Lender’s Pro Rata
Share of any payments made by the Issuing Lender under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Lender with a Revolver
Commitment hereby absolutely and unconditionally agrees to pay to Agent, for the
account of the Issuing Lender, such Lender’s Pro Rata Share of each L/C
Disbursement made by the Issuing Lender and not reimbursed by Borrowers on the
date due as provided in Section 2.11(a), or of any reimbursement payment
required to be refunded to Borrowers for any reason. Each Lender with a Revolver
Commitment acknowledges and agrees that its obligation to deliver to Agent, for
the account of the Issuing Lender, an amount equal to its respective Pro Rata
Share of each L/C Disbursement made by the Issuing Lender pursuant to this
Section 2.11(b) shall be absolute and unconditional and such remittance shall be
made notwithstanding the occurrence or continuation of an Event of Default or
Default or the failure to satisfy any condition set forth in Section 3. If any
such Lender fails to make available to Agent the amount of such Lender’s Pro
Rata Share of each L/C Disbursement made by the Issuing Lender in respect of
such Letter of Credit as provided in this Section, such Lender shall be deemed
to be a Defaulting Lender and Agent (for the account of the Issuing Lender)
shall be entitled to recover such amount on demand from such Lender together
with interest thereon at the Defaulting Lender Rate until paid in full.
          (c) Each Borrower hereby agrees to indemnify, save, defend, and hold
the Lender Group harmless from any loss, cost, expense, or liability, and
reasonable attorneys fees incurred by the Lender Group arising out of or in
connection with any Letter of Credit; provided, however, that no Borrower shall
be obligated hereunder to indemnify for any loss, cost, expense, or liability to
the extent that it is caused by the gross negligence or willful misconduct of
the Issuing Lender or any other member of the Lender Group. Each Borrower agrees
to be bound by the Underlying Issuer’s regulations and interpretations of any
Underlying Letter of Credit or by Issuing Lender’s interpretations of any L/C
issued by Issuing Lender to or for Borrowers’ account, even though this
interpretation may be different from Borrowers’ own, and each Borrower
understands and agrees that the Lender Group shall not be liable for any error,
negligence, or mistake, whether of omission or commission, in following any
Borrower’s instructions or those contained in the Letter of Credit or any
modifications, amendments, or supplements thereto. Each Borrower understands
that the L/C Undertakings may require Issuing Lender to indemnify the Underlying
Issuer for certain costs or liabilities arising out of claims by any Borrower
against such Underlying Issuer. Each Borrower hereby agrees to indemnify, save,
defend, and hold the Lender Group harmless with respect to any loss, cost,
expense (including reasonable attorneys fees), or liability incurred by the
Lender Group under any L/C Undertaking as a result of the Lender Group’s
indemnification of any Underlying Issuer; provided, however, that no Borrower
shall be obligated hereunder to indemnify for any loss, cost, expense, or
liability to the extent that it is caused by the gross negligence or willful
misconduct of the Issuing Lender or any other member of the Lender Group. Each
Borrower hereby acknowledges and agrees that neither the Lender Group nor the
Issuing Lender shall be responsible for delays, errors, or omissions resulting
from the malfunction of equipment in connection with any Letter of Credit. This
Section 2.11(c) shall not apply with respect to Taxes other than any Taxes that
represent losses or damages arising from any non-Tax claim.

-18-



--------------------------------------------------------------------------------



 



          (d) Borrowers hereby authorize and direct any Underlying Issuer to
deliver to the Issuing Lender all instruments, documents, and other writings and
property received by such Underlying Issuer pursuant to such Underlying Letter
of Credit and to accept and rely upon the Issuing Lender’s instructions with
respect to all matters arising in connection with such Underlying Letter of
Credit and the related application.
          (e) Any and all issuance charges, commissions, fees, and costs
incurred by the Issuing Lender relating to Underlying Letters of Credit shall be
Lender Group Expenses for purposes of this Agreement and immediately shall be
reimbursable by Borrowers to Agent for the account of the Issuing Lender; it
being acknowledged and agreed by Borrowers that, as of the Closing Date, the
issuance charge imposed by the prospective Underlying Issuer is .825% per annum
times the undrawn amount of each Underlying Letter of Credit, that such issuance
charge may be changed from time to time, and that the Underlying Issuer also
imposes a schedule of charges for amendments, extensions, drawings, and
renewals.
          (f) If by reason of (i) any change after the Closing Date in any
applicable law, treaty, rule, or regulation or any change in the interpretation
or application thereof by any Governmental Authority, or (ii) compliance by the
Underlying Issuer or the Lender Group with any direction, request, or
requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Federal Reserve Board as from time to time in effect (and any successor
thereto):
               (i) any reserve, deposit, or similar requirement is or shall be
imposed or modified in respect of any Letter of Credit issued hereunder, or
               (ii) there shall be imposed on the Underlying Issuer or the
Lender Group any other condition regarding any Underlying Letter of Credit or
any Letter of Credit issued pursuant hereto,
and the result of the foregoing is to increase, directly or indirectly, the cost
to the Lender Group of issuing, making, guaranteeing, or maintaining any Letter
of Credit or to reduce the amount receivable in respect thereof by the Lender
Group, then, and in any such case, Agent may, at any time within a reasonable
period after the additional cost is incurred or the amount received is reduced,
notify Administrative Borrower, and Borrowers shall pay within 30 days after
demand therefor, such amounts as Agent may specify to be necessary to compensate
the Lender Group for such additional cost or reduced receipt, together with
interest on such amount from the date of such demand until payment in full
thereof at the rate then applicable to Base Rate Loans hereunder. The
determination by Agent of any amount due pursuant to this Section, as set forth
in a certificate setting forth the calculation thereof in reasonable detail,
shall, in the absence of manifest or demonstrable error, be final and conclusive
and binding on all of the parties hereto.
     2.12. LIBOR Option.
          (a) Interest and Interest Payment Dates. In lieu of having interest
charged at the rate based upon the Base Rate, Borrowers shall have the option
(the “LIBOR Option”) to have interest on all or a portion of the Advances or the
Term Loan be charged (whether at the

-19-



--------------------------------------------------------------------------------



 



time when made (unless otherwise provided herein), upon conversion from a Base
Rate Loan to a LIBOR Rate Loan, or upon continuation of a LIBOR Rate Loan as a
LIBOR Rate Loan) at a rate of interest based upon the LIBOR Rate. Interest on
LIBOR Rate Loans shall be payable on the earliest of (i) the last day of the
Interest Period applicable thereto, (ii) the date on which all or any portion of
the Obligations are accelerated pursuant to the terms hereof, or (iii) the date
on which this Agreement is terminated pursuant to the terms hereof. On the last
day of each applicable Interest Period, unless Borrowers properly have exercised
the LIBOR Option with respect thereto, the interest rate applicable to such
LIBOR Rate Loan automatically shall convert to the rate of interest then
applicable to Base Rate Loans of the same type hereunder. At any time that an
Event of Default has occurred and is continuing, Borrowers no longer shall have
the option to request that Advances or the Term Loan bear interest at a rate
based upon the LIBOR Rate.
          (b) LIBOR Election.
               (i) Borrowers may, at any time and from time to time, so long as
no Event of Default has occurred and is continuing, elect to exercise the LIBOR
Option by notifying Agent prior to 2:00 p.m. (Massachusetts time) at least 3
Business Days prior to the commencement of the proposed Interest Period (the
“LIBOR Deadline”). Notice of Borrowers’ election of the LIBOR Option for a
permitted portion of the Advances or the Term Loan and an Interest Period
pursuant to this Section shall be made by delivery to Agent of a LIBOR Notice
received by Agent before the LIBOR Deadline, or by telephonic notice received by
Agent before the LIBOR Deadline (to be confirmed by delivery to Agent of a LIBOR
Notice received by Agent prior to 5:00 p.m. (Massachusetts time) on the same
day). Promptly upon its receipt of each such LIBOR Notice, Agent shall provide a
copy thereof to each of the affected Lenders.
               (ii) Each LIBOR Notice shall be irrevocable and binding on
Borrowers. In connection with each LIBOR Rate Loan, each Borrower shall
indemnify, defend, and hold Agent and the Lenders harmless against any loss,
cost, or expense actually incurred by Agent or any Lender as a result of (A) the
payment of any principal of any LIBOR Rate Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (B) the conversion of any LIBOR Rate Loan other than on the last day
of the Interest Period applicable thereto, or (C) the failure to borrow,
convert, continue or prepay any LIBOR Rate Loan on the date specified in any
LIBOR Notice delivered pursuant hereto (such losses, costs, or expenses,
“Funding Losses”). A certificate of Agent or a Lender delivered to
Administrative Borrower setting forth in reasonable detail any amount or amounts
that Agent or such Lender is entitled to receive pursuant to this Section 2.12
shall be conclusive absent manifest error. Borrowers shall pay such amount to
Agent or the Lender, as applicable, within 30 days of the date of its receipt of
such certificate.
               (iii) Borrowers shall have not more than 5 LIBOR Rate Loans in
effect at any given time. Borrowers only may exercise the LIBOR Option for LIBOR
Rate Loans of at least $1,000,000.
          (c) Conversion. Borrowers may convert LIBOR Rate Loans to Base Rate
Loans at any time; provided, however, that in the event that LIBOR Rate Loans
are converted or prepaid on any date that is not the last day of the Interest
Period applicable thereto, including as a result of any automatic prepayment
through the required application by Agent of proceeds of

-20-



--------------------------------------------------------------------------------



 



Parent’s and its Subsidiaries’ Collections in accordance with Section 2.4(b) or
for any other reason, including early termination of the term of this Agreement
or acceleration of all or any portion of the Obligations pursuant to the terms
hereof, each Borrower shall indemnify, defend, and hold Agent and the Lenders
and their Participants harmless against any and all Funding Losses in accordance
with Section 2.12 (b)(ii) above.
          (d) Special Provisions Applicable to LIBOR Rate.
               (i) The LIBOR Rate may be adjusted by Agent with respect to any
Lender on a prospective basis to take into account any additional or increased
costs to such Lender of maintaining or obtaining any eurodollar deposits or
increased costs, in each case, due to changes in applicable law occurring
subsequent to the commencement of the then applicable Interest Period, including
changes in tax laws (except changes of general applicability in income tax laws
or with respect to an amount of any Indemnifiable Taxes imposed on or with
respect to any payment made by any Loan Party hereunder or under any other Loan
Document, Other Taxes, Excluded Taxes and any related costs, in each case which
shall be governed solely by Section 16) and changes in the reserve requirements
imposed by the Board of Governors of the Federal Reserve System (or any
successor), excluding the Reserve Percentage, which additional or increased
costs would increase the cost of funding or maintaining loans bearing interest
at the LIBOR Rate. In any such event, the affected Lender shall give
Administrative Borrower and Agent notice of such a determination and adjustment
and Agent promptly shall transmit the notice to each other Lender and, upon its
receipt of the notice from the affected Lender, Borrowers may, by notice to such
affected Lender (y) require such Lender to furnish to Administrative Borrower a
statement setting forth the basis for adjusting such LIBOR Rate and the method
for determining the amount of such adjustment, or (z) repay the LIBOR Rate Loans
with respect to which such adjustment is made (together with any amounts due
under Section 2.12(b)(ii)).
               (ii) In the event that any change in market conditions or any
law, regulation, treaty, or directive, or any change therein or in the
interpretation of application thereof, shall at any time after the date hereof,
in the reasonable opinion of any Lender, make it unlawful or impractical for
such Lender to fund or maintain LIBOR Rate Loans or to continue such funding or
maintaining, or to determine or charge interest rates at the LIBOR Rate, such
Lender shall give notice of such changed circumstances to Agent and
Administrative Borrower and Agent promptly shall transmit the notice to each
other Lender and (y) in the case of any LIBOR Rate Loans of such Lender that are
outstanding, the date specified in such Lender’s notice shall be deemed to be
the last day of the Interest Period of such LIBOR Rate Loans, and interest upon
the LIBOR Rate Loans of such Lender thereafter shall accrue interest at the rate
then applicable to Base Rate Loans, and (z) Borrowers shall not be entitled to
elect the LIBOR Option until such Lender determines that it would no longer be
unlawful or impractical to do so.
          (e) No Requirement of Matched Funding. Anything to the contrary
contained herein notwithstanding, neither Agent, nor any Lender, nor any of
their Participants, is required actually to acquire eurodollar deposits to fund
or otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate.

-21-



--------------------------------------------------------------------------------



 



     2.13. Capital Requirements.
          (a) If, after the date hereof, any Lender determines that (i) the
adoption of or change in any law, rule, regulation or guideline regarding
capital requirements for banks or bank holding companies, or any change in the
interpretation or application thereof by any Governmental Authority charged with
the administration thereof, or (ii) compliance by such Lender or its parent bank
holding company with any guideline, request or directive of any such entity
regarding capital adequacy (whether or not having the force of law), has the
effect of reducing the return on such Lender’s or such holding company’s capital
as a consequence of such Lender’s Commitments hereunder to a level below that
which such Lender or such holding company could have achieved but for such
adoption, change, or compliance (taking into consideration such Lender’s or such
holding company’s then existing policies with respect to capital adequacy and
assuming the full utilization of such entity’s capital) by any amount deemed by
such Lender to be material, then such Lender may notify Administrative Borrower
and Agent thereof. Following receipt of such notice, Borrowers agree to pay such
Lender on demand the amount of such reduction of return of capital as and when
such reduction is determined, payable within 30 days after presentation by such
Lender of a statement in the amount and setting forth in reasonable detail such
Lender’s calculation thereof and the assumptions upon which such calculation was
based (which statement shall be deemed true and correct absent manifest error).
In determining such amount, such Lender may use any reasonable averaging and
attribution methods. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that Borrowers shall not be
required to compensate a Lender pursuant to this Section for any reductions in
return incurred more than 180 days prior to the date that such Lender notifies
Administrative Borrower of such law, rule, regulation or guideline giving rise
to such reductions and of such Lender’s intention to claim compensation
therefor; provided further that if such claim arises by reason of the adoption
of or change in any law, rule, regulation or guideline that is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
          (b) If any Lender requests additional or increased costs referred to
in Section 2.12(d)(i) or amounts under Section 2.13(a) (any such Lender, a
“Affected Lender”), then such Affected Lender shall use reasonable efforts to
promptly designate a different one of its lending offices or to assign its
rights and obligations hereunder to another of its offices or branches, if
(i) in the reasonable judgment of such Affected Lender, such designation or
assignment would eliminate or reduce amounts payable pursuant to Section
2.12(d)(i) or Section 2.13(a), as applicable, and (ii) in the reasonable
judgment of such Affected Lender, such designation or assignment would not
subject it to any material unreimbursed cost or expense and would not otherwise
be materially disadvantageous to it. Borrowers agree to pay all reasonable costs
and expenses incurred by such Affected Lender in connection with any such
designation or assignment. If, after such reasonable efforts, such Affected
Lender does not so designate a different one of its lending offices or assign
its rights to another of its offices or branches so as to eliminate Borrowers’
obligation to pay any future amounts to such Affected Lender pursuant to
Section 2.12(d)(i) or Section 2.13(a), as applicable, then Borrowers (without
prejudice to any amounts then due to such Affected Lender under
Section 2.12(d)(i) or Section 2.13(a), as applicable) may, unless prior to the
effective date of any such assignment the Affected Lender withdraws its request
for such additional amounts under Section 2.12(d)(i) or Section 2.13(a), as

-22-



--------------------------------------------------------------------------------



 



applicable, may seek a substitute Lender reasonably acceptable to Agent to
purchase the Obligations owed to such Affected Lender and such Affected Lender’s
Commitments hereunder (a “Replacement Lender”), and if such Replacement Lender
agrees to such purchase, such Affected Lender shall assign to the Replacement
Lender its Obligations and Commitments, pursuant to an Assignment and Acceptance
Agreement, and upon such purchase by the Replacement Lender, such Replacement
Lender shall be deemed to be a “Lender” for purposes of this Agreement and such
Affected Lender shall cease to be a “Lender” for purposes of this Agreement.
     2.14. Joint and Several Liability of Borrowers.
          (a) Each Borrower is accepting joint and several liability hereunder
and under the other Loan Documents in consideration of the financial
accommodations to be provided by the Lender Group under this Agreement, for the
mutual benefit, directly and indirectly, of each Borrower and in consideration
of the undertakings of the other Borrowers to accept joint and several liability
for the Obligations.
          (b) Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations (including any Obligations arising under
this Section 2.14), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them. Without limiting the foregoing, each of
Parent, Arch and Wireless acknowledge and agree that it is jointly and severally
liable with Amcom for the Existing Obligations.
          (c) If and to the extent that any Borrower shall fail to make any
payment with respect to any o f the Obligations as and when due or to perform
any of the Obligations in accordance with the terms thereof, then in each such
event the other Borrowers will make such payment with respect to, or perform,
such Obligation until such time as all of the Obligations are paid in full.
          (d) The Obligations of each Borrower under the provisions of this
Section 2.14 constitute the absolute and unconditional, full recourse
Obligations of each Borrower enforceable against each Borrower to the full
extent of its properties and assets, irrespective of the validity, regularity or
enforceability of the provisions of this Agreement (other than this
Section 2.14(d)) or any other circumstances whatsoever.
          Except as otherwise expressly provided in this Agreement, each
Borrower hereby waives notice of acceptance of its joint and several liability,
notice of any Advances or Letters of Credit issued under or pursuant to this
Agreement, notice of the occurrence of any Default, Event of Default, or of any
demand for any payment under this Agreement, notice of any action at any time
taken or omitted by Agent or Lenders under or in respect of any of the
Obligations, any requirement of diligence or to mitigate damages and, generally,
to the extent permitted by applicable law, all demands, notices and other
formalities of every kind in connection with this Agreement (except as otherwise
provided in this Agreement). Each Borrower hereby assents to, and waives notice
of, any extension or postponement of the time for the payment of any of the
Obligations, the acceptance of any payment of any of the Obligations, the
acceptance of any

-23-



--------------------------------------------------------------------------------



 



partial payment thereon, any waiver, consent or other action or acquiescence by
Agent or Lenders at any time or times in respect of any default by any Borrower
in the performance or satisfaction of any term, covenant, condition or provision
of this Agreement, any and all other indulgences whatsoever by Agent or Lenders
in respect of any of the Obligations, and the taking, addition, substitution or
release, in whole or in part, at any time or times, of any security for any of
the Obligations or the addition, substitution or release, in whole or in part,
of any Borrower. Without limiting the generality of the foregoing, each Borrower
assents to any other action or delay in acting or failure to act on the part of
any Agent or Lender with respect to the failure by any Borrower to comply with
any of its respective Obligations, including, without limitation, any failure
strictly or diligently to assert any right or to pursue any remedy or to comply
fully with applicable laws or regulations thereunder, which might, but for the
provisions of this Section 2.14 afford grounds for terminating, discharging or
relieving any Borrower, in whole or in part, from any of its Obligations under
this Section 2.14, it being the intention of each Borrower that, so long as any
of the Obligations hereunder remain unsatisfied, the Obligations of each
Borrower under this Section 2.14 shall not be discharged except by performance
and then only to the extent of such performance. The Obligations of each
Borrower under this Section 2.14 shall not be diminished or rendered
unenforceable by any winding up, reorganization, arrangement, liquidation,
reconstruction or similar proceeding with respect to any other Borrower or any
Agent or Lender.
          (e) Each Borrower represents and warrants to Agent and Lenders that
such Borrower is currently informed of the financial condition of Borrowers and
of all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations. Each Borrower further represents
and warrants to Agent and Lenders that such Borrower has read and understands
the terms and conditions of the Loan Documents. Each Borrower hereby covenants
that such Borrower will continue to keep informed of Borrowers’ financial
condition and of all other circumstances which bear upon the risk of nonpayment
or nonperformance of the Obligations.
          (f) The provisions of this Section 2.14 are made for the benefit of
Agent, each member of the Lender Group, each Bank Product Provider, and their
respective successors and assigns, and may be enforced by it or them from time
to time against any or all Borrowers as often as occasion therefor may arise and
without requirement on the part of Agent, any member of the Lender Group, any
Bank Product Provider, or any of their successors or assigns first to marshal
any of its or their claims or to exercise any of its or their rights against any
Borrower or to exhaust any remedies available to it or them against any Borrower
or to resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy. The provisions of this
Section 2.14 shall remain in effect until all of the Obligations shall have been
paid in full or otherwise fully satisfied. If at any time, any payment, or any
part thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by Agent or any Lender upon the insolvency,
bankruptcy or reorganization of any Borrower, or otherwise, the provisions of
this Section 2.14 will forthwith be reinstated in effect, as though such payment
had not been made.
          (g) Each Borrower hereby agrees that it will not enforce any of its
rights of contribution or subrogation against any other Borrower with respect to
any liability incurred by it hereunder or under any of the other Loan Documents,
any payments made by it to Agent or

-24-



--------------------------------------------------------------------------------



 



Lenders with respect to any of the Obligations or any collateral security
therefor until such time as all of the Obligations have been paid in full in
cash. Any claim which any Borrower may have against any other Borrower with
respect to any payments to any Agent or any member of the Lender Group hereunder
or under any of the Bank Product Agreements are hereby expressly made
subordinate and junior in right of payment, without limitation as to any
increases in the Obligations arising hereunder or thereunder, to the prior
payment in full in cash of the Obligations and, in the event of any insolvency,
bankruptcy, receivership, liquidation, reorganization or other similar
proceeding under the laws of any jurisdiction relating to any Borrower, its
debts or its assets, whether voluntary or involuntary, all such Obligations
shall be paid in full in cash before any payment or distribution of any
character, whether in cash, securities or other property, shall be made to any
other Borrower therefor.
          (h) Each Borrower hereby agrees that after the occurrence and during
the continuance of any Default or Event of Default, such Borrower will not
demand, sue for or otherwise attempt to collect any indebtedness of any other
Borrower owing to such Borrower until the Obligations shall have been paid in
full in cash. If, notwithstanding the foregoing sentence, such Borrower shall
collect, enforce or receive any amounts in respect of such indebtedness, such
amounts shall be collected, enforced and received by such Borrower as trustee
for Agent, and such Borrower shall deliver any such amounts to Agent for
application to the Obligations in accordance with Section 2.4(b).
     2.15. Effect of Amendment and Restatement.
          This Agreement shall become effective upon the Closing Date. Upon the
Closing Date, the indebtedness, obligations and other liabilities of Amcom
previously governed by the Original Credit Agreement (the “Existing
Obligations”) shall continue in full force and effect, but shall be governed by
the terms and conditions set forth in this Agreement and the Existing
Obligations shall be Obligations under this Agreement. The Existing Obligations
shall include all interest, fees and other amounts accrued through Closing Date
under the Original Credit Agreement. The Existing Obligations, together with any
and all additional Obligations incurred by Borrowers hereunder or under any of
the other Loan Documents shall continue to be secured by the Collateral. The
execution and delivery of this Agreement shall not constitute a novation or
repayment of the Existing Obligations. Each Borrower hereby reaffirms its
obligations under the Loan Documents executed and delivered by it prior to the
date hereof in connection with the Original Credit Agreement. Borrowers, Agent
and the Lenders further agree that each reference to the “Credit Agreement”
contained in any agreement, instrument or document executed and/or delivered in
connection with the Original Credit Agreement, shall be deemed to be a reference
to this Agreement.

3.   CONDITIONS; TERM OF AGREEMENT.

     3.1. Conditions Precedent to the Effectiveness.
          The effectiveness of this Agreement is subject to the satisfaction of
Agent and each Lender of each of the conditions precedent set forth on
Schedule 3.1 (the making of the additional term loans pursuant to Section 2.2 by
a Lender being conclusively deemed to be its satisfaction or waiver of the
conditions precedent).

-25-



--------------------------------------------------------------------------------



 



     3.2. Conditions Precedent to all Extensions of Credit.
          The obligation of the Lender Group (or any member thereof) to make any
Advances hereunder (or to extend any other credit hereunder) at any time shall
be subject to the following conditions precedent:
          (a) the representations and warranties of Parent or its Subsidiaries
contained in this Agreement or in the other Loan Documents shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
of such extension of credit, as though made on and as of such date (except to
the extent that such representations and warranties relate solely to an earlier
date); and
          (b) no Default or Event of Default shall have occurred and be
continuing on the date of such extension of credit, nor shall either result from
the making thereof.
     3.3. Term.
          This Agreement shall continue in full force and effect for a term
ending on September 3, 2014 (the “Maturity Date”). The foregoing
notwithstanding, the Lender Group, upon the election of the Required Lenders,
shall have the right to terminate its obligations under this Agreement
immediately and without notice upon the occurrence and during the continuation
of an Event of Default.
     3.4. Effect of Termination.
          On the date of such termination as provided in Section 3.3, all
Obligations (including contingent reimbursement obligations of Borrowers with
respect to outstanding Letters of Credit and including all Bank Product
Obligations) immediately shall become due and payable without notice or demand
(including the requirement that Borrowers provide (a) Letter of Credit
Collateralization and (b) Bank Product Collateralization). No termination of
this Agreement, however, shall relieve or discharge Parent or its Subsidiaries
of their duties, Obligations, or covenants hereunder or under any other Loan
Document and the Agent’s Liens in the Collateral shall remain in effect until
all Obligations have been paid in full and the Lender Group’s obligations to
provide additional credit hereunder have been terminated. When this Agreement
has been terminated and all of the Obligations have been paid in full and the
Lender Group’s obligations to provide additional credit under the Loan Documents
have been terminated irrevocably, Agent will, at Borrowers’ sole expense,
execute and deliver any termination statements, lien releases, mortgage
releases, re-assignments of trademarks, discharges of security interests, and
other similar discharge or release documents (and, if applicable, in recordable
form) as are reasonably necessary to release, as of record, the Agent’s Liens
and all notices of security interests and liens previously filed by Agent with
respect to the Obligations.
     3.5. Early Termination by Borrowers.
          Borrowers have the option, at any time upon 3 Business Days prior
written notice to Agent, to terminate this Agreement and terminate the
Commitments hereunder by paying to Agent, in cash, the Obligations (including
(a) providing Letter of Credit Collateralization with

-26-



--------------------------------------------------------------------------------



 



respect to the then existing Letter of Credit Usage, and (b) providing Bank
Product Collateralization with respect to the then existing Bank Products), in
full.
     3.6. Post-closing Covenants.
          (a) Arch shall use commercially reasonable efforts to deliver to Agent
a certificate of status issued by the appropriate officer of the Commonwealth of
Virginia within 10 days after the Closing Date, which certificate shall indicate
that Arch is in good standing in the Commonwealth of Virginia.
          (b) Within 10 days after the Closing Date, Agent shall have received a
certificate of insurance with respect to the property insurance of Amcom, in
form and substance reasonably satisfactory to Agent.
          (c) Arch shall cause Metrocall Ventures, Inc. to use commercially
reasonable efforts to deliver to Agent a certificate of status issued by the
appropriate officer of the Commonwealth of Virginia within 30 days after the
Closing Date, which certificate shall indicate that Metrocall Ventures, Inc. is
in good standing in the Commonwealth of Virginia.
          (d) Wireless shall use commercially reasonable efforts to obtain a
Collateral Access Agreement with respect to the premises located at 3000
Technology Drive, Plano, Texas 75074 within 30 days after the Closing Date.
          (e) Within 365 days after the Closing Date, Parent shall (i) cause all
Loan Parties to execute and record with the United States Patent and Trademark
Office or the Unites States Copyright Office, as applicable, all assignments or
other documents necessary to demonstrate to Agent’s reasonable satisfaction that
such Loan Party owns correct and clear title to all trademarks, patents and
copyrights that such Loan Party actually owns and (ii) cause all necessary lien
releases to be executed and recorded with the United States Patent and Trademark
Office or the United States Copyright Office, as applicable, to release all
security interests (other than those in favor of the Agent), including without
limitation those in favor of UBS AG (Stamford Branch), filed against any
trademarks, patents and copyrights owned by the Loan Parties; provided, however,
that the failure to satisfy any of the foregoing requirements in this clause (e)
within the time period provided shall not cause an Event of Default hereunder so
long as no other Event of Default hereunder is then outstanding and the
applicable Loan Party is using commercially reasonable efforts to satisfy such
foregoing requirements.

4.   REPRESENTATIONS AND WARRANTIES.

          In order to induce the Lender Group to enter into this Agreement, each
Borrower makes the following representations and warranties to the Lender Group
which shall be true, correct, and complete, in all material respects, as of the
date hereof, and shall be true, correct, and complete, in all material respects,
as of the Closing Date and at and as of the date of the making of each Advance
(or other extension of credit) made thereafter, as though made on and as of the
date of such Advance (or other extension of credit) (except to the extent that
such representations and warranties relate solely to an earlier date) and such
representations and warranties shall survive the execution and delivery of this
Agreement:

-27-



--------------------------------------------------------------------------------



 



     4.1. Due Organization and Qualification; Subsidiaries.
          (a) Each Loan Party (i) is duly organized and existing and in good
standing under the laws of the jurisdiction of its organization, (ii) qualified
to do business in any state where the failure to be so qualified reasonably
could be expected to result in a Material Adverse Change, and (iii) has all
requisite power and authority to own and operate its properties, to carry on its
business as now conducted and as proposed to be conducted, to enter into the
Loan Documents to which it is a party and to carry out the transactions
contemplated thereby.
          (b) Set forth on Schedule 4.1(b) is a complete and accurate
description of the authorized capital Stock of Parent, by class, and, as of the
Closing Date, a description of the number of shares of each such class that are
issued and outstanding. Other than as described on Schedule 4.1(b), there are no
subscriptions, options, warrants, or calls relating to any shares of Parent’s
capital Stock, including any right of conversion or exchange under any
outstanding security or other instrument. Parent is not subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of its capital Stock or any security convertible into or
exchangeable for any of its capital Stock.
          (c) Set forth on Schedule 4.1(c) (as such Schedule may be updated from
time to time to reflect changes permitted to be made under Section 5.11), is a
complete and accurate list of Parent’s direct and indirect Subsidiaries,
showing: (i) the number of shares of each class of common and preferred Stock
authorized for each of such Subsidiaries, and (ii) the number and the percentage
of the outstanding shares of each such class owned directly or indirectly by
Borrower. All of the outstanding capital Stock of each such Subsidiary has been
validly issued and is fully paid and non-assessable.
          (d) Except as set forth on Schedule 4.1(c), there are no
subscriptions, options, warrants, or calls relating to any shares of Parent’s
Subsidiaries’ capital Stock, including any right of conversion or exchange under
any outstanding security or other instrument. Neither Parent nor any of its
Subsidiaries is subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of Parent’s Subsidiaries’
capital Stock or any security convertible into or exchangeable for any such
capital Stock
     4.2. Due Authorization; No Conflict.
          (a) As to each Loan Party, the execution, delivery, and performance by
such Loan Party of the Loan Documents to which it is a party have been duly
authorized by all necessary action on the part of such Loan Party.
          (b) As to each Loan Party, the execution, delivery, and performance by
such Loan Party of the Loan Documents to which it is a party do not and will not
(i) violate any material provision of federal, state, or local law or regulation
applicable to any Loan Party or its Subsidiaries, the Governing Documents of any
Loan Party or its Subsidiaries, or any order, judgment, or decree of any court
or other Governmental Authority binding on any Loan Party or its Subsidiaries,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any Material Contract of any Loan Party
or its Subsidiaries except to the extent that any such conflict, breach or
default could not individually or in the aggregate reasonably be expected to
have a Material Adverse Change, (iii) result in or require the creation

-28-



--------------------------------------------------------------------------------



 



or imposition of any Lien of any nature whatsoever upon any assets of any Loan
Party, other than Permitted Liens, or (iv) require any approval of any Loan
Party’s interestholders or any approval or consent of any Person under any
Material Contract of any Loan Party, other than consents or approvals that have
been obtained and that are still in force and effect and except, in the case of
Material Contracts, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Change.
     4.3. Governmental Consents.
          The execution, delivery, and performance by each Loan Party of the
Loan Documents to which such Loan Party is a party and the consummation of the
transactions contemplated by the Loan Documents do not and will not require any
registration with, consent, or approval of, or notice to, or other action with
or by, any Governmental Authority, other than consents or approvals that have
been obtained and that are still in force and effect and except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
the Agent for filing or recordation, as of the Closing Date.
     4.4. Binding Obligations; Perfected Liens.
          (a) Each Loan Document has been duly executed and delivered by each
Loan Party that is a party thereto and is the legally valid and binding
obligations of such Loan Party, enforceable against such Loan Party in
accordance with its respective terms, except as enforcement may be limited by
equitable principles or by bankruptcy, insolvency, reorganization, moratorium,
or similar laws relating to or limiting creditors’ rights generally.
          (b) The Agent’s Liens are validly created, perfected (other than
(i) in respect of motor vehicles and (ii) any Deposit Accounts and Securities
Accounts not subject to a Control Agreement as permitted by Section 6.11, and
subject only to the filing of financing statements), and first priority Liens,
subject only to Permitted Liens.
     4.5. Title to Assets; No Encumbrances.
          Each of the Loan Parties and its Subsidiaries has (i) good, sufficient
and legal title to (in the case of fee interests in Real Property), (ii) valid
leasehold interests in (in the case of leasehold interests in real or personal
property), and (iii) good and marketable title to (in the case of all other
personal property), all of their respective assets reflected in their most
recent financial statements delivered pursuant to Section 5.1, in each case
except for assets disposed of since the date of such financial statements to the
extent permitted hereby. All of such assets are free and clear of Liens except
for Permitted Liens.
     4.6. Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.
          (a) The name of (within the meaning of Section 9-503 of the Code) and
jurisdiction of organization of each Loan Party and each of its Subsidiaries is
set forth on Schedule 4.6(a) (as such Schedule may be updated from time to time
to reflect changes permitted to be made under Section 6.5).

-29-



--------------------------------------------------------------------------------



 



          (b) The chief executive office of each Loan Party and each of its
Subsidiaries is located at the address indicated on Schedule 4.6(b) (as such
Schedule may be updated from time to time to reflect changes permitted to be
made under Section 5.15).
          (c) Each Loan Party’s and each of its Subsidiaries’ tax identification
numbers and organizational identification numbers, if any, are identified on
Schedule 4.6(c) (as such Schedule may be updated from time to time to reflect
changes permitted to be made under Section 6.5).
          (d) As of the Closing Date, no Loan Party and no Subsidiary of a Loan
Party holds any commercial tort claims that exceed $100,000 in amount, except as
set forth on Schedule 4.6(d).
     4.7. Litigation.
          (a) There are no actions, suits, or proceedings pending or, to the
best knowledge of Borrowers, threatened against a Loan Party or any of its
Subsidiaries that either individually or in the aggregate could reasonably be
expected to result in a Material Adverse Change.
          (b) Schedule 4.7(b) sets forth a complete and accurate description,
with respect to each of the actions, suits, or proceedings that, as of the
Closing Date, is pending or, to the best knowledge of Borrowers, threatened
against a Loan Party or any of its Subsidiaries, of (i) the parties to such
actions, suits, or proceedings, (ii) the nature of the dispute that is the
subject of such actions, suits, or proceedings, (iii) the maximum amount of the
liability of Loan Parties and their Subsidiaries in connection with such
actions, suits, or proceedings, (iv) the status, as of the Closing Date, with
respect to such actions, suits, or proceedings, and (v) whether any liability of
the Loan Parties’ and their Subsidiaries in connection with such actions, suits,
or proceedings is covered by insurance.
     4.8. Compliance with Laws.
          No Loan Party nor any of its Subsidiaries (a) is in violation of any
applicable laws, rules, regulations, executive orders, or codes (including
Environmental Laws) that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Change, or (b) is subject to or in default
with respect to any final judgments, writs, injunctions, decrees, rules or
regulations of any court or any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Change.
     4.9. No Material Adverse Change.
          All financial statements relating to the Loan Parties and their
Subsidiaries that have been delivered by any Borrower to Agent have been
prepared in accordance with GAAP (except, in the case of unaudited financial
statements, for the lack of footnotes and being subject to year-end audit
adjustments) and present fairly in all material respects, the Loan Parties’ and
their Subsidiaries’ consolidated financial condition as of the date thereof and
results of operations

-30-



--------------------------------------------------------------------------------



 



for the period then ended. Since December 31, 2010, no event, circumstance, or
change has occurred that has or could reasonably be expected to result in a
Material Adverse Change with respect to the Loan Parties and their Subsidiaries
taken as a whole.
     4.10. Fraudulent Transfer.
          (a) The Loan Parties and their Subsidiaries, on a consolidated basis,
are Solvent.
          (b) No transfer of property is being made by any Loan Party and no
obligation is being incurred by any Loan Party in connection with the
transactions contemplated by this Agreement or the other Loan Documents with the
intent to hinder, delay, or defraud either present or future creditors of such
Loan Party.
     4.11. Employee Benefits.
          No Loan Party, none of their Subsidiaries, nor any of their ERISA
Affiliates maintains or contributes to any Benefit Plan.
     4.12. Environmental Condition.
          Except as set forth on Schedule 4.12, (a) to Borrowers’ knowledge, no
Loan Party’s or its Subsidiaries’ properties or assets has ever been used by a
Loan Party, its Subsidiaries, or by previous owners or operators in the disposal
of, or to produce, store, handle, treat, release, or transport, any Hazardous
Materials, where such use, production, storage, handling, treatment, release or
transport was in violation, in any material respect, of any applicable
Environmental Law, (b) to Borrowers’ knowledge, no Loan Party’s or its
Subsidiaries’ properties or assets has ever been designated or identified in any
manner pursuant to any environmental protection statute as a Hazardous Materials
disposal site, (c) no Loan Party nor any of its Subsidiaries has received notice
that a Lien arising under any Environmental Law has attached to any revenues or
to any Real Property owned or operated by a Loan Party or its Subsidiaries, and
(d) no Loan Party nor any of its Subsidiaries nor any of their respective
facilities or operations is subject to any outstanding written order, consent
decree, or settlement agreement with any Person relating to any Environmental
Law or Environmental Liability that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Change.
     4.13. Intellectual Property.
          (a) Each Loan Party owns, or is licensed, or otherwise possesses
legally enforceable rights, to use, sell or license, as applicable, all
Proprietary Rights that are reasonably necessary for the operation of their
respective businesses as currently conducted. Schedule 4.13(a) contains a
complete and correct list of all of each Loan Party’s patents and patent
applications; trademark and service mark registrations and applications for
registration thereof; domain names; copyright registrations and applications for
registration thereof; and computer software owned or used by each Loan Party
(excluding Commercial Software), in each case that is material to the conduct of
the business as currently conducted. Each Loan Party has licenses

-31-



--------------------------------------------------------------------------------



 



for all Commercial Software that is material to its business and no Loan Party
has any obligation to pay fees, royalties and other amounts at any time pursuant
to any such license.
          (b) Schedule 4.13(b) sets forth a complete list of all (excluding
Commercial Software and licenses under which any Loan Party licenses its
products to its customers in the ordinary course of its business) (i) licenses,
sublicenses and other agreements as to which any Loan Party is a party (as
licensor, licensee or otherwise) and pursuant to which any Loan Party or any
other Person is authorized to use, sell, distribute or license any Proprietary
Rights and (ii) licenses, sublicenses or other agreements with resellers and
distributors that grant any rights to use or modify and resell or sublicense any
Loan Party software products. The applicable Loan Party has delivered to Agent
correct and complete copies of all such licenses, sublicenses and agreements (as
amended to date). No Loan Party is in violation, in any respect, of any such
license, sublicense or agreement except where such violation would not
reasonably be expected to result in a Material Adverse Change.
          (c) Except for Commercial Software and Embedded Products for which the
applicable Loan Party has valid non-exclusive licenses, each Loan Party is the
sole and exclusive owner of the Proprietary Rights (free and clear of any Liens)
used by it, and has sole and exclusive rights to the use and distribution
therefor or the material covered thereby in connection with the services or
products in respect of which such Proprietary Rights are currently being used,
sold, licensed or distributed. Except as set forth on Schedule 4.13(c) and other
than (i) software which by the terms of its own license explicitly permits the
licensee to distribute the software together with other commercial programs with
no restrictions on such Loan Party’s ability to charge fees for such
distribution and with no restriction on such Loan Party’s right to receive
payments for transfer of its Proprietary Rights and (ii) separate software
modules or programs that a Loan Party has elected to make available without a
fee, no open source or public library software, including any version of any
software licensed pursuant to any GNU public license, is, in whole or in part,
embodied or incorporated, in any manner, into any Loan Party software products.
Schedule 4.13(c) under the heading “Embedded Products” lists all (excluding
Commercial Software) Embedded Products which are material to the business of the
applicable Loan Party as it is currently conducted. The applicable Loan Party
has delivered to Agent correct and complete copies of all such licenses,
sublicenses and agreements (as amended to date). No Loan Party is in violation
of any such license, sublicense or agreement except where such violation would
not reasonably be expected to result in a Material Adverse Change. No Loan Party
is contractually obligated to pay compensation to any third party with respect
to any Proprietary Rights other than with respect to Commercial Software or
Embedded Products, except pursuant to the agreements disclosed on
Schedule 4.13(c).
          (d) Except as disclosed on Schedule 4.13(d), (i) no Loan Party has
knowledge that it has infringed on any intellectual property rights of any third
party and (ii) to each Loan Party’s knowledge, none of the material Proprietary
Rights infringes on any intellectual property rights of any third party.
          (e) Except as disclosed on Schedule 4.13(e), and except for those
claims which could not reasonably be expected to result in a Material Adverse
Change, no claims with respect to the Proprietary Rights are pending or, to the
knowledge of any Loan Party, threatened against any Loan Party (i) alleging that
the manufacture, sale, licensing or use of any Proprietary Rights as now
manufactured, sold, licensed or used by any Loan Party or, to the knowledge of

-32-



--------------------------------------------------------------------------------



 



any Loan Party, as now manufactured, sold license or used by any third party
infringes on any intellectual property rights of any third party, (ii) against
the use by any Loan Party or, to the knowledge of any Loan Party, against the
use by any third party of any technology, know-how or computer software used in
any Loan Party’s business as currently conducted or (iii) challenging the
ownership by any Loan Party, or the validity or effectiveness, of any such
Proprietary Rights.
          (f) Except as disclosed on Schedule 4.13(f), no Loan Party has entered
into any agreement under which such Loan Party is restricted, and is not
otherwise restricted, (i) from selling, licensing or otherwise distributing any
of its products to any class or type of customers or through any type of channel
in any geographic area or during any period of time, or (ii) from combining,
incorporating, embedding or bundling or allowing others to combine, incorporate,
embed or bundle any of its products with those of another party; except in each
case where such restriction or agreement would not reasonably be expected to
result in a Material Adverse Change. The applicable Loan Party has delivered to
Agent correct and complete copies of all such agreements (as amended to date).
          (g) Each Loan Party has taken all security measures in its reasonable
discretion to safeguard and maintain its property rights in all Proprietary
Rights owned by such Loan Party. All officers, employees and consultants of each
Loan Party who have access to proprietary information have executed and
delivered to such Loan Party an agreement regarding the protection of
proprietary information, and all employees and consultants involved in the
development of Proprietary Rights for any Loan Party have executed and delivered
to such Loan Party an assignment to such Loan Party of all Proprietary Rights
arising from the services performed for such Loan Party by such Persons. No
current or prior officer, employee or consultant of any Loan Party claims, and
no Loan Party is aware of any grounds to assert a claim to, or any ownership
interest in, any Proprietary Right owned by any Loan Party as a result of having
been involved in the development of such property while employed by or
consulting to any Loan Party or otherwise. Except as disclosed on
Schedule 4.13(g) and except for Embedded Products or Commercial Software, all of
the computer software products within the Proprietary Rights owned by any Loan
Party have been developed by employees of such Loan Party within the scope of
their employment, as a “work made for hire” and was directed by such Loan Party
to work on Company Software, or by consultants who have assigned all rights to
such products to such Loan Party and whose names are listed on Schedule 4.13(g)
or have otherwise been assigned to or licensed for such use by such Loan Party.
          (h) Except as described in Schedule 4.13(h), no government funding or
university or college facilities were used in the development of the computer
software programs or applications owned by any Loan Party.
          (i) The Proprietary Rights of each Loan Party that are sold or
licensed to customers of the applicable Loan Party are and have at all times
been in compliance with all laws, rules, regulations, and orders of any
Governmental Authority applicable thereto, except for such instances of
non-compliance which could not reasonably be expected to have a Material Adverse
Change.

-33-



--------------------------------------------------------------------------------



 



     4.14. Leases.
          Each Loan Party and its Subsidiaries enjoy peaceful and undisturbed
possession under all leases material to their business and to which they are
parties or under which they are operating, and, subject to Permitted Protests,
all of such material leases are valid and subsisting and no material default by
the applicable Loan Party or its Subsidiaries exists under any of them.
     4.15. Deposit Accounts and Securities Accounts.
          Set forth on Schedule 4.15 (as updated pursuant to the provisions of
the Security Agreement from time to time) is a listing of all of the Loan
Parties’ and their Subsidiaries’ Deposit Accounts and Securities Accounts,
including, with respect to each bank or securities intermediary (a) the name and
address of such Person, and (b) the account numbers of the Deposit Accounts or
Securities Accounts maintained with such Person.
     4.16. Complete Disclosure.
          All factual information (taken as a whole) furnished by or on behalf
of a Loan Party or its Subsidiaries in writing to Agent or any Lender (including
all information contained in the Schedules hereto or in the other Loan
Documents) for purposes of or in connection with this Agreement, the other Loan
Documents, or any transaction contemplated herein or therein is, and all other
such factual information (taken as a whole) hereafter furnished by or on behalf
of a Loan Party or its Subsidiaries in writing to Agent or any Lender will be,
true and accurate, in all material respects, on the date as of which such
information is dated or certified and not incomplete by omitting to state any
fact necessary to make such information (taken as a whole) not misleading in any
material respect at such time in light of the circumstances under which such
information was provided. On the Closing Date, the Closing Date Projections
represent, and as of the date on which any other Projections are delivered to
Agent, such additional Projections represent Borrowers’ good faith estimate of
the Loan Parties’ and their Subsidiaries future performance for the periods
covered thereby based upon assumptions believed by Borrowers to be reasonable at
the time of the delivery thereof to Agent (it being understood that such
projections and forecasts are subject to uncertainties and contingencies, many
of which are beyond the control of the Loan Parties and their Subsidiaries and
no assurances can be given that such projections or forecasts will be realized).
     4.17. [Intentionally Omitted]
     4.18. Patriot Act.
          To the extent applicable, each Loan Party is in compliance, in all
material respects, with the (a) Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the Untied States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”). No part of the
proceeds of the loans made hereunder will be used, directly or indirectly, for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain

-34-



--------------------------------------------------------------------------------



 



any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.
     4.19. Indebtedness.
          Set forth on Schedule 4.19 is a true and complete list of all
Indebtedness of each Loan Party and each of its Subsidiaries outstanding
immediately prior to the Closing Date that is to remain outstanding after the
Closing Date and such Schedule accurately sets forth the aggregate principal
amount of such Indebtedness.
     4.20. Payment of Taxes.
          Except as otherwise permitted under Section 5.5 and except as would
not reasonably be expected to, individually or in the aggregate, result in a
Material Adverse Change, (a) all tax returns and reports of each Loan Party and
its Subsidiaries required to be filed by any of them have been timely filed, and
all taxes shown on such tax returns to be due and payable and all assessments,
fees and other governmental charges upon a Loan Party and its Subsidiaries and
upon their respective assets, income, businesses and franchises that are due and
payable have been paid when due and payable, (b) each Loan Party and each of its
Subsidiaries have made adequate provision in accordance with GAAP for all taxes
not yet due and payable, and (c) no Borrower knows of any proposed tax
assessment against a Loan Party or any of its Subsidiaries that is not being
actively contested by such Loan Party or such Subsidiary diligently, in good
faith, and by appropriate proceedings; provided such reserves or other
appropriate provisions, if any, as shall be required in conformity with GAAP
shall have been made or provided therefor. No Loan Party nor any of its
Subsidiaries has “participated” in a “reportable transaction” within the meaning
of Treasury Regulation Section 1.6011-4, except as would not be reasonably
expected to, individually or in the aggregate, result in a Material Adverse
Change.
     4.21. Margin Stock.
          No Loan Party nor any of its Subsidiaries is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock. No part of the proceeds of
the loans made to Borrowers will be used to purchase or carry any such Margin
Stock or to extend credit to others for the purpose of purchasing or carrying
any such margin stock or for any purpose that violates, or is inconsistent with,
the provisions of Regulation T, U or X of said Board of Governors.
     4.22. Governmental Regulation.
          No Loan Party nor any of its Subsidiaries is subject to regulation
under the Federal Power Act or the Investment Company Act of 1940 or under any
other federal or state statute or regulation which may limit its ability to
incur Indebtedness or which may otherwise render all or any portion of the
Obligations unenforceable. No Loan Party nor any of its Subsidiaries is a
“registered investment company” or a company “controlled” by a “registered
investment company” or a “principal underwriter” of a “registered investment
company” as such terms are defined in the Investment Company Act of 1940.

-35-



--------------------------------------------------------------------------------



 



     4.23. OFAC.
          No Loan Party nor any of its Subsidiaries is in violation of any of
the country or list based economic and trade sanctions administered and enforced
by OFAC. No Loan Party nor any of its Subsidiaries (a) is a Sanctioned Person or
a Sanctioned Entity, (b) has a more than 10% of its assets located in Sanctioned
Entities, or (c) derives more than 10% of its revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities. The proceeds of any
Advance or of the Term Loan will not be used to fund any operations in, finance
any investments or activities in, or make any payments to, a Sanctioned Person
or a Sanctioned Entity.
     4.24. Other Documents.
          (a) Parent has delivered to Agent a complete and correct copy of the
Merger Documents, including all schedules and exhibits thereto. The execution,
delivery and performance of each of the Merger Documents has been duly
authorized by all necessary action on the part of Borrowers. Each Merger
Document is the legal, valid and binding obligation of the Loan Party a party
thereto, enforceable against such Loan Party in accordance with its terms, in
each case, except (i) as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting
generally the enforcement of creditors’ rights and (ii) the availability of the
remedy of specific performance or injunctive or other equitable relief is
subject to the discretion of the court before which any proceeding therefor may
be brought. No Loan Party is in default in the performance or compliance with
any provisions thereof. All representations and warranties made by each Loan
Party in the Merger Documents and in the certificates delivered in connection
therewith are true and correct in all material respects. To Borrowers’
knowledge, none of the representations or warranties in the Merger Documents
contain any untrue statement of a material fact or omit any fact necessary to
make the statements therein not misleading, in any case that could reasonably be
expected to result in a Material Adverse Change.
          (b) The Merger was consummated and was effective on or before the
Closing Date, in accordance with all applicable laws. All requisite approvals by
Governmental Authorities having jurisdiction over any Loan Party, with respect
to the Merger, were obtained (including filings or approvals required under the
Hart-Scott-Rodino Antitrust Improvements Act), except for any approval the
failure to obtain could not reasonably be expected to be material to the
interests of the Lenders.
     4.25. Location of Inventory and Equipment.
          The Inventory and Equipment is located only in the United States.

5.   AFFIRMATIVE COVENANTS.

          Each Borrower covenants and agrees that, until termination of all of
the Commitments and payment in full of the Obligations, the Loan Parties shall
and shall cause each of their Subsidiaries to do all of the following:

-36-



--------------------------------------------------------------------------------



 



     5.1. Financial Statements, Reports, Certificates.
          Deliver to Agent, with copies to each Lender, each of the financial
statements, reports, and other items set forth on Schedule 5.1 at the times
specified therein. In addition, each Borrower agrees that no Subsidiary of a
Loan Party will have a fiscal year different from that of Parent. In addition,
each Borrower agrees to maintain a system of accounting that enables such
Borrower to produce financial statements in accordance with GAAP. Each Loan
Party shall also (a) keep a reporting system that shows all additions, sales,
claims, returns, and allowances with respect to its and its Subsidiaries’ sales,
and (b) maintain its billing systems/practices as disclosed to Agent prior to
the Closing Date and shall only make material modifications thereto with notice
to Agent.
     5.2. Collateral Reporting.
          Provide Agent (and if so requested by Agent, with copies for each
Lender) with each of the reports set forth on Schedule 5.2 at the times
specified therein. In addition, each Borrower agrees to use commercially
reasonable efforts in cooperation with Agent to facilitate and implement a
system of electronic collateral reporting in order to provide electronic
reporting of each of the items set forth above.
     5.3. Existence.
          Except as otherwise permitted under Section 6.3, maintain and preserve
at all times in full force and effect its existence (including being in good
standing in its jurisdiction of organization) and all rights and franchises,
licenses and permits material to its business.
     5.4. Maintenance of Properties.
          Maintain and preserve all of its assets that are necessary or useful
in the proper conduct of its business in good working order and condition,
ordinary wear, tear, and casualty excepted and Permitted Dispositions excepted
(and except where the failure to do so could not reasonably be expected to
result in a Material Adverse Change), and comply with the material provisions of
all material leases to which it is a party as lessee, so as to prevent the loss
or forfeiture thereof, unless such provisions are the subject of a Permitted
Protest.
     5.5. Taxes.
          Cause all assessments and taxes (other than assessments and taxes
which in the aggregate do not exceed $500,000) imposed, levied, or assessed by a
Governmental Authority against any Loan Party or its Subsidiaries, or any of
their respective assets or in respect of any of its income, businesses, or
franchises to be paid in full, before delinquency or before the expiration of
any extension period, except to the extent that the validity of such assessment
or tax shall be the subject of a Permitted Protest and so long as, in the case
of an assessment or tax that has or may become a Lien against any of the
Collateral, such contest proceedings conclusively operate to stay the sale of
any portion of the Collateral to satisfy such assessment or tax. Each Borrower
will and will cause each of its Subsidiaries to make timely payment or deposit
of all withholding and “trust fund” type taxes required of it and them by
applicable laws, and will,

-37-



--------------------------------------------------------------------------------



 



upon reasonable request, furnish Agent with proof reasonably satisfactory to
Agent indicating that it and its Subsidiaries have made such payments or
deposits.
     5.6. Insurance.
          At Borrowers’ expense, maintain insurance respecting each of the Loan
Parties’ and their Subsidiaries’ assets wherever located, covering loss or
damage by fire, theft, explosion, and all other hazards and risks as ordinarily
are insured against by other Persons engaged in the same or similar businesses.
Borrowers also shall maintain (with respect to each of their Subsidiaries)
business interruption, public liability, and product liability insurance, as
well as insurance against larceny, embezzlement, and criminal misappropriation.
All such policies of insurance shall be with responsible and reputable insurance
companies and in such amounts as is carried generally in accordance with sound
business practice by companies in similar businesses similarly situated and
located and in any event in amount, adequacy and scope reasonably satisfactory
to Agent. All property insurance policies covering the Collateral are to be made
payable to Agent for the benefit of Agent and the Lenders, as their interests
may appear, in case of loss, pursuant to a standard loss payable endorsement
with a standard non contributory “lender” or “secured party” clause and are to
contain such other provisions as Agent may reasonably require to fully protect
the Lenders’ interest in the Collateral and to any payments to be made under
such policies. All certificates of insurance are to be delivered to Agent, with
the loss payable and additional insured endorsement in favor of Agent and shall
provide for not less than 30 days (10 days in the case of non-payment) prior
written notice to Agent of the exercise of any right of cancellation. If
Borrowers fail to maintain such insurance, Agent may arrange for such insurance,
but at Borrowers’ expense and without any responsibility on Agent’s part for
obtaining the insurance, the solvency of the insurance companies, the adequacy
of the coverage, or the collection of claims. Borrowers shall give Agent prompt
notice of any loss exceeding $500,000 covered by its casualty or business
interruption insurance. So long as no Event of Default has occurred and is
continuing, Borrowers shall have the exclusive right to adjust any losses
payable under any such insurance policies that are less than $500,000. Upon the
occurrence and during the continuance of an Event of Default, Agent shall have
the sole right to file claims under any insurance policies, to receive, receipt
and give acquittance for any payments that may be payable thereunder, and to
execute any and all endorsements, receipts, releases, assignments, reassignments
or other documents that may be necessary to effect the collection, compromise or
settlement of any claims under any such insurance policies.
     5.7. Inspection.
          Permit Agent and each of its duly authorized representatives or agents
to visit any of its properties and inspect any of its assets or books and
records, to conduct appraisals and valuations, to examine and make copies of its
books and records, and to discuss its affairs, finances, and accounts with, and
to be advised as to the same by, its officers and employees at such reasonable
times and intervals as Agent may designate and, so long as no Default or Event
of Default exists, with reasonable prior notice to Borrowers.
     5.8. Compliance with Laws.
          Comply with the requirements of all applicable laws, rules,
regulations, and orders of any Governmental Authority, other than laws, rules,
regulations, and orders the non-

-38-



--------------------------------------------------------------------------------



 



compliance with which, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Change.
     5.9. Environmental.
          (a) Except where the failure to do so would not reasonably be expected
to result in a Material Adverse Change, keep any property either owned or
operated by Parent or its Subsidiaries free of any Environmental Liens or post
bonds or other financial assurances sufficient to satisfy the obligations or
liability evidenced by such Environmental Liens.
          (b) Except where the failure to do so would not reasonably be expected
to result in a Material Adverse Change, comply, in all respects, with
Environmental Laws and provide to Agent documentation of such compliance which
Agent reasonably requests.
          (c) Except where the failure to do so would not reasonably be expected
to result in a Material Adverse Change, promptly notify Agent of any release of
a Hazardous Material in any reportable quantity from or onto property owned or
operated by Parent or its Subsidiaries and take any Remedial Actions required to
abate said release or otherwise to come into compliance with applicable
Environmental Law.
          (d) Promptly, but in any event within 5 Business Days of its receipt
thereof, provide Agent with written notice of any of the following: (i) notice
that an Environmental Lien has been filed against any of the real or personal
property of Parent or its Subsidiaries, (ii) commencement of any Environmental
Action or notice that an Environmental Action will be filed against Parent or
its Subsidiaries, and (iii) notice of a violation, citation, or other
administrative order, in each case which could reasonably be expected to result
in a Material Adverse Change.
     5.10. Disclosure Updates.
          Promptly and in no event later than 5 Business Days after obtaining
knowledge thereof, notify Agent if any written information, exhibit, or report
furnished to the Lender Group contained, at the time it was furnished, any
untrue statement of a material fact or omitted to state any material fact
necessary to make the statements contained therein not misleading in light of
the circumstances in which made. The foregoing to the contrary notwithstanding,
any notification pursuant to the foregoing provision will not cure or remedy the
effect of the prior untrue statement of a material fact or omission of any
material fact nor shall any such notification have the effect of amending or
modifying this Agreement or any of the Schedules hereto.
     5.11. Formation of Subsidiaries.
          At the time that any Loan Party forms any direct or indirect
Subsidiary or acquires any direct or indirect Subsidiary after the Closing Date,
such Loan Party shall (a) within 15 days of such formation or acquisition cause
any such new Subsidiary to provide to Agent a joinder to the Security Agreement
and a Guaranty or joinder to this Agreement, together with such other security
documents (including mortgages with respect to any Real Property owned in fee of
such new Subsidiary), as well as appropriate financing statements (and with
respect to all property

-39-



--------------------------------------------------------------------------------



 



subject to a mortgage, fixture filings), all in form and substance reasonably
satisfactory to Agent (including being sufficient to grant Agent a first
priority Lien (subject to Permitted Liens) in and to the assets of such newly
formed or acquired Subsidiary); provided that a Guaranty, joinder to this
Agreement, the Security Agreement, and such other security documents shall not
be required to be provided to Agent with respect to any Subsidiary of any Loan
Party that is a CFC or a Subsidiary of a CFC if providing such documents would
result in adverse tax consequences or the costs to the Loan Parties of providing
such joinder to this Agreement, Guaranty, executing any security documents or
perfecting the security interests created thereby are unreasonably excessive (as
determined by Agent in consultation with Administrative Borrower) in relating to
the benefits of Agent and the Lenders of the security or guarantee afforded
thereby, (b) within 10 days of such formation or acquisition (or such latter
date as permitted by Agent in its sole discretion) provide to Agent a pledge
agreement and appropriate certificates and powers or financing statements,
hypothecating all of the direct or beneficial ownership interest in such new
Subsidiary reasonably satisfactory to Agent; provided that only 65% of the total
outstanding voting Stock of any first tier Subsidiary of any Loan Party that is
a CFC and none of the total outstanding Stock of any Subsidiary of such CFC
shall be required to be pledged, and (c) within 10 days of such formation or
acquisition (or such latter date as permitted by Agent in its sole discretion)
provide to Agent all other documentation, including one or more opinions of
counsel reasonably satisfactory to Agent, which in its reasonable opinion is
appropriate with respect to the execution and delivery of the applicable
documentation referred to above (including policies of title insurance or other
documentation with respect to all Real Property owned in fee and subject to a
mortgage). Any document, agreement, or instrument executed or issued pursuant to
this Section 5.11 shall be a Loan Document.
     5.12. Further Assurances.
          At any time upon the reasonable request of Agent, execute or deliver
to Agent any and all financing statements, fixture filings, security agreements,
pledges, assignments, endorsements of certificates of title, mortgages, deeds of
trust, opinions of counsel, and all other documents (collectively, the
“Additional Documents”) that Agent may reasonably request in form and substance
reasonably satisfactory to Agent, to create, perfect, and continue perfected or
to better perfect the Agent’s Liens in all of the assets of Parent and its
Subsidiaries (whether now owned or hereafter arising or acquired, tangible or
intangible, real or personal), and in order to fully consummate all of the
transactions contemplated hereby and under the other Loan Documents); provided
that the foregoing shall not apply to any Subsidiary of a Loan Party that is a
CFC or a Subsidiary of a CFC if providing such documents would result in adverse
tax consequences or the costs to the Loan Parties of providing such documents
are unreasonably excessive (as determined by Agent in consultation with
Administrative Borrower) in relating to the benefits of Agent and the Lenders of
the benefits afforded thereby. To the maximum extent permitted by applicable
law, if a Default or Event of Default exists, each Borrower authorizes Agent to
execute any such Additional Documents in the applicable Loan Party’s or its
Subsidiary’s name, as applicable, and authorizes Agent to file such executed
Additional Documents in any appropriate filing office. In furtherance and not in
limitation of the foregoing, each Loan Party shall take such actions as Agent
may reasonably request from time to time to ensure that the Obligations are
guarantied by the Guarantors and are secured by substantially all of the assets
of Parent and its Subsidiaries and all of the outstanding Capital Stock of
Parent’s

-40-



--------------------------------------------------------------------------------



 



Subsidiaries (subject to limitations contained in the Loan Documents with
respect to a Subsidiary that is a CFC or a Subsidiary of a CFC).
     5.13. Lender Meetings.
          Within 90 days after the close of each fiscal year of Parent, at the
request of Agent or of the Required Lenders and upon reasonable prior notice,
hold a meeting (at a mutually agreeable location and time or, at the option of
Agent, by conference call) with all Lenders who choose to attend such meeting at
which meeting shall be reviewed the financial results of the previous fiscal
year and the financial condition of Parent and its Subsidiaries and the
projections presented for the current fiscal year of Parent.
     5.14. [Intentionally Omitted]
     5.15. Location of Inventory and Equipment.
          Keep each Loan Parties’ Inventory and Equipment located only in the
United States and their chief executive offices only at the locations identified
on Schedule 4.6(b); provided, however, that Borrowers may amend Schedule 4.6(b)
so long as such amendment occurs by written notice to Agent not less than
10 days prior to the date on which such chief executive office is relocated and
so long as such new location is within the continental United States, and so
long as, at the time of such written notification, Borrowers provide Agent a
Collateral Access Agreement with respect thereto.
     5.16. [Intentionally Omitted]
     5.17. Maintenance Proprietary Rights.
          (a) Continue to own, or be licensed, or otherwise possess legally
enforceable rights, to use, sell or license, as applicable, all Proprietary
Rights used or held for use in the business of such Loan Party, and maintain
licenses for Commercial Software used in its business without any obligation to
pay fees, royalties or other amounts with respect thereto (except in connection
with the sale by a Loan Party of its products in the ordinary course of its
business).
          (b) Not violate, in any material respect, any license, sublicense or
agreement of the kind or type described in Schedule 4.13(b), and each such
license, sublicense and agreement will continue to be legal, valid, binding,
enforceable and in full force and effect following the Closing Date (except for
such licenses, sublicenses or agreements that expire at the end of their term,
so long as such licenses, sublicenses or agreements are replaced or do not
affect the value of Loan Parties’ Proprietary Rights). After the Closing Date,
no Loan Party shall enter into any license, sublicense or other agreement of the
type described in Section 4.13(b) unless such Loan Party’s rights thereunder may
be assigned without the consent of any Person in connection with the sale of
business in which such rights are utilized and such Loan Party delivers to Agent
a copy thereof.
          (c) Continue to be the sole and exclusive owner of the Proprietary
Rights (free and clear of any Liens except Permitted Liens) used by it, and
continue to have the sole and exclusive rights to the use and distribution
thereof or the material covered thereby in connection

-41-



--------------------------------------------------------------------------------



 



with the services or products in respect of which such Proprietary Rights are
currently being used, sold, licensed or distributed. After the Closing Date, no
Loan Party shall incorporate any Embedded Products (other than Commercial
Software) into its products unless such Loan Party’s rights with respect to such
Embedded Products may be transferred without the consent of any Person in
connection with the sale of business in which such Embedded Products are
utilized. No open source or public library software shall become, in whole or in
part, embodied or incorporated, in any manner, into any Loan Party software
products. No Loan Party shall violate any such license, sublicense or agreement,
and each such license, sublicense and agreement will continue to be legal,
valid, binding, enforceable and in full force and effect following the Closing
Date. No Loan Party shall become obligated to pay compensation to any third
party with respect to any Proprietary Rights, except (i) pursuant to the
agreements disclosed on Schedule 4.13(c), (ii) or which are approved by Agent or
(iii) to holders of Commercial Software licenses in connection with the sale by
a Loan Party of its products in the ordinary course of its business.
          (d) To the best knowledge of each Loan Party, not infringe or permit
any Proprietary Rights to infringe, any intellectual property rights of any
third party.
          (e) Promptly notify Agent of any claims with respect to the
Proprietary Rights made or, to the knowledge of any Loan Party, threatened
against any Loan Party or any other Person, (i) alleging that the manufacture,
sale, licensing or use of any Proprietary Rights as then manufactured, sold,
licensed or used by any Loan Party or any third party infringes on any
intellectual property rights of any third party, (ii) against the use by any
Loan Party or any third party of any technology, know-how or computer software
used in any Loan Party’s business then conducted or (iii) challenging the
ownership by any Loan Party, or the validity or effectiveness, of any such
Proprietary Rights.
          (f) [Intentionally Omitted].
          (g) Take all reasonable security measures necessary in Borrowers’
reasonable business judgment to safeguard and maintain its property rights in
all Proprietary Rights owned by such Loan Party. Each Loan Party shall cause all
officers, employees and consultants of such Loan Party who have access to
proprietary information to execute and deliver to such Loan Party an agreement
regarding the protection of proprietary information, and assignment to or
ownership by such Loan Party of all Proprietary Rights arising from the services
performed for such Loan Party by such Persons. Administrative Borrower shall
promptly notify Agent if any Loan Party becomes aware of any officer, employee
or consultant of a Loan Party having grounds to assert a claim to, or any
ownership interest in, any Proprietary Right as a result of having been involved
in the development of such property while employed by or consulting to any Loan
Party or otherwise. Except for Embedded Products or Commercial Software, all of
the computer software products within the Proprietary Rights owned by any Loan
Party shall be developed by employees of such Loan Party within the scope of
their employment, as a “work made for hire” and pursuant to directions by such
Loan Party to work on Company Software, or by consultants who assign all rights
to such products to such Loan Party or have otherwise been assigned to or
licensed for such use by such Loan Party.
          (h) Not use government funding or university or college facilities in
the development of the computer software programs or applications owned by any
Loan Party.

-42-



--------------------------------------------------------------------------------



 



          (i) Cause the Proprietary Rights of each Loan Party to be sold or
licensed to customers of the applicable Loan Party in compliance with all Laws
applicable thereto, except for such instances of non-compliance which could not
reasonably be expected to have a Material Adverse Change.
6. NEGATIVE COVENANTS.
          Each Borrower covenants and agrees that, until termination of all of
the Commitments and payment in full of the Obligations, the Loan Parties will
not and will not permit any of their Subsidiaries to do all of the following:
     6.1. Indebtedness.
          Create, incur, assume, suffer to exist, guarantee, or otherwise become
or remain, directly or indirectly, liable with respect to any Indebtedness,
except for Permitted Indebtedness.
     6.2. Liens.
          Create, incur, assume, or suffer to exist, directly or indirectly, any
Lien on or with respect to any of its assets, of any kind, whether now owned or
hereafter acquired, or any income or profits therefrom, except for Permitted
Liens.
     6.3. Restrictions on Fundamental Changes.
          (a) Enter into any merger, consolidation, reorganization, or
recapitalization, or reclassify its Stock, except for (i) any merger between
Loan Parties, provided that a Borrower (other than Parent) must be the surviving
entity of any such merger to which it is a party, (ii) any merger between Loan
Parties and Subsidiaries of a Borrower that are not Loan Parties so long as such
Loan Party is the surviving entity of any such merger, and (iii) any merger
between Subsidiaries of a Borrower that are not Loan Parties,
          (b) Liquidate, wind up, or dissolve itself (or suffer any liquidation
or dissolution), except for (i) the liquidation or dissolution of non-operating
Subsidiaries of a Borrower with nominal assets and nominal liabilities, (ii) the
liquidation or dissolution of a Loan Party (other than a Borrower) or any of its
wholly-owned Subsidiaries so long as all of the assets (including any interest
in any Stock) of such liquidating or dissolving Loan Party or Subsidiary are
transferred to a Loan Party that is not liquidating or dissolving, or (iii) the
liquidation or dissolution of a Subsidiary of a Borrower that is not a Loan
Party (other than any such Subsidiary the Stock of which (or any portion
thereof) is subject to a Lien in favor of Agent) so long as all of the assets of
such liquidating or dissolving Subsidiary are transferred to a Subsidiary of a
Borrower that is not liquidating or dissolving;
          (c) Suspend or go out of a substantial portion of its or their
business, except as permitted pursuant to clauses (a) or (b) above or in
connection with the transactions permitted pursuant to Section 6.4; or
          (d) Create, establish or acquire any Subsidiary that is not organized
under the laws of a state of the United States or the District of Columbia.

-43-



--------------------------------------------------------------------------------



 



     6.4. Disposal of Assets.
          Other than Permitted Dispositions, Permitted Investments, or
transactions expressly permitted by Sections 6.3 and 6.9, convey, sell, lease,
license, assign, transfer, or otherwise dispose of (or enter into an agreement
to convey, sell, lease, license, assign, transfer, or otherwise dispose of) any
of Parent’s or its Subsidiaries assets.
     6.5. Change Name.
          Change Parent’s or any of its Subsidiaries’ name, organizational
identification number, state of organization or organizational identity;
provided, however, that Parent or any of its Subsidiaries may change their names
upon at least 10 days prior written notice to Agent of such change.
     6.6. Nature of Business.
          Make any change in the nature of its or their business as described in
Schedule 6.6 or acquire any properties or assets that are not reasonably related
to the conduct of such business activities; provided that Parent and its
Subsidiaries may engage in any business that is reasonably related or ancillary
to its or their business.
     6.7. Prepayments and Amendments.
          (a) Except in connection with Refinancing Indebtedness permitted by
Section 6.1,
               (i) optionally prepay, redeem, defease, purchase, or otherwise
acquire any Indebtedness of Parent or its Subsidiaries, other than (i) the
Obligations in accordance with this Agreement, and (ii) Permitted Intercompany
Advances, provided that Loan Parties shall be permitted to optionally prepay
Permitted Indebtedness not exceeding $500,000 for any rolling twelve month
period so long as no Default or Event of Default is in existence or would be
caused by such payment,
               (ii) make any payment on account of Indebtedness that has been
contractually subordinated in right of payment if such payment is not permitted
at such time under the subordination terms and conditions, or
          (b) Directly or indirectly, amend, modify, or change any of the terms
or provisions of
               (i) any agreement, instrument, document, indenture, or other
writing evidencing or concerning Indebtedness permitted under Section 6.1 (other
than (A) the Obligations in accordance with this Agreement and (B) Permitted
Intercompany Advances), except to the extent that such amendment, modification,
alteration, increase or change could not, individually or in the aggregate,
reasonably be expected to be materially adverse to the interests of the Lenders,

-44-



--------------------------------------------------------------------------------



 



               (ii) any Material Contract except to the extent that such
amendment, modification, alteration, increase, or change could not, individually
or in the aggregate, reasonably be expected to be materially adverse to the
interests of the Lenders, or
               (iii) the Governing Documents of any Loan Party or any of its
Subsidiaries if the effect thereof, either individually or in the aggregate,
could reasonably be expected to be materially adverse to the interests of the
Lenders.
     6.8. Change of Control.
          Cause, permit, or suffer, directly or indirectly, any Change of
Control other than as a result of the Merger.
     6.9. Distributions.
          Make any distribution or declare or pay any dividends (in cash or
other property, other than common Stock) on, or purchase, acquire, redeem, or
retire, any of its Stock, of any class, whether now or hereafter outstanding;
provided, however, that, so long as it is permitted by applicable law,
          (a) Borrowers’ direct and indirect Subsidiaries may declare and pay
dividends on their Stock to a Borrower or direct or indirect wholly owned
Subsidiary of a Borrower;
          (b) so long as no Default or Event of Default shall have occurred and
be continuing or would result therefrom, Parent may make distributions to former
employees, officers, or directors (or any spouses, ex-spouses, or estates of any
of the foregoing) on account of redemptions of Stock of Parent held by such
Persons, provided,however, that the aggregate amount of such redemptions made by
Parent during the term of this Agreement shall not exceed $500,000;
          (c) So long as no Default or Event of Default exists or would be
caused thereby, Parent may (i) declare and pay dividends of up to $25,000,000 in
any fiscal year of Parent and (ii) at any time after December 31, 2011,
repurchase Stock of Parent up to an aggregate amount not to exceed $10,000,000
during the period commencing on the Closing Date and ending on the Maturity Date
so long as after giving effect to any such repurchase, the sum of Excess
Availability plus Qualified Cash exceeds $10,000,000; and
          (d) So long as Parent and its direct and indirect Subsidiaries file a
consolidated return for United States federal income tax purposes (or a combined
or consolidated return for state or local income tax purposes), Parent’s direct
and indirect Subsidiaries may make such payments, at such times and in such
amounts, as are necessary to permit Parent and its Subsidiaries to pay any
income tax liability to the extent attributable to the taxable income of Parent
or its Subsidiaries as a result of filing such consolidated or combined tax
returns; provided, however, that no Loan Party shall make any such payment in
excess of the amount it would have incurred for income taxes had no such
consolidated or combined return been filed.

-45-



--------------------------------------------------------------------------------



 



     6.10. Accounting Methods.
          Modify or change its fiscal year or its method of accounting (other
than as may be required to conform to GAAP).
     6.11. Investments.
          Except for Permitted Investments, directly or indirectly, make or
acquire any Investment or incur any liabilities (including contingent
obligations) for or in connection with any Investment; provided, however, that
(other than (a) an aggregate amount of not more than $100,000 at any one time,
in the case of Parent and its Subsidiaries (other than those that are CFCs), and
(b) amounts deposited into Deposit Accounts specially and exclusively used for
payroll, payroll taxes and other employee wage and benefit payments to or for
Parent’s or its Subsidiaries’ employees) Parent and its Subsidiaries shall not
have Permitted Investments consisting of cash, Cash Equivalents, or amounts
credited to Deposit Accounts or Securities Accounts unless Parent or its
Subsidiary, as applicable, and the applicable securities intermediary or bank
have entered into Control Agreements with Agent governing such Permitted
Investments in order to perfect (and further establish) the Agent’s Liens in
such Permitted Investments; provided further, however that Loan Parties (other
than Amcom) shall not be required to enter into Control Agreements until 45 days
following the Closing Date. Subject to the foregoing proviso, Borrowers shall
not and shall not permit their Subsidiaries to establish or maintain any Deposit
Account or Securities Account unless Agent shall have received a Control
Agreement in respect of such Deposit Account or Securities Account.
Notwithstanding the foregoing, Subsidiaries of Parent that are CFCs or
Subsidiaries of CFCs shall not be required to enter into a Control Agreement
with respect to any Deposit Account or Securities Account and such CFCs or
Subsidiaries of CFCs shall not permit the aggregate amount of funds in Deposit
Accounts and Securities Accounts to exceed $400,000 at any time.
     6.12. Transactions with Affiliates.
          Directly or indirectly enter into or permit to exist any transaction
with any Affiliate of any Borrower or any of its Subsidiaries except for:
          (a) transactions (other the payment of management, consulting,
monitoring, or advisory fees) between Parent or its Subsidiaries, on the one
hand, and any Affiliate of Parent or its Subsidiaries, on the other hand, so
long as such transactions (i) are upon fair and reasonable terms, (ii) are fully
disclosed to Agent prior to the consummation thereof, if they involve one or
more payments by Parent or its Subsidiaries in excess of $500,000 for any single
transaction or series of related transactions, and (iii) are no less favorable,
taken as a whole, to Parent or its Subsidiaries, as applicable, than would be
obtained in an arm’s length transaction with a non-Affiliate,
          (b) so long as it has been approved by Parent’s Board of Directors in
accordance with applicable law, any indemnity provided for the benefit of
directors of Parent,
          (c) so long as it has been approved by Parent’s Board of Directors,
the payment of reasonable fees, compensation, or employee benefit arrangements
to employees,

-46-



--------------------------------------------------------------------------------



 



officers, and outside directors of Parent in the ordinary course of business and
consistent with industry practice, and
          (d) transactions permitted by Section 6.3 or Section 6.9, or any
Permitted Intercompany Advance.
Notwithstanding anything contained herein to the contrary, except for Permitted
Intercompany Advances, no Loan Party shall make any loans, advances, Investments
or transfers of property or engage in any other transaction with any Foreign
Subsidiary without the prior written consent of Agent.
     6.13. Use of Proceeds.
          (a) Use the proceeds of the Advances and the Term Loan made on the
Closing Date for any purpose other than (i) to pay a portion of the merger
consideration in connection with the Merger, and (ii) to pay transactional fees,
costs, and expenses incurred in connection with this Agreement, the other Loan
Documents, and the transactions contemplated hereby and thereby; and (b) use the
proceeds of Advances made after the Closing Date for any purpose other than
consistent with the terms and conditions hereof, for its lawful and permitted
purposes.
     6.14. Consignments.
          Consign any of its or their Inventory or sell any of its or their
Inventory on bill and hold, sale or return, sale on approval, or other
conditional terms of sale.
     6.15. Inventory and Equipment with Bailees.
          Store the Inventory or Equipment of Parent or its Subsidiaries at any
time now or hereafter with a bailee, warehouseman, or similar party (except for
servers stored on-site with customers for a period of not more than 90 days with
an aggregate value for all customers not to exceed $500,000 at any one time).
     6.16. Each of Parent and Arch as Holding Company.
          Permit Parent or Arch to incur any liabilities (other than liabilities
arising under the Loan Documents or liabilities of a type that are typically
permitted of holding companies, including franchise and similar taxes), own or
acquire any assets (other than the Stock of a Subsidiary) or engage itself in
any operations or business, except in connection with its ownership, management
and administration of its Subsidiaries, performance of its obligations and
activities incedental thereto, and its right and obligations under the Loan
Documents.
7. FINANCIAL COVENANTS.
          Each Borrower covenants and agrees that, until termination of all of
the Commitments and payment in full of the Obligations, Borrowers will comply
with each of the following financial covenants:

-47-



--------------------------------------------------------------------------------



 



          (a) Leverage Ratio. Have a Leverage Ratio, measured on a quarter-end
basis, of not greater than the applicable ratio set forth in the following table
for the applicable date set forth opposite thereto:

      Applicable Amount   Applicable Period 1.00  
For the 12 month period ending June 30, 2011 and for the 12 month period ending
on the last day of each quarter thereafter

          (b) Fixed Charge Coverage Ratio. Have a Fixed Charge Coverage Ratio,
measured on a quarter-end basis, of at least the required amount set forth in
the following table for the applicable period set forth opposite thereto:

      Applicable Amount   Applicable Period 1.50  
For the 3 month period ending June 30, 2011
   
 
1.40  
For the 6 month period ending September 30, 2011
   
 
1.30  
For the 9 month period ending December 31, 2011
   
 
1.20  
For the 12 month period ending March 31, 2012
   
 
1.20  
For the 12 month period ending June 30, 2012
   
 
1.20  
For the 12 month period ending September 30, 2012
   
 
1.20  
For the 12 month period ending December 31, 2012
   
 
1.15  
For the 12 month period ending March 31, 2013 and for the 12 month period ending
on the last day of each quarter thereafter

          (c) Minimum Maintenance Fee Revenue. Fail to maintain Maintenance Fee
Revenue, measured on a quarter-end basis, of at least the required amount set
forth in the following table for the applicable period set forth opposite
thereto:

      Applicable Amount   Applicable Period $18,600,000  
For the 12 month period ending June 30, 2011
   
 
$19,000,000  
For the 12 month period ending September 30, 2011
   
 
$19,300,000  
For the 12 month period ending December 31, 2011
   
 
$19,700,000  
For the 12 month period ending March 31, 2012

-48-



--------------------------------------------------------------------------------



 



      Applicable Amount   Applicable Period $20,000,000  
For the 12 month period ending June 30, 2012
   
 
$20,400,000  
For the 12 month period ending September 30, 2012
   
 
$20,700,000  
For the 12 month period ending December 31, 2012
   
 
$21,300,000  
For the 12 month period ending March 31, 2013
   
 
$21,800,000  
For the 12 month period ending June 30, 2013
   
 
$22,400,000  
For the 12 month period ending September 30, 2013
   
 
$23,000,000  
For the 12 month period ending December 31, 2013
   
 
$23,600,000  
For the 12 month period ending March 31, 2014
   
 
$24,200,000  
For the 12 month period ending June 30, 2014 and for the 12 month period ending
on the last day of each quarter thereafter

8. EVENTS OF DEFAULT.
          Any one or more of the following events shall constitute an event of
default (each, an “Event of Default”) under this Agreement:
     8.1. If a Borrower fails to pay when due and payable, or when declared due
and payable, (a) all or any portion of the Obligations consisting of interest,
fees, or charges due the Lender Group, reimbursement of Lender Group Expenses,
or other amounts (other than any portion thereof constituting principal)
constituting Obligations (including any portion thereof that accrues after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding), and
such failure continues for a period of 3 Business Days, or (b) all or any
portion of the principal of the Obligations;
     8.2. If any Loan Party or any of its Subsidiaries:
          (a) fails to perform or observe any covenant or other agreement
contained in any of (i) Sections 3.6, 5.1, 5.2, 5.3, 5.6, 5.10, or 5.11, of this
Agreement, (ii) Sections 6.1 through 6.16 of this Agreement, (iii) Section 7 of
this Agreement, or (iv) Section 6 of the Security Agreement;
          (b) fails to perform or observe any covenant or other agreement
contained in any of Sections 5.4, 5.5, 5.7, 5.8, 5.12 or 5.17, of this Agreement
and such failure continues for a period of 10 days after the earlier of (i) the
date on which such failure shall first become known to any officer of a Borrower
or (ii) the date on which written notice thereof is given to a Borrower by
Agent; or

-49-



--------------------------------------------------------------------------------



 



          (c) fails to perform or observe any covenant or other agreement
contained in this Agreement, or in any of the other Loan Documents, in each
case, other than any such covenant or agreement that is the subject of another
provision of this Section 8 (in which event such other provision of this
Section 8 shall govern), and such failure continues for a period of 30 days
after the earlier of (i) the date on which such failure shall first become known
to any officer of a Borrower or (ii) the date on which written notice thereof is
given to a Borrower by Agent;
     8.3. If one or more judgments, orders, or awards involving an aggregate
amount of $500,000, or more (except to the extent fully covered by insurance
pursuant to which the insurer has accepted liability therefor in writing) shall
be entered or filed against a Loan Party or any of its Subsidiaries, or with
respect to any of their respective assets, and either the same is not released,
discharged, bonded against, or stayed pending appeal (i) for any period of 45
consecutive days, or (ii) 5 days prior to the date on which any asset of such
Loan Party or its Subsidiary is subject to being forfeited by such Loan Party or
its Subsidiary;
     8.4. If an Insolvency Proceeding is commenced by a Loan Party or any of its
Subsidiaries;
     8.5. If an Insolvency Proceeding is commenced against a Loan Party or any
of its Subsidiaries and any of the following events occur: (a) such Loan Party
or such Subsidiary consents to the institution of such Insolvency Proceeding
against it, (b) the petition commencing the Insolvency Proceeding is not timely
controverted, (c) the petition commencing the Insolvency Proceeding is not
dismissed within 60 calendar days of the date of the filing thereof, (d) an
interim trustee is appointed to take possession of all or any substantial
portion of the properties or assets of, or to operate all or any substantial
portion of the business of, such Loan Party or its Subsidiary, or (e) an order
for relief shall have been issued or entered therein;
     8.6. If a Loan Party or any of its Subsidiaries is enjoined, restrained, or
in any way prevented by court order from continuing to conduct all or any
material part of its business affairs;
     8.7. If there is a default in one or more agreements to which a Loan Party
or any of its Subsidiaries is a party with one or more third Persons relative to
a Loan Party’s or any of its Subsidiaries’ Indebtedness involving an aggregate
amount of $500,000 or more, and such default (i) occurs at the final maturity of
the obligations thereunder, or (ii) results in a right by such third Person,
irrespective of whether exercised, to accelerate the maturity of such Loan
Party’s or its Subsidiary’s obligations thereunder;
     8.8. If any warranty, representation, statement, or Record made herein or
in any other Loan Document or delivered in writing to Agent or any Lender in
connection with this Agreement or any other Loan Document proves to be untrue in
any material respect (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of the date of issuance or
making or deemed making thereof;
     8.9. If the obligation of any Guarantor under the Guaranty is limited or
terminated by operation of law or by such Guarantor;

-50-



--------------------------------------------------------------------------------



 



     8.10. If the Security Agreement or any other Loan Document that purports to
create a Lien, shall, for any reason, fail or cease to create a valid and
perfected and, except to the extent permitted by the terms hereof or thereof,
first priority Lien on the Collateral covered thereby, except as a result of a
disposition of the applicable Collateral in a transaction permitted under this
Agreement;
     8.11. Any provision of any Loan Document shall at any time for any reason
be declared to be null and void, or the validity or enforceability thereof shall
be contested by a Loan Party or its Subsidiaries, or a proceeding shall be
commenced by a Loan Party or its Subsidiaries, or by any Governmental Authority
having jurisdiction over a Loan Party or its Subsidiaries, seeking to establish
the invalidity or unenforceability thereof, or a Loan Party or its Subsidiaries
shall deny that such Loan Party or its Subsidiaries has any liability or
obligation purported to be created under any Loan Document; and
     8.12. The forfeiture, modification, loss, suspension, termination or
revocation of, or failure to renew, any FCC License now held or hereafter
acquired by any Loan Party, if such forfeiture, modification, loss, suspension,
termination, revocation or failure to renew could reasonably be expected to
result in a Material Adverse Change.
9. RIGHTS AND REMEDIES.
     9.1. Rights and Remedies.
          Upon the occurrence and during the continuation of an Event of
Default, Agent may, and, at the instruction of the Required Lenders, shall, in
each case by written notice to Administrative Borrower and in addition to any
other rights or remedies provided for hereunder or under any other Loan Document
or by applicable law, do any one or more of the following on behalf of the
Lender Group:
          (a) declare the Obligations, whether evidenced by this Agreement, by
any of the other Loan Documents, or otherwise, immediately due and payable,
whereupon the same shall become and be immediately due and payable, without
presentment, demand, protest, or further notice or other requirements of any
kind, all of which are hereby expressly waived by Borrowers; and
          (b) declare the Revolver Commitments terminated, whereupon the
Revolver Commitments shall immediately be terminated together with any
obligation of any Lender hereunder to make Advances and the obligation of the
Issuing Lender to issue Letters of Credit.
The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrowers or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations then outstanding, together with all accrued and unpaid interest
thereon and all fees and all other amounts due under this Agreement and the
other Loan Documents, shall automatically and immediately become due and
payable, without presentment, demand, protest, or notice of any kind, all of
which are expressly waived by Borrowers.

-51-



--------------------------------------------------------------------------------



 



     9.2. Remedies Cumulative.
          The rights and remedies of the Lender Group under this Agreement, the
other Loan Documents, and all other agreements shall be cumulative. The Lender
Group shall have all other rights and remedies not inconsistent herewith as
provided under the Code, by law, or in equity. No exercise by the Lender Group
of one right or remedy shall be deemed an election, and no waiver by the Lender
Group of any Event of Default shall be deemed a continuing waiver. No delay by
the Lender Group shall constitute a waiver, election, or acquiescence by it.
10. WAIVERS; INDEMNIFICATION.
     10.1. Demand; Protest; etc.
          Each Borrower waives demand, protest, notice of protest, notice of
default or dishonor, notice of payment and nonpayment, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of documents,
instruments, chattel paper, and guarantees at any time held by the Lender Group
on which such Borrower may in any way be liable.
     10.2. The Lender Group’s Liability for Collateral.
          Each Borrower hereby agrees that: (a) so long as Agent complies with
its obligations, if any, under the Code, the Lender Group shall not in any way
or manner be liable or responsible for: (i) the safekeeping of the Collateral,
(ii) any loss or damage thereto occurring or arising in any manner or fashion
from any cause, (iii) any diminution in the value thereof, or (iv) any act or
default of any carrier, warehouseman, bailee, forwarding agency, or other
Person, and (b) all risk of loss, damage, or destruction of the Collateral shall
be borne by Borrowers.
     10.3. Indemnification.
          Borrowers shall pay, indemnify, defend, and hold the Agent-Related
Persons, the Lender-Related Persons, and each Participant (each, an “Indemnified
Person”) harmless (to the fullest extent permitted by law) from and against any
and all claims, demands, suits, actions, investigations, proceedings,
liabilities, fines, costs, penalties, and damages, and all reasonable fees and
disbursements of attorneys, experts, or consultants and all other costs and
expenses actually incurred in connection therewith or in connection with the
enforcement of this indemnification (as and when they are incurred and
irrespective of whether suit is brought), at any time asserted against, imposed
upon, or incurred by any of them (a) in connection with or as a result of or
related to the execution, delivery, enforcement, performance, or administration
(including any restructuring or workout with respect hereto) of this Agreement,
any of the other Loan Documents, or the transactions contemplated hereby or
thereby or the monitoring of Parent’s and its Subsidiaries’ compliance with the
terms of the Loan Documents, (b) with respect to any investigation, litigation,
or proceeding related to this Agreement, any other Loan Document, or the use of
the proceeds of the credit provided hereunder (irrespective of whether any
Indemnified Person is a party thereto), or any act, omission, event, or
circumstance in any manner related thereto, and (c) in connection with or
arising out of any presence or release of Hazardous Materials at, on, under, to
or from any assets or properties owned, leased or operated by Parent or any of
its Subsidiaries or any Environmental Actions, Environmental Liabilities and
Costs or Remedial Actions related in any way to any such assets or properties of
Parent or any of

-52-



--------------------------------------------------------------------------------



 



its Subsidiaries (each and all of the foregoing, the “Indemnified Liabilities”).
The foregoing to the contrary notwithstanding, Borrowers shall have no
obligation to any Indemnified Person under this Section 10.3 with respect to any
Indemnified Liability that a court of competent jurisdiction finally determines
to have resulted from the gross negligence or willful misconduct of such
Indemnified Person. This provision shall survive the termination of this
Agreement and the repayment of the Obligations. If any Indemnified Person makes
any payment to any other Indemnified Person with respect to an Indemnified
Liability as to which any Borrower was required to indemnify the Indemnified
Person receiving such payment, the Indemnified Person making such payment is
entitled to be indemnified and reimbursed by Borrowers with respect thereto.
This Section 10.3 shall not apply with respect to Taxes other than any Taxes
that represent losses or damages arising from any non-Tax claim. WITHOUT
LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH
RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR
ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY
OTHER PERSON.
11. NOTICES.
          Unless otherwise provided in this Agreement, all notices or demands
relating to this Agreement or any other Loan Document shall be in writing and
(except for financial statements and other informational documents which may be
sent by first-class mail, postage prepaid) shall be personally delivered or sent
by registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to Borrowers or Agent, as the case may be, they shall be sent to the
respective address set forth below:

     
     If to a Borrower:
  c/o USA MOBILITY, INC.
 
  6850 Versar Center, Suite 420
 
  Springfield, VA 22151
 
  Attn: Sharon Woods
 
  Fax No. (866) 382-1662
 
   
     with copies to:
  LATHAM & WATKINS LLP
 
  555 Eleventh Street NW, Suite 100
 
  Washington, DC 20004
 
  Attn: William P. O’Neill
 
  Fax No. (202) 637-2201
 
   
     If to Agent:
  WELLS FARGO CAPITAL FINANCE, LLC
 
  One Boston Place, Suite 1800
 
  Boston, Massachusetts 02108
 
  Attn: Technology Finance Manager
 
  Fax No. (617) 722-9485

-53-



--------------------------------------------------------------------------------



 



     
     with copies to:
  GOLDBERG KOHN LTD.
 
  55 East Monroe Street, Suite 3300
 
  Chicago, Illinois 60603
 
  Attn: Gary Zussman, Esq.
 
  Fax No. (312) 332-2196

          Any party hereto may change the address at which they are to receive
notices hereunder, by notice in writing in the foregoing manner given to the
other party. All notices or demands sent in accordance with this Section 10,
shall be deemed received on the earlier of the date of actual receipt or 3
Business Days after the deposit thereof in the mail; provided, that (a) notices
sent by overnight courier service shall be deemed to have been given when
received, (b) notices by facsimile shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening on business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender’s receipt of an acknowledgment from the intended recipient (such
as by the “return receipt requested” function, as available, return email or
other written acknowledgment).
12. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.
          (a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH
RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF ILLINOIS.
          (b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
FEDERAL COURTS LOCATED IN THE COUNTY OF COOK, STATE OF ILLINOIS; PROVIDED,
HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER
PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION
WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVE,
TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT
THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b).
          (c) EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE
THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF ANY OF

-54-



--------------------------------------------------------------------------------



 



THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT
THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.
13. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.
     13.1. Assignments and Participations.
          (a) With the prior written consent of Agent, which consent of Agent
shall not be unreasonably withheld, delayed or conditioned (and, so long as no
Default or Event of Default is in existence, the Administrative Borrower, which
consent shall not be unreasonably withheld or delayed), and shall not be
required in connection with an assignment to a Person that is a Lender or an
Affiliate (other than individuals) of a Lender, any Lender may assign and
delegate to one or more assignees (each an “Assignee”; provided that no Loan
Party or Affiliate of a Loan Party shall be permitted to become an Assignee) all
or any portion of the Obligations, the Commitments and the other rights and
obligations of such Lender hereunder and under the other Loan Documents, in a
minimum amount (unless waived by the Agent) of $5,000,000 (except such minimum
amount shall not apply to (x) an assignment or delegation by any Lender to any
other Lender or an Affiliate of any Lender or (y) a group of new Lenders, each
of which is an Affiliate of each other or a Related Fund of such new Lender to
the extent that the aggregate amount to be assigned to all such new Lenders is
at least $5,000,000); provided, however, that Borrowers and Agent may continue
to deal solely and directly with such Lender in connection with the interest so
assigned to an Assignee until (i) written notice of such assignment, together
with payment instructions, addresses, and related information with respect to
the Assignee, have been given to Administrative Borrower and Agent by such
Lender and the Assignee, (ii) such Lender and its Assignee have delivered to
Administrative Borrower and Agent an Assignment and Acceptance and Agent has
notified the assigning Lender of its receipt thereof in accordance with
Section 13.1(b), and (iii) unless waived by the Agent, the assigning Lender or
Assignee has paid to Agent for Agent’s separate account a processing fee in the
amount of $3,500.
          (b) From and after the date that Agent notifies the assigning Lender
(with a copy to Administrative Borrower) that it has received an executed
Assignment and Acceptance and, if applicable, payment of the required processing
fee, (i) the Assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, shall have the rights and obligations of a Lender
under the Loan Documents, and (ii) the assigning Lender shall, to the extent
that rights and obligations hereunder and under the other Loan Documents have
been assigned by it pursuant to such Assignment and Acceptance, relinquish its
rights (except with respect to Section 10.3 hereof) and be released from any
future obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto); provided, however, that nothing
contained herein shall release any

-55-



--------------------------------------------------------------------------------



 



assigning Lender from obligations that survive the termination of this
Agreement, including such assigning Lender’s obligations under Section 15 and
Section 17.9(a) of this Agreement.
          (c) By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the Assignee thereunder confirm to and agree
with each other and the other parties hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto, (ii) such assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of
Borrowers or the performance or observance by Borrowers of any of their
obligations under this Agreement or any other Loan Document furnished pursuant
hereto, (iii) such Assignee confirms that it has received a copy of this
Agreement, together with such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance, (iv) such Assignee will, independently and without
reliance upon Agent, such assigning Lender or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement, (v) such Assignee appoints and authorizes Agent to take such
actions and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to Agent, by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto, and (vi) such Assignee
agrees that it will perform all of the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.
          (d) Immediately upon Agent’s receipt of the required processing fee,
if applicable, and delivery of notice to the assigning Lender pursuant to
Section 13.1(b), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Commitments arising therefrom. The Commitment
allocated to each Assignee shall reduce such Commitments of the assigning Lender
pro tanto.
          (e) Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons (a “Participant”) participating
interests in all or any portion of its Obligations, its Commitment, and the
other rights and interests of that Lender (the “Originating Lender”) hereunder
and under the other Loan Documents; provided, however, that (i) the Originating
Lender shall remain a “Lender” for all purposes of this Agreement and the other
Loan Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a “Lender” hereunder or under
the other Loan Documents and the Originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrowers,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to,

-56-



--------------------------------------------------------------------------------



 



or consent or waiver with respect to this Agreement or of any other Loan
Document would (A) extend the final maturity date of the Obligations hereunder
in which such Participant is participating, (B) reduce the interest rate
applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender, or (E) change
the amount or due dates of scheduled principal repayments or prepayments or
premiums, and (v) all amounts payable by Borrowers hereunder shall be determined
as if such Lender had not sold such participation, except that, if amounts
outstanding under this Agreement are due and unpaid, or shall have been declared
or shall have become due and payable upon the occurrence of an Event of Default,
each Participant shall be deemed to have the right of set off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement. The rights of any Participant only shall be
derivative through the Originating Lender with whom such Participant
participates and no Participant shall have any rights under this Agreement or
the other Loan Documents or any direct rights as to the other Lenders, Agent,
Borrowers, the Collections of Parent or its Subsidiaries, the Collateral, or
otherwise in respect of the Obligations. No Participant shall have the right to
participate directly in the making of decisions by the Lenders among themselves.
          (f) In connection with any such assignment or participation or
proposed assignment or participation, a Lender may, subject to the provisions of
Section 17.9, disclose all documents and information which it now or hereafter
may have relating to Parent and its Subsidiaries and their respective
businesses.
          (g) Any other provision in this Agreement notwithstanding, any Lender
may at any time create a security interest in, or pledge, all or any portion of
its rights under and interest in this Agreement in favor of any Federal Reserve
Bank in accordance with Regulation A of the Federal Reserve Bank or U.S.
Treasury Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce
such pledge or security interest in any manner permitted under applicable law.
          (h) Agent (as a non-fiduciary agent on behalf of Borrowers) shall
maintain, or cause to be maintained, a register (the “Register”) on which it
enters the name and address of each Lender as the registered owner of each
Obligation (and the principal amount thereof and stated interest thereon) held
by such Lender (each, a “Registered Loan”). Other than in connection with an
assignment by a Lender of all or any portion of its Registered Loan to an
Affiliate of such Lender or a Related Fund of such Lender (i) a Registered Loan
(and the registered note, if any, evidencing the same) may be assigned or sold
in whole or in part only by registration of such assignment or sale on the
Register (and each registered note shall expressly so provide) and (ii) any
assignment or sale of all or part of such Registered Loan (and the registered
note, if any, evidencing the same) may be effected only by registration of such
assignment or sale on the Register, together with the surrender of the
registered note, if any, evidencing the same duly endorsed by (or accompanied by
a written instrument of assignment or sale duly executed by) the holder of such
registered note, whereupon, at the request of the designated assignee(s) or
transferee(s), one or more new registered notes in the same aggregate

-57-



--------------------------------------------------------------------------------



 



principal amount shall be issued to the designated assignee(s) or transferee(s).
Prior to the registration of assignment or sale of any Registered Loan (and the
registered note, if any evidencing the same), Borrowers shall treat the Person
in whose name such Registered Loan (and the registered note, if any, evidencing
the same) is registered as the owner thereof for the purpose of receiving all
payments thereon and for all other purposes, notwithstanding notice to the
contrary. In the case of any assignment by a Lender of all or any portion of its
Term Loan to an Affiliate of such Lender or a Related Fund of such Lender, and
which assignment is not recorded in the Register, the assigning Lender, on
behalf of Borrowers, shall maintain a register comparable to the Register.
          (i) In the event that a Lender sells participations in the Registered
Loan, such Lender, as a non-fiduciary agent on behalf of Borrowers, shall
maintain a register on which it enters the name and address of all participants
and the principal amounts and interest in the Registered Loans held by it (the
“Participant Register”). A Registered Loan (and the registered note, if any,
evidencing the same) may be participated in whole or in part only by
registration of such participation on the Participant Register (and each
registered note shall expressly so provide). Any participation of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by the registration of such participation on the Participant
Register. The entries in the Participant Register shall be conclusive, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such Obligation (or other right or obligation)
hereunder as the owner thereof for all purposes of this Agreement
notwithstanding any notice to the contrary.
          (j) Agent shall make a copy of the Register (and each Lender shall
make a copy of its Participant Register and a register maintained in compliance
with the last sentence of Section 13.1(h), in the extent it has one) available
for review by Borrowers from time to time as Borrowers may reasonably request.
     13.2. Successors.
          This Agreement shall bind and inure to the benefit of the respective
successors and assigns of each of the parties; provided, however, that no
Borrower may assign this Agreement or any rights or duties hereunder without the
Lenders’ prior written consent and any prohibited assignment shall be absolutely
void ab initio. No consent to assignment by the Lenders shall release any
Borrower from its Obligations. A Lender may assign this Agreement and the other
Loan Documents and its rights and duties hereunder and thereunder pursuant to
Section 13.1 hereof and, except as expressly required pursuant to Section 13.1
hereof, no consent or approval by Borrowers is required in connection with any
such assignment.
14. AMENDMENTS; WAIVERS.
      14.1. Amendments and Waivers.
          (a) No amendment, waiver or other modification of any provision of
this Agreement or any other Loan Document (other than Bank Product Agreements or
the Fee Letter), and no consent with respect to any departure by Borrowers
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Lenders (or by Agent at the written request of the Required
Lenders) and Borrowers and then any such waiver or consent

-58-



--------------------------------------------------------------------------------



 



shall be effective, but only in the specific instance and for the specific
purpose for which given; provided, however, that no such waiver, amendment, or
consent shall, unless in writing and signed by all of the Lenders directly
affected thereby and Borrowers, do any of the following:
               (i) increase the amount of or extend the expiration date of any
Commitment of any Lender,
               (ii) postpone or delay any date fixed by this Agreement or any
other Loan Document for any payment of principal, interest, fees, or other
amounts due hereunder or under any other Loan Document,
               (iii) reduce the principal of, or the rate of interest on, any
loan or other extension of credit hereunder, or reduce any fees or other amounts
payable hereunder or under any other Loan Document (except (y) in connection
with the waiver of applicability of Section 2.6(c) (which waiver shall be
effective with the written consent of the Required Lenders), and (z) that any
amendment or modification of defined terms used in the financial covenants in
this Agreement shall not constitute a reduction in the rate of interest or a
reduction of fees for purposes of this clause (iii)),
               (iv) amend or modify this Section or any provision of this
Agreement providing for consent or other action by all Lenders,
               (v) other than as permitted by Section 15.11, release Agent’s
Lien in and to any of the Collateral,
               (vi) change the definition of “Required Lenders” or “Pro Rata
Share”,
               (vii) contractually subordinate any of the Agent’s Liens,
               (viii) other than in connection with a merger, liquidation,
dissolution or sale of such Person expressly permitted by the terms hereof or
the other Loan Documents, release any Borrower or any Guarantor from any
obligation for the payment of money or consent to the assignment or transfer by
any Borrower or any Guarantor of any of its rights or duties under this
Agreement or the other Loan Documents,
               (ix) amend any of the provisions of Section 2.4(b)(i) or (ii),
               (x) amend Section 13.1(a) to permit a Loan Party or an Affiliate
of a Loan Party to be permitted to become an Assignee, or
               (xi) change the definition of Maximum Revolver Amount, Borrowing
Base, Additional Term Loan Amount or Second Additional Term Loan Amount.
          (b) No amendment, waiver, modification, or consent shall amend,
modify, or waive (i) the definition of, or any of the terms or provisions of,
the Fee Letter, without the written consent of Agent and Borrowers (and shall
not require the written consent of any of the Lenders), and (ii) any provision
of Section 15 pertaining to Agent, or any other rights or duties of Agent under
this Agreement or the other Loan Documents, without the written consent of
Agent, Borrowers, and the Required Lenders,

-59-



--------------------------------------------------------------------------------



 



          (c) No amendment, waiver, modification, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Issuing Lender, or any other rights or duties of Issuing Lender
under this Agreement or the other Loan Documents, without the written consent of
Issuing Lender, Agent, Borrowers, and the Required Lenders,
          (d) No amendment, waiver, modification, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Swing Lender, or any other rights or duties of Swing Lender under
this Agreement or the other Loan Documents, without the written consent of Swing
Lender, Agent, Borrowers, and the Required Lenders,
          (e) Anything in this Section 14.1 to the contrary notwithstanding, any
amendment, modification, waiver, consent, termination, or release of, or with
respect to, any provision of this Agreement or any other Loan Document that
relates only to the relationship of the Lender Group among themselves, and that
does not affect the rights or obligations of any Borrower, shall not require
consent by or the agreement of Borrowers.
     14.2. Replacement of Holdout Lender.
          (a) If any action to be taken by the Lender Group or Agent hereunder
requires the unanimous consent, authorization, or agreement of all Lenders and
if such action has received the consent, authorization, or agreement of the
Required Lenders but not all of the Lenders, then Agent, upon at least 5
Business Days prior irrevocable notice, may permanently replace then any Lender
(a “Holdout Lender”) that failed to give its consent, authorization, or
agreement with one or more Replacement Lenders, and the Holdout Lender shall
have no right to refuse to be replaced hereunder. Such notice to replace the
Holdout Lender shall specify an effective date for such replacement, which date
shall not be later than 15 Business Days after the date such notice is given.
          (b) Prior to the effective date of such replacement, the Holdout
Lender and each Replacement Lender shall execute and deliver an Assignment and
Acceptance, subject only to the Holdout Lender being repaid its share of the
outstanding Obligations (including an assumption of its Pro Rata Share of the
Risk Participation Liability) without any premium or penalty of any kind
whatsoever. If the Holdout Lender shall refuse or fail to execute and deliver
any such Assignment and Acceptance prior to the effective date of such
replacement, the Holdout Lender shall be deemed to have executed and delivered
such Assignment and Acceptance. The replacement of any Holdout Lender shall be
made in accordance with the terms of Section 13.1. Until such time as the
Replacement Lenders shall have acquired all of the Obligations, the Commitments,
and the other rights and obligations of the Holdout Lender hereunder and under
the other Loan Documents, the Holdout Lender shall remain obligated to make the
Holdout Lender’s Pro Rata Share of Advances and to purchase a participation in
each Letter of Credit, in an amount equal to its Pro Rata Share of the Risk
Participation Liability of such Letter of Credit.

-60-



--------------------------------------------------------------------------------



 



     14.3. No Waivers; Cumulative Remedies.
          No failure by Agent or any Lender to exercise any right, remedy, or
option under this Agreement or any other Loan Document, or delay by Agent or any
Lender in exercising the same, will operate as a waiver thereof. No waiver by
Agent or any Lender will be effective unless it is in writing, and then only to
the extent specifically stated. No waiver by Agent or any Lender on any occasion
shall affect or diminish Agent’s and each Lender’s rights thereafter to require
strict performance by Borrowers of any provision of this Agreement. Agent’s and
each Lender’s rights under this Agreement and the other Loan Documents will be
cumulative and not exclusive of any other right or remedy that Agent or any
Lender may have.
15. AGENT; THE LENDER GROUP.
     15.1. Appointment and Authorization of Agent.
          Each Lender hereby designates and appoints WFCF as its representative
under this Agreement and the other Loan Documents and each Lender hereby
irrevocably authorizes Agent to execute and deliver each of the other Loan
Documents on its behalf and to take such other action on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to Agent by the terms
of this Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Agent agrees to act as such on the express
conditions contained in this Section 15. The provisions of this Section 15 are
solely for the benefit of Agent and the Lenders, and Parent and its Subsidiaries
shall have no rights as a third party beneficiary of any of the provisions
contained herein. Any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document notwithstanding, Agent shall not have
any duties or responsibilities, except those expressly set forth herein, nor
shall Agent have or be deemed to have any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against Agent; it being expressly understood and
agreed that the use of the word “Agent” is for convenience only, that WFCF is
merely the representative of the Lenders, and only has the contractual duties
set forth herein. Except as expressly otherwise provided in this Agreement,
Agent shall have and may use its sole discretion with respect to exercising or
refraining from exercising any discretionary rights or taking or refraining from
taking any actions that Agent expressly is entitled to take or assert under or
pursuant to this Agreement and the other Loan Documents. Without limiting the
generality of the foregoing, or of any other provision of the Loan Documents
that provides rights or powers to Agent, Lenders agree that Agent shall have the
right to exercise the following powers as long as this Agreement remains in
effect: (a) maintain, in accordance with its customary business practices,
ledgers and records reflecting the status of the Obligations, the Collateral,
the Collections of Parent and its Subsidiaries, and related matters, (b) execute
or file any and all financing or similar statements or notices, amendments,
renewals, supplements, documents, instruments, proofs of claim, notices and
other written agreements with respect to the Loan Documents, (c) make Advances,
for itself or on behalf of Lenders as provided in the Loan Documents,
(d) exclusively receive, apply, and distribute the Collections of Parent and its
Subsidiaries as provided in the Loan Documents, (e) open and maintain such bank
accounts and cash management arrangements as Agent deems necessary and
appropriate in accordance with the Loan Documents for the foregoing purposes
with respect to the Collateral and the Collections of Parent and its
Subsidiaries, (f) perform,

-61-



--------------------------------------------------------------------------------



 



exercise, and enforce any and all other rights and remedies of the Lender Group
with respect to Parent or its Subsidiaries, the Obligations, the Collateral, the
Collections of Parent and its Subsidiaries, or otherwise related to any of same
as provided in the Loan Documents, and (g) incur and pay such Lender Group
Expenses as Agent may deem necessary or appropriate for the performance and
fulfillment of its functions and powers pursuant to the Loan Documents.
     15.2. Delegation of Duties.
          Agent may execute any of its duties under this Agreement or any other
Loan Document by or through agents, employees or attorneys in fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney in fact that it selects as long as such selection was made without
gross negligence or willful misconduct.
     15.3. Liability of Agent.
          None of the Agent-Related Persons shall (a) be liable for any action
taken or omitted to be taken by any of them under or in connection with this
Agreement or any other Loan Document or the transactions contemplated hereby
(except for its own gross negligence or willful misconduct), or (b) be
responsible in any manner to any of the Lenders for any recital, statement,
representation or warranty made by Parent or any of its Subsidiaries or
Affiliates, or any officer or director thereof, contained in this Agreement or
in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of Parent or its Subsidiaries or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the books and records or properties of Parent or its
Subsidiaries.
     15.4. Reliance by Agent.
          Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, resolution, notice, consent, certificate, affidavit,
letter, telegram, telefacsimile or other electronic method of transmission,
telex or telephone message, statement or other document or conversation believed
by it to be genuine and correct and to have been signed, sent, or made by the
proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to Borrowers or counsel to any Lender), independent
accountants and other experts selected by Agent. Agent shall be fully justified
in failing or refusing to take any action under this Agreement or any other Loan
Document unless Agent shall first receive such advice or concurrence of the
Lenders as it deems appropriate and until such instructions are received, Agent
shall act, or refrain from acting, as it deems advisable. If Agent so requests,
it shall first be indemnified to its reasonable satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with a request or consent of the requisite

-62-



--------------------------------------------------------------------------------



 



Lenders and such request and any action taken or failure to act pursuant thereto
shall be binding upon all of the Lenders.
     15.5. Notice of Default or Event of Default.
          Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default, except with respect to defaults
in the payment of principal, interest, fees, and expenses required to be paid to
Agent for the account of the Lenders and, except with respect to Events of
Default of which Agent has actual knowledge, unless Agent shall have received
written notice from a Lender or Administrative Borrower referring to this
Agreement, describing such Default or Event of Default, and stating that such
notice is a “notice of default.” Agent promptly will notify the Lenders of its
receipt of any such notice or of any Event of Default of which Agent has actual
knowledge. If any Lender obtains actual knowledge of any Event of Default, such
Lender promptly shall notify the other Lenders and Agent of such Event of
Default. Each Lender shall be solely responsible for giving any notices to its
Participants, if any. Subject to Section 15.4, Agent shall take such action with
respect to such Default or Event of Default as may be requested by the Required
Lenders in accordance with Section 8; provided, however, that unless and until
Agent has received any such request, Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable.
     15.6. Credit Decision.
          Each Lender acknowledges that none of the Agent-Related Persons has
made any representation or warranty to it, and that no act by Agent hereinafter
taken, including any review of the affairs of Parent and its Subsidiaries or
Affiliates, shall be deemed to constitute any representation or warranty by any
Agent-Related Person to any Lender. Each Lender represents to Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of any Borrower or
any other Person party to a Loan Document, and all applicable bank regulatory
laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to Borrowers. Each Lender also
represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of any Borrower or any other Person
party to a Loan Document. Except for notices, reports, and other documents
expressly herein required to be furnished to the Lenders by Agent, Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any Borrower or any other
Person party to a Loan Document that may come into the possession of any of the
Agent-Related Persons.

-63-



--------------------------------------------------------------------------------



 



     15.7. Costs and Expenses; Indemnification.
          Agent may incur and pay Lender Group Expenses to the extent Agent
reasonably deems necessary or appropriate for the performance and fulfillment of
its functions, powers, and obligations pursuant to the Loan Documents, including
court costs, reasonable attorneys fees and expenses, fees and expenses of
financial accountants, advisors, consultants, and appraisers, costs of
collection by outside collection agencies, auctioneer fees and expenses, and
costs of security guards or insurance premiums paid to maintain the Collateral,
whether or not Borrowers are obligated to reimburse Agent or Lenders for such
expenses pursuant to this Agreement or otherwise. Agent is authorized and
directed to deduct and retain sufficient amounts from the Collections of Parent
and its Subsidiaries received by Agent to reimburse Agent for such out-of-pocket
costs and expenses prior to the distribution of any amounts to Lenders. In the
event Agent is not reimbursed for such costs and expenses by Parent or its
Subsidiaries, each Lender hereby agrees that it is and shall be obligated to pay
to Agent such Lender’s Pro Rata Share thereof. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand the
Agent-Related Persons (to the extent not reimbursed by or on behalf of Borrowers
and without limiting the obligation of Borrowers to do so), according to their
Pro Rata Shares, from and against any and all Indemnified Liabilities; provided,
however, that no Lender shall be liable for the payment to any Agent-Related
Person of any portion of such Indemnified Liabilities resulting solely from such
Person’s gross negligence or willful misconduct nor shall any Lender be liable
for the obligations of any Defaulting Lender in failing to make an Advance or
other extension of credit hereunder. Without limitation of the foregoing, each
Lender shall reimburse Agent upon demand for such Lender’s Pro Rata Share of any
costs or out of pocket expenses (including attorneys, accountants, advisors, and
consultants fees and expenses) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment, or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that Agent is not reimbursed for such expenses by or on behalf of
Borrowers. The undertaking in this Section shall survive the payment of all
Obligations hereunder and the resignation or replacement of Agent.
     15.8. Agent in Individual Capacity.
          WFCF and its Affiliates may make loans to, issue letters of credit for
the account of, accept deposits from, acquire equity interests in, and generally
engage in any kind of banking, trust, financial advisory, underwriting, or other
business with Parent and its Subsidiaries and Affiliates and any other Person
party to any Loan Documents as though WFCF were not Agent hereunder, and, in
each case, without notice to or consent of the other members of the Lender
Group. The other members of the Lender Group acknowledge that, pursuant to such
activities, WFCF or its Affiliates may receive information regarding any
Borrower or its Affiliates or any other Person party to any Loan Documents that
is subject to confidentiality obligations in favor of such Borrower or such
other Person and that prohibit the disclosure of such information to the
Lenders, and the Lenders acknowledge that, in such circumstances (and in the
absence of a waiver of such confidentiality obligations, which waiver Agent will
use its reasonable best efforts to obtain), Agent shall not be under any
obligation to provide such information to them. The terms “Lender” and “Lenders”
include WFCF in its individual capacity.

-64-



--------------------------------------------------------------------------------



 



     15.9. Successor Agent.
          Agent may resign as Agent upon 30 days prior written notice to the
Lenders (unless such notice is waived by the Required Lenders). If Agent resigns
under this Agreement, the Required Lenders shall be entitled, with (so long as
no Event of Default has occurred and is continuing) the consent of
Administrative Borrower (such consent not to be unreasonably withheld, delayed,
or conditioned), appoint a successor Agent for the Lenders. If, at the time that
Agent’s resignation is effective, it is acting as the Issuing Lender or the
Swing Lender, such resignation shall also operate to effectuate its resignation
as the Issuing Lender or the Swing Lender, as applicable, and it shall
automatically be relieved of any further obligation to issue Letters of Credit
or make Swing Loans. If no successor Agent is appointed prior to the effective
date of the resignation of Agent, Agent may appoint, after consulting with the
Lenders and Borrowers, a successor Agent. If Agent has materially breached or
failed to perform any material provision of this Agreement or of applicable law,
the Required Lenders may agree in writing to remove and replace Agent with a
successor Agent from among the Lenders. In any such event, upon the acceptance
of its appointment as successor Agent hereunder, such successor Agent shall
succeed to all the rights, powers, and duties of the retiring Agent and the term
“Agent” shall mean such successor Agent and the retiring Agent’s appointment,
powers, and duties as Agent shall be terminated. After any retiring Agent’s
resignation hereunder as Agent, the provisions of this Section 15 shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Agent under this Agreement. If no successor Agent has accepted appointment as
Agent by the date which is 30 days following a retiring Agent’s notice of
resignation, the retiring Agent’s resignation shall nevertheless thereupon
become effective and the Lenders shall perform all of the duties of Agent
hereunder until such time, if any, as the Lenders appoint a successor Agent as
provided for above.
     15.10. Lender in Individual Capacity.
          Any Lender and its respective Affiliates may make loans to, issue
letters of credit for the account of, accept deposits from, acquire equity
interests in and generally engage in any kind of banking, trust, financial
advisory, underwriting, or other business with Parent and its Subsidiaries and
Affiliates and any other Person party to any Loan Documents as though such
Lender were not a Lender hereunder without notice to or consent of the other
members of the Lender Group. The other members of the Lender Group acknowledge
that, pursuant to such activities, such Lender and its respective Affiliates may
receive information regarding Borrowers or their Affiliates or any other Person
party to any Loan Documents that is subject to confidentiality obligations in
favor of Borrowers or such other Person and that prohibit the disclosure of such
information to the Lenders, and the Lenders acknowledge that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver such Lender will use its reasonable best efforts to
obtain), such Lender shall not be under any obligation to provide such
information to them.
     15.11. Collateral Matters.
          (a) The Lenders hereby irrevocably authorize Agent, at its option and
in its sole discretion, to release any Lien on any Collateral (i) upon the
termination of the Commitments and payment and satisfaction in full by Borrowers
of all Obligations, (ii) constituting property being sold or disposed of if a
release is required or desirable in

-65-



--------------------------------------------------------------------------------



 



connection therewith and if Administrative Borrower certifies to Agent that the
sale or disposition is permitted under Section 6.4 of this Agreement or the
other Loan Documents (and Agent may rely conclusively on any such certificate,
without further inquiry), (iii) constituting property in which Parent or its
Subsidiaries owned no interest at the time the Agent’s Lien was granted nor at
any time thereafter, or (iv) constituting property leased to Parent or its
Subsidiaries under a lease that has expired or is terminated in a transaction
permitted under this Agreement. Except as provided above, Agent will not execute
and deliver a release of any Lien on any Collateral without the prior written
authorization of (y) if the release is of all or substantially all of the
Collateral, all of the Lenders, or (z) otherwise, the Required Lenders. Upon
request by Agent or Administrative Borrower at any time, the Lenders will
confirm in writing Agent’s authority to release any such Liens on particular
types or items of Collateral pursuant to this Section 15.11; provided, however,
that (1) Agent shall not be required to execute any document necessary to
evidence such release on terms that, in Agent’s opinion, would expose Agent to
liability or create any obligation or entail any consequence other than the
release of such Lien without recourse, representation, or warranty, and (2) such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
any Borrower in respect of) all interests retained by any Borrower, including,
the proceeds of any sale, all of which shall continue to constitute part of the
Collateral.
          (b) Agent shall have no obligation whatsoever to any of the Lenders to
assure that the Collateral exists or is owned by Parent or its Subsidiaries or
is cared for, protected, or insured or has been encumbered, or that the Agent’s
Liens have been properly or sufficiently or lawfully created, perfected,
protected, or enforced or are entitled to any particular priority, or to
exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Agent pursuant to any of the Loan
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission, or event related thereto, subject to the terms and conditions
contained herein, Agent may act in any manner it may deem appropriate, in its
sole discretion given Agent’s own interest in the Collateral in its capacity as
one of the Lenders and that Agent shall have no other duty or liability
whatsoever to any Lender as to any of the foregoing, except as otherwise
provided herein.
     15.12. Restrictions on Actions by Lenders; Sharing of Payments.
          (a) Each of the Lenders agrees that it shall not, without the express
written consent of Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the written request of Agent, set off against the
Obligations, any amounts owing by such Lender to Parent or its Subsidiaries or
any deposit accounts of Parent or its Subsidiaries now or hereafter maintained
with such Lender. Each of the Lenders further agrees that it shall not, unless
specifically requested to do so in writing by Agent, take or cause to be taken
any action, including, the commencement of any legal or equitable proceedings to
enforce any Loan Document against any Borrower or any Guarantor or to foreclose
any Lien on, or otherwise enforce any security interest in, any of the
Collateral.
          (b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent

-66-



--------------------------------------------------------------------------------



 



pursuant to the terms of this Agreement, or (ii) payments from Agent in excess
of such Lender’s Pro Rata Share of all such distributions by Agent, such Lender
promptly shall (A) turn the same over to Agent, in kind, and with such
endorsements as may be required to negotiate the same to Agent, or in
immediately available funds, as applicable, for the account of all of the
Lenders and for application to the Obligations in accordance with the applicable
provisions of this Agreement, or (B) purchase, without recourse or warranty, an
undivided interest and participation in the Obligations owed to the other
Lenders so that such excess payment received shall be applied ratably as among
the Lenders in accordance with their Pro Rata Shares; provided, however, that to
the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.
     15.13. Agency for Perfection.
          Agent hereby appoints each other Lender as its agent (and each Lender
hereby accepts such appointment) for the purpose of perfecting the Agent’s Liens
in assets which, in accordance with Article 8 or Article 9, as applicable, of
the Code can be perfected by possession or control. Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify Agent
thereof, and, promptly upon Agent’s request therefor shall deliver possession or
control of such Collateral to Agent or in accordance with Agent’s instructions.
     15.14. Payments by Agent to the Lenders.
          All payments to be made by Agent to the Lenders shall be made by bank
wire transfer of immediately available funds pursuant to such wire transfer
instructions as each party may designate for itself by written notice to Agent.
Concurrently with each such payment, Agent shall identify whether such payment
(or any portion thereof) represents principal, premium, fees, or interest of the
Obligations.
     15.15. Concerning the Collateral and Related Loan Documents.
          Each member of the Lender Group authorizes and directs Agent to enter
into this Agreement and the other Loan Documents. Each member of the Lender
Group agrees that any action taken by Agent in accordance with the terms of this
Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders.
     15.16. Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information.
          By becoming a party to this Agreement, each Lender:
          (a) is deemed to have requested that Agent furnish such Lender,
promptly after it becomes available, a copy of each field audit or examination
report respecting Parent or

-67-



--------------------------------------------------------------------------------



 



its Subsidiaries (each a “Report” and collectively, “Reports”) prepared by or at
the request of Agent, and Agent shall so furnish each Lender with such Reports,
          (b) expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,
          (c) expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that Agent or other party performing any
audit or examination will inspect only specific information regarding Parent and
its Subsidiaries and will rely significantly upon Parent’s and its Subsidiaries’
books and records, as well as on representations of each Borrower’s personnel,
          (d) agrees to keep all Reports and other material, non-public
information regarding Parent and its Subsidiaries and their operations, assets,
and existing and contemplated business plans in a confidential manner in
accordance with Section 17.9, and
          (e) without limiting the generality of any other indemnification
provision contained in this Agreement, agrees: (i) to hold Agent and any other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or fail to take or any conclusion the indemnifying Lender may reach or draw
from any Report in connection with any loans or other credit accommodations that
the indemnifying Lender has made or may make to Borrowers, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrowers, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.
In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Parent or its Subsidiaries to Agent that has not been
contemporaneously provided by Parent or such Subsidiary to such Lender, and,
upon receipt of such request, Agent promptly shall provide a copy of same to
such Lender, (y) to the extent that Agent is entitled, under any provision of
the Loan Documents, to request additional reports or information from Parent or
its Subsidiaries, any Lender may, from time to time, reasonably request Agent to
exercise such right as specified in such Lender’s notice to Agent, whereupon
Agent promptly shall request of Administrative Borrower the additional reports
or information reasonably specified by such Lender, and, upon receipt thereof
from Parent or such Subsidiary, Agent promptly shall provide a copy of same to
such Lender, and (z) any time that Agent renders to any Borrower a statement
regarding the Loan Account, Agent shall send a copy of such statement to each
Lender.
     15.17. Several Obligations; No Liability.
          Notwithstanding that certain of the Loan Documents now or hereafter
may have been or will be executed only by or in favor of Agent in its capacity
as such, and not by or in favor of the Lenders, any and all obligations on the
part of Agent (if any) to make any credit available hereunder shall constitute
the several (and not joint) obligations of the respective

-68-



--------------------------------------------------------------------------------



 



Lenders on a ratable basis, according to their respective Commitments, to make
an amount of such credit not to exceed, in principal amount, at any one time
outstanding, the amount of their respective Commitments. Nothing contained
herein shall confer upon any Lender any interest in, or subject any Lender to
any liability for, or in respect of, the business, assets, profits, losses, or
liabilities of any other Lender. Each Lender shall be solely responsible for
notifying its Participants of any matters relating to the Loan Documents to the
extent any such notice may be required, and no Lender shall have any obligation,
duty, or liability to any Participant of any other Lender. Except as provided in
Section 15.7, no member of the Lender Group shall have any liability for the
acts of any other member of the Lender Group. No Lender shall be responsible to
any Borrower or any other Person for any failure by any other Lender to fulfill
its obligations to make credit available hereunder, nor to advance for it or on
its behalf in connection with its Commitment, nor to take any other action on
its behalf hereunder or in connection with the financing contemplated herein.
     16. WITHHOLDING TAXES.
          (a) Subject to the other provisions of this Section 16, all payments
made by any Loan Party hereunder or under any other Loan Document will be made
without setoff, counterclaim, or other defense. In addition, all such payments
will be made free and clear of, and without deduction or withholding for, any
Taxes unless required by applicable law. In the event any deduction or
withholding of Indemnifiable Taxes is required from payments made by or due from
any Loan Party hereunder or under any other Loan Document, Borrowers agree to
pay such additional amounts as may be necessary so that every payment of all
amounts due under this Agreement or any Loan Document, including any amount paid
pursuant to this Section 16(a), after withholding or deduction for or on account
of any Indemnifiable Taxes, will not be less than the amount that would have
been received under this Agreement or other Loan Document had such withholding
or deduction not been made; provided, however, that Borrowers shall not be
required to increase any such amounts if the increase in such amount payable
results from Agent’s or such Lender’s or other recipient’s own willful
misconduct or gross negligence (as finally determined by a court of competent
jurisdiction). If any Borrower is required to deduct or withhold Taxes from any
payments made by such Borrower hereunder or under any other Loan Document, the
applicable Borrower will furnish to Agent as soon as practicable after the date
the payment of any Tax is due pursuant to applicable law, certified copies of
tax receipts evidencing such payment by Borrowers or such other evidence of
payment as is reasonably satisfactory to Agent.
          (b) Borrowers agree to pay any present or future stamp, value added or
documentary taxes or any other excise or property taxes, charges, or similar
governmental levies that arise from any payment made hereunder or from the
execution, delivery, performance, recordation, or filing of, or otherwise with
respect to, this Agreement or any other Loan Document (“Other Taxes”), except
for any such Other Taxes resulting from any assessment or grant of an assignment
or participation pursuant to Section 13, unless such assignment or participation
was requested by Borrowers.
          (c) If a Lender or Participant is entitled to claim an exemption or
reduction from United States withholding tax, such Lender or Participant shall
deliver to Agent (or, in the case of a Participant, to the Lender granting the
participation and Agent) one of the following before receiving its first payment
under this Agreement:

-69-



--------------------------------------------------------------------------------



 



               (i) if such Lender or Participant is entitled to claim an
exemption from United States withholding tax pursuant to its portfolio interest
exception, (A) a statement of the Lender or Participant, signed under penalties
of perjury, that it is not a (I) a “bank” as described in Section 881(c)(3)(A)
of the IRC, (II) a 10% shareholder of any Borrower (within the meaning of
Section 871(h)(3)(B) of the IRC), or (III) a controlled foreign corporation
related to any Borrower within the meaning of Section 864(d)(4) of the IRC, and
(B) a properly completed and executed IRS Form W-8BEN or Form W-8IMY (with
proper attachments);
               (ii) if such Lender or Participant is entitled to claim an
exemption from, or a reduction of, withholding tax under a United States tax
treaty, a properly completed and executed copy of IRS Form W-8BEN;
               (iii) if such Lender or Participant is entitled to claim that
interest paid under this Agreement is exempt from United States withholding tax
because it is effectively connected with a United States trade or business of
such Lender or Participant, a properly completed and executed copy of IRS Form
W-8ECI;
               (iv) if such Lender or Participant is entitled to claim that
interest paid under this Agreement is exempt from United States withholding tax
because such Lender or Participant serves as an intermediary, a properly
completed and executed copy of IRS Form W-8IMY (with proper attachments); or
               (v) a properly completed and executed copy of any other form or
forms, including IRS Form W-9, as may be required under the IRC or other laws of
the United States as a condition to exemption from, or reduction of, United
States withholding or backup withholding tax;
in each case claiming such exception or reduction to which such Lender or
Participant is entitled. Each Lender or Participant shall provide new forms (or
successor forms) upon the expiration or obsolescence of any previously delivered
forms and to promptly notify Agent (or, in the case of a Participant, to the
Lender granting the participation and Agent) of any change in circumstances
which would modify or render invalid any claimed exemption or reduction.
Each Lender shall deliver to the Borrowers and Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers or Agent, such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the IRC) and such additional
documentation reasonably requested by the Borrowers or Agent as may be necessary
for the Borrowers or Agent to comply with its obligations under FATCA, to
determine that such Lender has or has not complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.
          (d) If a Lender or Participant claims an exemption or reduction from
withholding tax in a jurisdiction other than the United States, such Lender or
such Participant shall deliver to Agent (or, in the case of a Participant, to
the Lender granting the participation and Agent) any such form or forms, as may
be required under the laws of such jurisdiction as a condition to exemption
from, or reduction of, foreign withholding or backup withholding tax before
receiving its first payment under this Agreement, but only if such Lender or
such Participant is legally able to deliver such forms, provided, however, that
nothing in this Section

-70-



--------------------------------------------------------------------------------



 



16(d) shall require a Lender or Participant to disclose any information that it
deems to be confidential (including without limitation, its tax returns). Each
Lender and each Participant shall provide new forms (or successor forms) upon
the expiration or obsolescence of any previously delivered forms and to promptly
notify Agent (or, in the case of a Participant, to the Lender granting the
participation and Agent) of any change in circumstances which would modify or
render invalid any claimed exemption or reduction.
          (e) If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrowers to such Lender or Participant, such Lender or Participant agrees to
notify Agent (or, in the case of a sale of a participation interest, to the
Lender granting the participation and Agent) of the percentage amount in which
it is no longer the beneficial owner of Obligations of Borrowers to such Lender
or Participant. To the extent of such percentage amount, Agent will treat such
Lender’s or such Participant’s documentation provided pursuant to Section 16(c)
or 16(d) as no longer valid. With respect to such percentage amount, such
Participant or Assignee shall provide new documentation, pursuant to
Section 16(c) or 16(d), if applicable. Each Borrower agrees that each
Participant shall be entitled to the benefits of this Section 16 with respect to
its participation in any portion of the Commitments and the Obligations so long
as such Participant complies with the obligations set forth in this Section 16
with respect thereto as if it were a Lender but in no event shall any
Participant be entitled to any greater benefit under this Section 16 than what
the Lender granting such participation would have been entitled to if such
participation had not been granted.
          (f) If a Lender or a Participant is entitled to a reduction in the
applicable withholding tax, Agent (and, in the case of a Participant, to the
Lender granting the participation) may withhold from any interest payment to
such Lender or such Participant an amount equivalent to the applicable
withholding tax after taking into account such reduction as may be required by
law. If the forms or other documentation required by subsection (c) or (d) of
this Section 16 are not delivered to Agent (and, in the case of a Participant,
to the Lender granting the participation), then Agent (and, in the case of a
Participant, to the Lender granting the participation) may withhold from any
interest payment to such Lender or such Participant not providing such forms or
other documentation an amount equivalent to the applicable withholding tax as
may be required by law.
          (g) If the IRS or any other Governmental Authority of the United
States or other jurisdiction asserts a claim that Agent (or, in the case of a
Participant, the Lender granting the participation) did not properly withhold
tax from amounts paid to or for the account of any Lender or any Participant due
to a failure on the part of the Lender or any Participant (because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify Agent (or such Participant failed to notify the Lender
granting the participation) of a change in circumstances which rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason) such Lender shall indemnify and hold Agent harmless (or, in the case of
a Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, by the Lender granting the participation), as
tax or otherwise, including penalties and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to Agent

-71-



--------------------------------------------------------------------------------



 



(or, in the case of a Participant, to the Lender granting the participation
only) under this Section 16, together with all costs and expenses (including
attorneys fees and expenses). The obligation of the Lenders and the Participants
under this subsection shall survive the payment of all Obligations and the
resignation or replacement of Agent.
          (h) If Agent or a Lender or a Participant determines, in good faith
and its reasonable discretion, that it has received a refund of any
Indemnifiable Taxes or Other Taxes as to which it has been indemnified by
Borrowers or with respect to which Borrowers have paid additional amounts
pursuant to this Section 16, so long as no Default or Event of Default has
occurred and is continuing, it shall pay over such refund to Borrowers (but only
to the extent of payments made, or additional amounts paid, by Borrowers under
this Section 16 with respect to such Indemnifiable Taxes or Other Taxes giving
rise to such a refund), net of all reasonable out-of-pocket expenses of Agent,
such Lender or such Participant, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such a refund);
provided, that Borrowers, upon the request of Agent, such Lender or such
Participant, agree to repay the amount paid over to Borrowers (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority, other than such penalties, interest or other charges imposed as a
result of the willful misconduct or gross negligence of Agent hereunder) to
Agent, such Lender or such Participant in the event Agent, such Lender or such
Participant is required to repay such refund to such Governmental Authority.
Notwithstanding anything in this Agreement to the contrary, this Section 16
shall not be construed to require Agent, any Lender or any Participant to make
available its tax returns (or any other information which it deems confidential)
to any Borrower or any other Person.
          (i) The Loan Parties shall jointly and severally indemnify each
Indemnified Person (as defined in Section 10.3) for the full amount of
Indemnifiable Taxes or Other Taxes arising in connection with this Agreement or
any other Loan Document (including, without limitation, any Indemnifiable Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section 16) paid by such Indemnified Person and all reasonable fees and
disbursements of attorneys, experts, or consultants and all other costs and
expenses actually incurred in connection therewith or in connection with the
enforcement of this indemnification, as and when they are incurred and
irrespective of whether suit is brought, (in each case other than Excluded
Taxes), whether or not such Indemnifiable Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority (other than
Indemnifiable Taxes or Other Taxes resulting from gross negligence or willful
misconduct of such Indemnified Person as finally determined by a court of
competent jurisdiction). This Section 16(i) shall survive the termination of
this Agreement and the repayment of the Obligations.
17. GENERAL PROVISIONS.
     17.1. Effectiveness.
          Subject to Section 3.1, this Agreement shall be binding and deemed
effective when executed by Borrowers, Agent, and each Lender whose signature is
provided for on the signature pages hereof.

-72-



--------------------------------------------------------------------------------



 



     17.2. Section Headings.
          Headings and numbers have been set forth herein for convenience only.
Unless the contrary is compelled by the context, everything contained in each
Section applies equally to this entire Agreement.
     17.3. Interpretation.
          Neither this Agreement nor any uncertainty or ambiguity herein shall
be construed against the Lender Group or any Borrower, whether under any rule of
construction or otherwise. On the contrary, this Agreement has been reviewed by
all parties and shall be construed and interpreted according to the ordinary
meaning of the words used so as to accomplish fairly the purposes and intentions
of all parties hereto.
     17.4. Severability of Provisions.
          Each provision of this Agreement shall be severable from every other
provision of this Agreement for the purpose of determining the legal
enforceability of any specific provision.
     17.5. Bank Product Providers.
          Each Bank Product Provider shall be deemed a third party beneficiary
hereof and of the provisions of the other Loan Documents for purposes of any
reference in a Loan Document to the parties for whom Agent is acting; it being
understood and agreed that the rights and benefits of such Bank Product Provider
under the Loan Documents consist exclusively of such Bank Product Provider’s
right to share in payments and collections out of the Collateral as more fully
set forth herein. In connection with any such distribution of payments and
collections, Agent shall be entitled to assume no amounts are due to any Bank
Product Provider unless such Bank Product Provider has notified Agent in writing
of the amount of any such liability owed to it prior to such distribution.
     17.6. Debtor-Creditor Relationship.
          The relationship between the Lenders and Agent, on the one hand, and
the Loan Parties, on the other hand, is solely that of creditor and debtor. No
member of the Lender Group has (or shall be deemed to have) any fiduciary
relationship or duty to any Loan Party arising out of or in connection with the
Loan Documents or the transactions contemplated thereby, and there is no agency
or joint venture relationship between the members of the Lender Group, on the
one hand, and the Loan Parties, on the other hand, by virtue of any Loan
Document or any transaction contemplated therein.
     17.7. Counterparts; Electronic Execution.
          This Agreement may be executed in any number of counterparts and by
different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement. Delivery of an
executed counterpart of this Agreement by telefacsimile or other electronic
method of transmission shall be equally as effective as delivery of an original
executed counterpart of this Agreement. Any party delivering an executed
counterpart of this Agreement

-73-



--------------------------------------------------------------------------------



 



by telefacsimile or other electronic method of transmission also shall deliver
an original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement. The foregoing shall apply to each other Loan
Document mutatis mutandis.
     17.8. Revival and Reinstatement of Obligations.
          If the incurrence or payment of the Obligations by any Borrower or any
Guarantor or the transfer to the Lender Group of any property should for any
reason subsequently be declared to be void or voidable under any state or
federal law relating to creditors’ rights, including provisions of the
Bankruptcy Code relating to fraudulent conveyances, preferences, or other
voidable or recoverable payments of money or transfers of property (each, a
“Voidable Transfer”), and if the Lender Group is required to repay or restore,
in whole or in part, any such Voidable Transfer, or elects to do so upon the
reasonable advice of its counsel, then, as to any such Voidable Transfer, or the
amount thereof that the Lender Group is required or elects to repay or restore,
and as to all reasonable costs, expenses, and attorneys fees of the Lender Group
related thereto, the liability of Borrowers or Guarantors automatically shall be
revived, reinstated, and restored and shall exist as though such Voidable
Transfer had never been made.
     17.9. Confidentiality.
          (a) Agent and Lenders each individually (and not jointly or jointly
and severally) agree that material, non-public information regarding Parent and
its Subsidiaries, their operations, assets, and existing and contemplated
business plans shall be treated by Agent and the Lenders in a confidential
manner, and shall not be disclosed by Agent and the Lenders to Persons who are
not parties to this Agreement, except: (i) to attorneys for and other advisors,
accountants, auditors, and consultants to any member of the Lender Group,
(ii) to Subsidiaries and Affiliates of any member of the Lender Group (including
the Bank Product Providers), provided that any such Subsidiary or Affiliate
shall have agreed to receive such information hereunder subject to the terms of
this Section 17.9, (iii) as may be required by statute, decision, or judicial or
administrative order, rule, or regulation, (iv) as may be agreed to in advance
by Borrowers or as requested or required by any Governmental Authority pursuant
to any subpoena or other legal process, (v) as to any such information that is
or becomes generally available to the public (other than as a result of
prohibited disclosure by Agent or the Lenders), (vi) in connection with any
assignment, participation or pledge of any Lender’s interest under this
Agreement, provided that any such assignee, participant, or pledgee shall have
agreed in writing to receive such information hereunder subject to the terms of
this Section, and (vii) in connection with any litigation or other adversary
proceeding involving parties hereto which such litigation or adversary
proceeding involves claims related to the rights or duties of such parties under
this Agreement or the other Loan Documents. The provisions of this
Section 17.9(a) shall survive for a period of 2 years after the payment in full
of the Obligations.
          (b) Anything in this Agreement to the contrary notwithstanding, Agent
may provide information concerning the terms and conditions of this Agreement
and the other Loan Documents to loan syndication and pricing reporting services.

-74-



--------------------------------------------------------------------------------



 



     17.10. Lender Group Expenses.
          Borrowers agree to pay any and all Lender Group Expenses promptly
after demand therefor by Agent and agrees that their obligations contained in
this Section 17.10 shall survive payment or satisfaction in full of all other
Obligations.
     17.11. USA PATRIOT Act.
          Each Lender that is subject to the requirements of the Patriot Act
hereby notifies Borrowers that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies Borrowers,
which information includes the name and address of each Borrower and other
information that will allow such Lender to identify each Borrower in accordance
with the Patriot Act.
     17.12. Integration.
          This Agreement, together with the other Loan Documents, reflects the
entire understanding of the parties with respect to the transactions
contemplated hereby and shall not be contradicted or qualified by any other
agreement, oral or written, before the date hereof.
     17.13. Parent as Agent for Borrowers.
          Each Borrower hereby irrevocably appoints Parent as the borrowing
agent and attorney-in-fact for all Borrowers (the “Administrative Borrower”)
which appointment shall remain in full force and effect unless and until Agent
shall have received prior written notice signed by each Borrower that such
appointment has been revoked and that another Borrower has been appointed
Administrative Borrower. Each Borrower hereby irrevocably appoints and
authorizes the Administrative Borrower (a) to provide Agent with all notices
with respect to Advances and Letters of Credit obtained for the benefit of any
Borrower and all other notices and instructions under this Agreement, and (b) to
take such action as the Administrative Borrower deems appropriate on its behalf
to obtain Advances and Letters of Credit and to exercise such other powers as
are reasonably incidental thereto to carry out the purposes of this Agreement.
It is understood that the handling of the Loan Account and Collateral in a
combined fashion, as more fully set forth herein, is done solely as an
accommodation to Borrowers in order to utilize the collective borrowing powers
of Borrowers in the most efficient and economical manner and at their request,
and that Lender Group shall not incur liability to any Borrower as a result
hereof. Each Borrower expects to derive benefit, directly or indirectly, from
the handling of the Loan Account and the Collateral in a combined fashion since
the successful operation of each Borrower is dependent on the continued
successful performance of the integrated group. To induce the Lender Group to do
so, and in consideration thereof, each Borrower hereby jointly and severally
agrees to indemnify each member of the Lender Group and hold each member of the
Lender Group harmless against any and all liability, expense, loss or claim of
damage or injury, made against the Lender Group by any Borrower or by any third
party whosoever, arising from or incurred by reason of (a) the handling of the
Loan Account and Collateral of Borrowers as herein provided, or (b) the Lender
Group’s relying on any instructions of the Administrative Borrower, except that
Borrowers will have no liability to the relevant Agent-Related Person or
Lender-Related Person under this Section 17.13 with respect to any liability
that has been finally determined by a court of competent jurisdiction to have
resulted solely from the gross negligence

-75-



--------------------------------------------------------------------------------



 



or willful misconduct of such Agent-Related Person or Lender-Related Person, as
the case may be.
[Signature pages to follow.]

-76-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed and delivered as of the date first above written.

            USA MOBILITY, INC.,
a Delaware corporation
      By:   /s/ Vincent D. Kelly         Name:   Vincent D. Kelly       
Title:   President        ARCH WIRELESS, INC.,
a Delaware corporation
      By:   /s/ Vincent D. Kelly         Name:   Vincent D. Kelly       
Title:   President        USA MOBILITY WIRELESS, INC.,
a Delaware corporation
      By:   /s/ Vincent D. Kelly         Name:   Vincent D. Kelly       
Title:   President        AMCOM SOFTWARE, INC.,
a Delaware corporation
      By:   /s/ Vincent D. Kelly         Name:   Vincent D. Kelly       
Title:   Chief Executive Officer     

Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            WELLS FARGO CAPITAL FINANCE, LLC,
a Delaware limited liability company, as Agent and as a Lender
      By:   /s/ Andrea E. Bernard         Name:   Andrea E. Bernard       
Title:   Vice President     

Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



Schedule 1.1
As used in the Agreement, the following terms shall have the following
definitions:
          “Account” means an account (as that term is defined in the Code).
          “Account Debtor” means any Person who is obligated on an Account,
chattel paper, or a general intangible.
          “ACH Transactions” means any cash management or related services
(including the Automated Clearing House processing of electronic fund transfers
through the direct Federal Reserve Fedline system) provided by a Bank Product
Provider for the account of Parent or its Subsidiaries.
          “Acquisition” means (a) the purchase or other acquisition by a Person
or its Subsidiaries of all or substantially all of the assets of (or any
division or business line of) any other Person, or (b) the purchase or other
acquisition (whether by means of a merger, consolidation, or otherwise) by a
Person or its Subsidiaries of all or substantially all of the Stock of any other
Person.
          “Additional Documents” has the meaning specified therefor in
Section 5.12.
          “Additional Term Loan Amount” means $20,472,000.
          “Administrative Borrower” has the meaning specified therefor in
Section 17.13.
          “Advances” has the meaning specified therefor in Section 2.1(a).
          “Affected Lender” has the meaning specified therefor in
Section 2.13(b).
          “Affiliate” means, as applied to any Person, any other Person who
controls, is controlled by, or is under common control with, such Person. For
purposes of this definition, “control” means the possession, directly or
indirectly through one or more intermediaries, of the power to direct the
management and policies of a Person, whether through the ownership of Stock, by
contract, or otherwise; provided, however, that, for purposes of Section 6.12 of
the Agreement: (a) any Person which owns directly or indirectly 10% or more of
the Stock having ordinary voting power for the election of directors or other
members of the governing body of a Person or 10% or more of the partnership or
other ownership interests of a Person (other than as a limited partner of such
Person) shall be deemed an Affiliate of such Person, (b) each director (or
comparable manager) of a Person shall be deemed to be an Affiliate of such
Person, and (c) each partnership in which a Person is a general partner shall be
deemed an Affiliate of such Person.
          “Agent” has the meaning specified therefor in the preamble to the
Agreement.
          “Agent-Related Persons” means Agent, together with its Affiliates,
officers, directors, employees, attorneys, and agents.

Schedule 5.2 — Page 1



--------------------------------------------------------------------------------



 



          “Agent’s Account” means the Deposit Account of Agent identified on
Schedule A-1.
          “Agent’s Liens” means the Liens granted by Parent or its Subsidiaries
to Agent under the Loan Documents.
          “Agreement” means the Credit Agreement to which this Schedule 1.1 is
attached.
          “Application Event” means the occurrence of (a) a failure by any
Borrower to repay all of the Obligations on the Maturity Date, (b) an Event of
Default and the election by the Required Lenders to declare all or any portion
of the Obligations to be due and payable, to terminate the Revolver Commitment,
or to exercise remedies against the Collateral, or (c) an Event of Default and
the election by the Agent or the Required Lenders to require that payments and
proceeds of Collateral be applied pursuant to Section 2.4(b)(ii).
          “Assignee” has the meaning specified therefor in Section 13.1(a).
          “Assignment and Acceptance” means an Assignment and Acceptance
Agreement substantially in the form of Exhibit A-1.
          “Authorized Person” means any one of the individuals identified on
Schedule A-2.
          “Availability” means, as of any date of determination, the amount that
Borrowers are entitled to borrow as Advances under Section 2.1 of the Agreement
(after giving effect to all then outstanding Obligations (other than Bank
Product Obligations).
          “Bank Product” means any financial accommodation extended to Parent or
its Subsidiaries by a Bank Product Provider (other than pursuant to the
Agreement) including: (a) credit cards, (b) credit card processing services,
(c) debit cards, (d) purchase cards, (e) ACH Transactions, (f) cash management,
including controlled disbursement, accounts or services, or (g) transactions
under Hedge Agreements.
          “Bank Product Agreements” means those agreements entered into from
time to time by Parent or its Subsidiaries with a Bank Product Provider in
connection with the obtaining of any of the Bank Products.
          “Bank Product Collateralization” means providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent) to be held by Agent
for the benefit of the Bank Product Providers in an amount determined by Agent
as sufficient to satisfy the reasonably estimated credit exposure with respect
to the then existing Bank Products.
          “Bank Product Obligations” means (a) all obligations, liabilities,
reimbursement obligations, fees, or expenses owing by Parent or its Subsidiaries
to any Bank Product Provider pursuant to or evidenced by a Bank Product
Agreement and irrespective of whether for the payment of money, whether direct
or indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and (b) all amounts that Parent or its Subsidiaries are
obligated to reimburse to Agent or any member of the Lender Group as a result of
Agent or such member of the Lender Group purchasing participations from, or
executing guarantees or indemnities or

 



--------------------------------------------------------------------------------



 



reimbursement obligations to, a Bank Product Provider with respect to the Bank
Products provided by such Bank Product Provider to Parent or its Subsidiaries.
          “Bank Product Provider” means Wells Fargo or any of its Affiliates.
          “Bankruptcy Code” means title 11 of the United States Code, as in
effect from time to time.
          “Base LIBOR Rate” means the greater of (a) 1.5% per annum and (b) rate
per annum rate appearing on Bloomberg L.P.’s (the “Service”) Page
BBAM1/(Official BBA USD Dollar Libor Fixings) (or on any successor or substitute
page of such Service, or any successor to or substitute for such Service) 2
Business Days prior to the commencement of the requested Interest Period, for a
term and in an amount comparable to the Interest Period and the amount of the
LIBOR Rate Loan requested (whether as an initial LIBOR Rate Loan or as a
continuation of a LIBOR Rate Loan or as a conversion of a Base Rate Loan to a
LIBOR Rate Loan) by Borrowers in accordance with the Agreement, which
determination shall be conclusive in the absence of manifest error.
          “Base Rate” means the greatest of (a) 2.5% per annum, (b) the Base
LIBOR Rate (which rate shall be calculated based upon an Interest Period of
3 months and shall be determined on a daily basis), plus 1 percentage point,
(c) the Federal Funds Rate plus 1/2%, and (d) the rate of interest announced,
from time to time, within Wells Fargo at its principal office in San Francisco
as its “prime rate”, with the understanding that the “prime rate” is one of
Wells Fargo’s base rates (not necessarily the lowest of such rates) and serves
as the basis upon which effective rates of interest are calculated for those
loans making reference thereto and is evidenced by the recording thereof after
its announcement in such internal publications as Wells Fargo may designate.
          “Base Rate Loan” means the portion of the Advances or the Term Loan
that bears interest at a rate determined by reference to the Base Rate.
          “Base Rate Margin” means, 3.75 percentage points.
          “Benefit Plan” means a “defined benefit plan” (as defined in
Section 3(35) of ERISA) that is subject to ERISA and for which Parent or any of
its Subsidiaries or ERISA Affiliates has been an “employer” (as defined in
Section 3(5) of ERISA) within the past six years.
          “Board of Directors” means the board of directors (or comparable
managers) of Parent or any committee thereof duly authorized to act on behalf of
the board of directors (or comparable managers).
          “Borrower” has the meaning specified therefor in the preamble to the
Agreement.
          “Borrowing” means a borrowing hereunder consisting of Advances made on
the same day by the Lenders (or Agent on behalf thereof), or by Swing Lender in
the case of a Swing Loan, or by Agent in the case of a Protective Advance.

 



--------------------------------------------------------------------------------



 



          “Borrowing Base” means, as of any date of determination, the sum of
70% of the amount of Accounts reflected on the balance sheet of Wireless for the
most recently ended month which has been delivered to Agent plus $4,000,000.
          “Borrowing Base Certificate” means a certificate in the form of
Exhibit B-1 as of such date of determination.
          “Borrowing Base Excess” has the meaning specified therefor in Section
2.4(d)(i).
          “Business Day” means any day that is not a Saturday, Sunday, or other
day on which banks are authorized or required to close in either the state of
Massachusetts or the state of Virginia, except that, if a determination of a
Business Day shall relate to a LIBOR Rate Loan, the term “Business Day” also
shall exclude any day on which banks are closed for dealings in Dollar deposits
in the London interbank market.
          “Capital Expenditures” means, with respect to any Person for any
period, the aggregate of all expenditures by such Person and its Subsidiaries
during such period that are capital expenditures as determined in accordance
with GAAP, whether such expenditures are paid in cash or financed minus any
capitalized software development costs to the extent deducted under the
definition of EBITDA for such period.
          “Capitalized Lease Obligation” means that portion of the obligations
under a Capital Lease that is required to be capitalized in accordance with
GAAP.
          “Capital Lease” means a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.
          “Cash Equivalents” means (a) marketable direct obligations issued by,
or unconditionally guaranteed by, the United States or issued by any agency
thereof and backed by the full faith and credit of the United States, in each
case maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit, time
deposits, overnight bank deposits or bankers’ acceptances maturing within 1 year
from the date of acquisition thereof issued by any bank organized under the laws
of the United States or any state thereof or the District of Columbia or any
United States branch of a foreign bank having at the date of acquisition thereof
combined capital and surplus of not less than $250,000,000, (e) Deposit Accounts
maintained with (i) any bank that satisfies the criteria described in clause
(d) above, or (ii) any other bank organized under the laws of the United States
or any state thereof so long as the amount maintained with any such other bank
is less than or equal to $100,000 and is insured by the Federal Deposit
Insurance Corporation, (f) repurchase obligations of any commercial bank
satisfying the requirements of clause (d) of this definition or recognized
securities dealer having combined capital and surplus of not less than
$250,000,000, having a term of not more than seven days, with respect to
securities satisfying the criteria in clauses (a)

 



--------------------------------------------------------------------------------



 



or (d) above, (g) debt securities with maturities of six months or less from the
date of acquisition backed by standby letters of credit issued by any commercial
bank satisfying the criteria described in clause (d) above, and (h) Investments
in money market funds substantially all of whose assets are invested in the
types of assets described in clauses (a) through (g) above.
          “CFC” means a controlled foreign corporation (as that term is defined
in Section 957 of the IRC).
          “Change of Control” means that (a) any “person” or “group” (within the
meaning of Sections 13(d) and 14(d) of the Exchange Act), becomes the beneficial
owner (as defined in Rule 13d-3 under the Exchange Act), directly or indirectly,
of 30%, or more, of the Stock of Parent having the right to vote for the
election of members of the Board of Directors, (b) a majority of the members of
the Board of Directors do not constitute Continuing Directors, or (c) Parent
fails to own 100% of the Stock of Arch or Arch fails to own 100% of the Stock of
each of Wireless and Amcom.
          “Closing Date” means the date of the making of the additional term
loans in the amount of the Second Additional Term Loan Amount.
          “Closing Date Projections” means the Projections dated as of
January 14, 2011 delivered by Parent to Agent.
          “Code” means the Illinois Uniform Commercial Code, as in effect from
time to time.
          “Collateral” means all assets and interests in assets and proceeds
thereof now owned or hereafter acquired by Parent or its Subsidiaries in or upon
which a Lien is granted under any of the Loan Documents.
          “Collateral Access Agreement” means a landlord waiver, bailee letter,
or acknowledgement agreement of any lessor, warehouseman, processor, consignee,
or other Person in possession of, having a Lien upon, or having rights or
interests in Parent’s or its Subsidiaries’ books and records, Equipment, or
Inventory, in each case, in form and substance reasonably satisfactory to Agent.
          “Collections” means all cash, checks, notes, instruments, and other
items of payment (including insurance proceeds, cash proceeds of asset sales,
rental proceeds, and tax refunds).
          “Commercial Software” means packaged commercially available software
programs generally available to the public which have been licensed to a Loan
Party pursuant to end-user licenses.
          “Commitment” means, with respect to each Lender, its Revolver
Commitment, its Term Loan Commitment, or its Total Commitment, as the context
requires, and, with respect to all Lenders, their Revolver Commitments, their
Term Loan Commitments, or their Total Commitments, as the context requires, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 or in the Assignment and

 



--------------------------------------------------------------------------------



 



Acceptance pursuant to which such Lender became a Lender hereunder, as such
amounts may be reduced or increased from time to time pursuant to assignments
made in accordance with the provisions of Section 13.1.
          “Company Software” means proprietary rights in the software for which
Proprietary Rights are owned by any Loan Party, including copyrights,
trademarks, and trade secrets.
          “Compliance Certificate” means a certificate substantially in the form
of Exhibit C-1 delivered by the chief financial officer of Parent to Agent.
          “Continuing Director” means (a) any member of the Board of Directors
who was a director (or comparable manager) of Parent on the Closing Date, and
(b) any individual who becomes a member of the Board of Directors after the
Closing Date if such individual was approved, appointed or nominated for
election to the Board of Directors by a majority of the Continuing Directors,
but excluding any such individual originally proposed for election in opposition
to the Board of Directors in office at the Closing Date in an actual or
threatened election contest relating to the election of the directors (or
comparable managers) of Parent and whose initial assumption of office resulted
from such contest or the settlement thereof.
          “Control Agreement” means a control agreement, in form and substance
reasonably satisfactory to Agent, executed and delivered by Parent or one of its
Subsidiaries, Agent, and the applicable securities intermediary (with respect to
a Securities Account) or bank (with respect to a Deposit Account).
          “Copyright Security Agreement” has the meaning specified therefor in
the Security Agreement.
          “Current Assets” means, as at any date of determination, the total
assets of Parent and its Subsidiaries (other than cash and Cash Equivalents)
which may properly be classified as current assets on a consolidated balance
sheet of Parent and its Subsidiaries in accordance with GAAP.
          “Current Liabilities” means, as at any date of determination, the
total liabilities of Parent and its Subsidiaries which may properly be
classified as current liabilities (other than the current portion of the Term
Loan, the Swing Loans and the Advances) on a consolidated balance sheet of
Parent and its Subsidiaries in accordance with GAAP.
          “Daily Balance” means, as of any date of determination and with
respect to any Obligation, the amount of such Obligation owed at the end of such
day.
          “Default” means an event, condition, or default that, with the giving
of notice, the passage of time, or both, would be an Event of Default.
          “Defaulting Lender” means any Lender that fails to make any Advance
(or other extension of credit) that it is required to make hereunder on the date
that it is required to do so hereunder.

 



--------------------------------------------------------------------------------



 



          “Defaulting Lender Rate” means (a) for the first 3 days from and after
the date the relevant payment is due, the Base Rate, and (b) thereafter, the
interest rate then applicable to Advances that are Base Rate Loans (inclusive of
the Base Rate Margin applicable thereto).
          “Deposit Account” means any deposit account (as that term is defined
in the Code).
          “Designated Account” means the Deposit Account identified on
Schedule D-1.
          “Designated Account Bank” has the meaning specified therefor in
Schedule D-1.
          “Dollars” or “$” means United States dollars.
          “EBITDA” means, with respect to any fiscal period:

  (a)   Parent’s consolidated net earnings (or loss),

                         minus

  (b)   without duplication, the sum of the following amounts of Parent for such
period to the extent included in determining consolidated net earnings (or loss)
for such period:

(i) any extraordinary, unusual, or non-recurring gains,
(ii) interest income,
(iii) any software development costs to the extent capitalized during such
period,
                         plus

  (c)   without duplication, the sum of the following amounts of Parent for such
period to the extent included in determining consolidated net earnings (or loss)
for such period:

(i) Any extraordinary, unusual, or non-recurring non-cash losses,
(ii) interest expense,
(iii) tax expense based on income, profits or capital, including federal,
foreign, state, franchise and similar taxes (and for the avoidance of doubt,
specifically excluding any sales taxes or any other taxes held in trust for a
Governmental Authority),
(iv) depreciation, amortization and accretion for such period,
(v) with respect to the Merger Agreement, costs, reasonable fees to Persons
(other than Borrowers or any of their Affiliates), charges, or

 



--------------------------------------------------------------------------------



 



expenses incurred in connection therewith prior to, on or within 90 days of the
Closing Date up to an aggregate amount not to exceed $4,000,000,
(vi) with respect to the Merger Agreement: purchase accounting adjustments,
including, without limitation, a dollar for dollar adjustment for that portion
of revenue that would have been recorded in the relevant period had the balance
of deferred revenue (unearned income) recorded on the closing balance sheet and
before application of purchase accounting not been adjusted downward to fair
value to be recorded on the opening balance sheet in accordance with GAAP
purchase accounting rules,
(vii) non-cash compensation expense (including deferred non-cash compensation
expense), or other non-cash expenses or charges, arising from the sale or
issuance of stock, the granting of stock options, and the granting of stock
appreciation rights and similar arrangements (including any repricing,
amendment, modification, substitution, or change of any such stock, stock
option, stock appreciation rights, or similar arrangements) minus the amount of
any such expenses or charges when paid in cash to the extent not deducted in the
computation of net earnings (or loss),
          in each case, determined on a consolidated basis in accordance with
GAAP.
          For the purposes of calculating EBITDA for any period of 4 consecutive
fiscal quarters (each, a “Reference Period”), (a) if at any time during such
Reference Period (and after the Closing Date), Parent or any of its Subsidiaries
shall have made a Permitted Acquisition, EBITDA for such Reference Period shall
be calculated after giving pro forma effect thereto (including pro forma
adjustments arising out of events which are directly attributable to such
Permitted Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case to be mutually and reasonably agreed upon by
Parent and Agent and determined on a basis consistent with Article 11 of
Regulation S-X promulgated under the Securities Act and as interpreted by the
staff of the SEC) or in such other manner acceptable to Agent as if any such
Permitted Acquisition or adjustment occurred on the first day of such Reference
Period, (b) EBITDA for the fiscal quarter ended September 30, 2010, shall be
deemed to be $25,260,000 (c) EBITDA for the fiscal quarter ended December 31,
2010, shall be deemed to be $20,418,000, and (d) EBITDA for the period
commencing January 1, 2011 and ending on the Closing Date shall be calculated
for Parent as if Amcom and its Subsidiaries were Subsidiaries of Parent as of
January 1, 2011.
          “Embedded Products” means all products containing components that are
subject to licenses, sublicenses and other agreements as to which any Loan Party
is a party and pursuant to which any Loan Party is authorized to use any third
party patents, patent rights, trademarks, service marks, trade secrets or
copyrights, including software, which are distributed by a Loan Party or
incorporated in any existing product or service of a Loan Party.
          “Environmental Action” means any written complaint, summons, citation,
notice, directive, order, claim, litigation, investigation, judicial or
administrative proceeding, judgment, letter, or other written communication from
any Governmental Authority, or any third party

 



--------------------------------------------------------------------------------



 



involving violations of Environmental Laws or releases of Hazardous Materials
from (a) any assets, properties, or businesses of any Borrower, any Subsidiary
of a Borrower, or any of their predecessors in interest, (b) adjoining
properties or businesses, or (c) or onto any facilities which received Hazardous
Materials generated by any Borrower, any Subsidiary of a Borrower, or any of
their predecessors in interest.
          “Environmental Law” means any applicable federal, state, provincial,
foreign or local statute, law, rule, regulation, ordinance, code, binding and
enforceable guideline, binding and enforceable written policy, or rule of common
law now or hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on Parent
or its Subsidiaries, relating to the environment, the effect of the environment
on employee health, or Hazardous Materials, in each case as amended from time to
time.
          “Environmental Liabilities” means all liabilities, monetary
obligations, losses, damages, punitive damages, consequential damages, treble
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.
          “Environmental Lien” means any Lien in favor of any Governmental
Authority for Environmental Liabilities.
          “Equipment” means equipment (as that term is defined in the Code).
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto.
          “ERISA Affiliate” means (a) any Person subject to ERISA whose
employees are treated as employed by the same employer as the employees of
Parent or its Subsidiaries under IRC Section 414(b), (b) any trade or business
subject to ERISA whose employees are treated as employed by the same employer as
the employees of Parent or its Subsidiaries under IRC Section 414(c), (c) solely
for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which Parent or any of its Subsidiaries is a member under IRC Section 414(m), or
(d) solely for purposes of Section 302 of ERISA and Section 412 of the IRC, any
Person subject to ERISA that is a party to an arrangement with Parent or any of
its Subsidiaries and whose employees are aggregated with the employees of Parent
or its Subsidiaries under IRC Section 414(o).
          “Event of Default” has the meaning specified therefor in Section 8.
          “Excess Availability” means, as of any date of determination, the
amount equal to Availability minus the aggregate amount, if any, of all trade
payables of Parent and its Subsidiaries aged in excess of historical levels with
respect thereto and all book overdrafts of Parent and its Subsidiaries in excess
of historical practices with respect thereto, in each case as determined by
Agent in its Permitted Discretion.

 



--------------------------------------------------------------------------------



 



          “Excess Cash Flow” means, with respect to any fiscal period and with
respect to Parent determined on a consolidated basis in accordance with GAAP:
          (a) EBITDA,
          plus

  (b)   The sum of

(i) foreign, United States, state, or local tax refunds,
(ii) interest income, and
(iii) the amount of any decrease in Net Working Capital for such period,
          minus

  (c)   The sum of

(i) the cash portion of Interest Expense and loan servicing fees paid during
such fiscal period,
(ii) the cash portion of income taxes and distributions permitted by
Section 6.9(b) paid during such period
(iii) the cash portion of Capital Expenditures (net of (y) any proceeds
reinvested in accordance with the proviso to Section 2.4(d)(ii) of the
Agreement, and (z) any proceeds of related financings with respect to such
expenditures) made during such period,
(iv) scheduled principal payments made in respect of the Term Loan, and
(v) the amount of any increase in Net Working Capital for such period.
          “Exchange Act” means the Securities Exchange Act of 1934, as in effect
from time to time.
          “Excluded Taxes” means with respect to any Lender or Participant:
(i) Taxes imposed on the net income or net profits of such Lender or such
Participant (including any branch profits Taxes), in each case imposed by the
jurisdiction (or by any political subdivision or taxing authority thereof) in
which such Lender or such Participant is organized or the jurisdiction (or any
political subdivision or taxing authority thereof) in which such Lender’s or
such Participant’s principal office is located or as a result of a present or
former connection between such Lender or such Participant and the jurisdiction
or taxing authority imposing the Tax (other than any such connection arising
solely from such Lender or such Participant having executed, delivered or
performed its obligations or received payment under, or enforced its rights or
remedies under the Agreement or any other Loan Document); (ii) Taxes to the
extent arising

 



--------------------------------------------------------------------------------



 



solely from such Lender’s or a Participant’s failure to comply with the
requirements of Section 16(c) or (d); (iii) any United States federal
withholding Taxes to the extent imposed under the law as of the date such
Foreign Lender becomes a party to the Agreement or designates a new lending
office or changes its place of residence or other circumstance for tax purposes,
other than any such designation or change made at the request of any Loan Party
or to the extent that such Foreign Lender (or its assignor, if any) was entitled
to receive an amount pursuant to Section 16(a), if any, with respect to such
withholding tax at the time of designation of a new lending office, assignment
or change in residence or other circumstance, as the case may be) and (iv) any
tax imposed under FATCA.
          “Existing Letters of Credit” means (a) the letter of credit issued by
Wachovia Bank to Travelers Casualty on behalf of Wireless with a face amount of
$100,000 and an expiration date of September 16, 2011 and (b) the letter of
credit issued by UBS Financial to Okaloosa County on behalf of Wireless with a
face amount of $20,000 and an expiration date of December 28, 2011.
          “Extraordinary Receipts” means any cash received by Parent or any of
its Subsidiaries not in the ordinary course of business (and not consisting of
proceeds described in Section 2.4(d)(ii)) consisting of (a) proceeds of
judgments, proceeds of settlements or other consideration of any kind in
connection with any cause of action other than proceeds of a Loan Party’s
accounts, (b) indemnity payments (other than to the extent such indemnity
payments are (i) immediately payable to a Person that is not an Affiliate of
Parent or any of its Subsidiaries, or (ii) received by Parent or any of its
Subsidiaries as reimbursement for any payment previously made to such Person),
and (c) any purchase price adjustment received in connection with any purchase
agreement; provided that so long as no Default or Event of Default is in
existence, Extraordinary Receipts will not include 50% of all indemnity payments
and purchase price adjustments received after the Closing Date to the extent the
aggregate amount of such indemnity payments and purchase price adjustments does
not exceed $500,000.
          “FATCA” shall mean Sections 1471 through 1474 of the IRC, including
any successor provisions, and any current or future regulations or official
interpretations thereof.
          “FCC” means the Federal Communications Commission or any successor to
the functions and powers thereof.
          “FCC Licenses” means, with respect to a Station, any permanent or
temporary, main or auxiliary license, authorization, consent, permit, grant,
approval or registration issued by the FCC held by or issued to any Loan Party
or any Subsidiary of a Loan Party from time to time.
          “Fee Letter” means that certain second amended and restated fee letter
between Borrowers and Agent, in form and substance reasonably satisfactory to
Agent.
          “Federal Funds Rate” means, for any period, a fluctuating interest
rate per annum equal to, for each day during such period, the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the

 



--------------------------------------------------------------------------------



 



quotations for such day on such transactions received by Agent from three
Federal funds brokers of recognized standing selected by it.
          “Fixed Charges” means, with respect to any fiscal period and with
respect to Parent determined on a consolidated basis in accordance with GAAP,
the sum, without duplication, of (a) Interest Expense accrued during such
period, (b) principal payments in respect of Indebtedness that are required to
be paid during such period other than payments made pursuant to Section 2.4(d),
(c) distributions to the extent permitted by Section 6.9(b) and (d) all
currently payable federal, state, and local income taxes accrued during such
period.
          “Fixed Charge Coverage Ratio” means, with respect to Parent for any
period, the ratio of (i) EBITDA for such period minus Capital Expenditures
(other than Capital Expenditures financed with the proceeds of purchase money
Indebtedness or Capital Leases to the extent permitted by this Agreement) to
(ii) Fixed Charges for such period.
          “Foreign Lender” shall mean any Lender or Participant that is not a
United States person within the meaning of IRC section 7701(a)(30).
          “Foreign Subsidiaries” means Commtech Wireless Pty. Ltd., an
Australian corporation, GTES, Inc., a Canadian corporation, Madison
Telecommunications Holdings Inc., a Canadian corporation, and Paging Network of
Canada, Inc., a Canadian corporation.
          “Fourth Amendment” means that certain Waiver, Consent and Fourth
Amendment to Credit Agreement dated as of December 31, 2009 among Amcom, Agent
and Lenders.
          “Fourth Amendment Effective Date” means December 31, 2009.
          “Funding Date” means the date on which a Borrowing occurs.
          “Funding Losses” has the meaning specified therefor in
Section 2.12(b)(ii).
          “GAAP” means generally accepted accounting principles as in effect
from time to time in the United States, consistently applied.
          “Governing Documents” means, with respect to any Person, the
certificate or articles of incorporation, by-laws, or other organizational
documents of such Person.
          “Governmental Authority” means any federal, state, local, or other
governmental or administrative body, instrumentality, board, department, or
agency or any court, tribunal, administrative hearing body, arbitration panel,
commission, or other similar dispute-resolving panel or body.
          “Guarantors” means (a) each Subsidiary of Parent (other than a
Subsidiary that is a CFC, a Subsidiary of a CFC or a Borrower), and (b) any
other Person that guaranties all or any part of the Obligations, and “Guarantor”
means any one of them.
          “Guaranty” means a guaranty of all or any part of the Obligations
executed and delivered by a Guarantor in favor of Agent, for the benefit of the
Lender Group and the Bank Product Providers, in form and substance reasonably
satisfactory to Agent.

 



--------------------------------------------------------------------------------



 



          “Hazardous Materials” means (a) substances that are defined or listed
in, or otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.
          “Hedge Agreement” means any and all agreements or documents now
existing or hereafter entered into by Parent or any of its Subsidiaries that
provide for an interest rate, credit, commodity or equity swap, cap, floor,
collar, forward foreign exchange transaction, currency swap, cross currency rate
swap, currency option, or any combination of, or option with respect to, these
or similar transactions, for the purpose of hedging Parent’s or any of its
Subsidiaries’ exposure to fluctuations in interest or exchange rates, loan,
credit exchange, security, or currency valuations or commodity prices.
          “Holdout Lender” has the meaning specified therefor in
Section 14.2(a).
          “Indebtedness” means (a) all obligations for borrowed money, (b) all
obligations evidenced by bonds, debentures, notes, or other similar instruments
and all reimbursement or other obligations in respect of letters of credit,
bankers acceptances, or other financial products, (c) all obligations as a
lessee under Capital Leases, (d) all obligations or liabilities of others
secured by a Lien on any asset of a Person or its Subsidiaries, irrespective of
whether such obligation or liability is assumed, (e) all obligations to pay the
deferred purchase price of assets (other than trade payables incurred in the
ordinary course of business and repayable in accordance with customary trade
practices), (f) all obligations owing under Hedge Agreements (which amount shall
be calculated based on the amount that would be payable by such Person if the
Hedge Agreement were terminated on the date of determination), and (g) any
obligation guaranteeing or intended to guarantee (whether directly or indirectly
guaranteed, endorsed, co-made, discounted, or sold with recourse) any obligation
of any other Person that constitutes Indebtedness under any of clauses
(a) through (f) above. For purposes of this definition, (i) the amount of any
Indebtedness represented by a guaranty or other similar instrument shall be the
lesser of the principal amount of the obligations guaranteed and still
outstanding and the maximum amount for which the guaranteeing Person may be
liable pursuant to the terms of the instrument embodying such Indebtedness, and
(ii) the amount of any Indebtedness described in clause (d) above shall be shall
be the lower of the amount of the obligation and the fair market value of the
assets securing such obligation.
          “Indemnifiable Taxes” means all Taxes other than Excluded Taxes and
Other Taxes.
          “Indemnified Liabilities” has the meaning specified therefor in
Section 10.3.
          “Indemnified Person” has the meaning specified therefor in
Section 10.3.

 



--------------------------------------------------------------------------------



 



          “Insolvency Proceeding” means any proceeding commenced by or against
any Person under any provision of the Bankruptcy Code or under any other state
or federal bankruptcy or insolvency law, assignments for the benefit of
creditors, formal or informal moratoria, compositions, extensions generally with
creditors, or proceedings seeking reorganization, arrangement, or other similar
relief.
          “Interest Expense” means, for any period, the aggregate of the
interest expense of Parent for such period, determined on a consolidated basis
in accordance with GAAP.
          “Interest Period” means, with respect to each LIBOR Rate Loan, a
period commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, or 3 months thereafter; provided, however,
that (a) if any Interest Period would end on a day that is not a Business Day,
such Interest Period shall be extended (subject to clauses (c)-(e) below) to the
next succeeding Business Day, (b) interest shall accrue at the applicable rate
based upon the LIBOR Rate from and including the first day of each Interest
Period to, but excluding, the day on which any Interest Period expires, (c) any
Interest Period that would end on a day that is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (d) with respect to an Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period), the Interest Period shall end on the last Business Day of the calendar
month that is 1, 2, or 3 months after the date on which the Interest Period
began, as applicable, and (e) Borrowers may not elect an Interest Period which
will end after the Maturity Date.
          “Inventory” means inventory (as that term is defined in the Code).
          “Investment” means, with respect to any Person, any investment by such
Person in any other Person (including Affiliates) in the form of loans,
guarantees, advances, capital contributions (excluding (a) commission, travel,
and similar advances to officers and employees of such Person made in the
ordinary course of business, and (b) bona fide Accounts arising in the ordinary
course of business consistent with past practice), or acquisitions of
Indebtedness, Stock, or all or substantially all of the assets of such other
Person (or of any division or business line of such other Person), and any other
items that are or would be classified as investments on a balance sheet prepared
in accordance with GAAP.
          “Investment Affiliate” means, with respect to any of the Persons
identified on Schedule P-1, any fund or investment vehicle that (a) is organized
by such Person for the purpose of making equity investments in one or more
companies and (b) is controlled by such Person. For purposes of this definition
“control” means the power to direct or cause the direction of management and
policies of a Person, whether by contract or otherwise.
          “IRC” means the Internal Revenue Code of 1986, as in effect from time
to time.
          “Issuing Lender” means WFCF or any other Lender that, at the request
of Administrative Borrower and with the consent of Agent, agrees, in such
Lender’s sole discretion,

 



--------------------------------------------------------------------------------



 



to become an Issuing Lender for the purpose of issuing L/Cs or L/C Undertakings
pursuant to Section 2.11.
          “L/C” has the meaning specified therefor in Section 2.11(a).
          “L/C Disbursement” means a payment made by the Issuing Lender pursuant
to a Letter of Credit.
          “L/C Undertaking” has the meaning specified therefor in
Section 2.11(a).
          “Lender” and “Lenders” have the respective meanings set forth in the
preamble to the Agreement, and shall include any other Person made a party to
the Agreement in accordance with the provisions of Section 13.1.
          “Lender Group” means, individually and collectively, each of the
Lenders (including the Issuing Lender) and Agent.
          “Lender Group Expenses” means all (a) costs or expenses (including
taxes, and insurance premiums) required to be paid by Parent or its Subsidiaries
under any of the Loan Documents that are paid, advanced, or incurred by the
Lender Group, (b) out-of-pocket fees or charges paid or incurred by Agent in
connection with the Lender Group’s transactions with Parent or its Subsidiaries
under any of the Loan Documents, including, fees or charges for photocopying,
notarization, couriers and messengers, telecommunication, public record searches
(including tax lien, litigation, and UCC searches and including searches with
the patent and trademark office, the copyright office, or the department of
motor vehicles), filing, recording, publication, appraisal (including periodic
collateral appraisals or business valuations to the extent of the fees and
charges (and up to the amount of any limitation) contained in the Agreement or
the Fee Letter), real estate surveys, real estate title policies and
endorsements, and environmental audits, (c) Agent’s customary fees and charges
(as adjusted from time to time) with respect to the disbursement of funds (or
the receipt of funds) to or for the account of Borrowers (whether by wire
transfer or otherwise), together with any out-of-pocket costs and expenses
(other than any Tax or cost related thereto) incurred in connection therewith,
(d) out-of-pocket charges paid or incurred by Agent resulting from the dishonor
of checks payable by or to any Loan Party, (e) reasonable out-of-pocket costs
and expenses paid or incurred by the Lender Group to correct any default or
enforce any provision of the Loan Documents, or during the continuance of an
Event of Default, in gaining possession of, maintaining, handling, preserving,
storing, shipping, selling, preparing for sale, or advertising to sell the
Collateral, or any portion thereof, irrespective of whether a sale is
consummated, (f) reasonable out-of-pocket audit fees and expenses (including
travel, meals, and lodging) of Agent related to any inspections or audits to the
extent of the fees and charges (and up to the amount of any limitation)
contained in the Agreement or the Fee Letter, (g) reasonable out-of-pocket costs
and expenses of third party claims or any other suit paid or incurred by the
Lender Group in enforcing or defending the Loan Documents or in connection with
the transactions contemplated by the Loan Documents or the Lender Group’s
relationship with Parent or any of its Subsidiaries (subject to any limitations
set forth in Section 10.3), (h) Agent’s reasonable costs and expenses (including
reasonable attorneys fees) incurred in advising, structuring, drafting,
reviewing, administering (including travel, meals, and lodging), syndicating
(including rating the Term Loan), or amending the Loan Documents, and
(i) Agent’s and each Lender’s reasonable costs and expenses (including
reasonable attorneys, accountants,

 



--------------------------------------------------------------------------------



 



consultants, and other advisors fees and expenses) incurred in terminating,
enforcing (including attorneys, accountants, consultants, and other advisors
fees and expenses incurred in connection with a “workout,” a “restructuring,” or
an Insolvency Proceeding concerning Parent or any of its Subsidiaries or in
exercising rights or remedies under the Loan Documents), or defending the Loan
Documents, irrespective of whether suit is brought, or in taking any Remedial
Action concerning the Collateral.
          “Lender-Related Person” means, with respect to any Lender, such
Lender, together with such Lender’s Affiliates, officers, directors, employees,
attorneys, and agents.
          “Letter of Credit” means an L/C or an L/C Undertaking, as the context
requires.
          “Letter of Credit Collateralization” means either (a) providing cash
collateral (pursuant to documentation reasonably satisfactory to Agent,
including provisions that specify that the Letter of Credit fee set forth in the
Agreement will continue to accrue while the Letters of Credit are outstanding)
to be held by Agent for the benefit of those Lenders with a Revolver Commitment
in an amount equal to 105% of the then existing Letter of Credit Usage,
(ii) causing the Underlying Letters of Credit to be returned to the Issuing
Lender, or (iii) providing Agent with a standby letter of credit, in form and
substance reasonably satisfactory to Agent, from a commercial bank acceptable to
the Agent (in its sole discretion) in an amount equal to 105% of the then
existing Letter of Credit Usage (it being understood that the Letter of Credit
fee set forth in the Agreement will continue to accrue while the Letters of
Credit are outstanding and that any such fee that accrues must be an amount that
can be drawn under any such standby letter of credit).
          “Letter of Credit Usage” means, as of any date of determination, the
aggregate undrawn amount of all outstanding Letters of Credit.
          “Leverage Ratio” means, as of any date of determination the result of
(a) the amount of Parent’s Indebtedness, on a consolidated basis, as of such
date, to (b) EBITDA for the 12 month period ended as of such date.
          “LIBOR Deadline” has the meaning specified therefor in
Section 2.12(b)(i).
          “LIBOR Notice” means a written notice in the form of Exhibit L-1.
          “LIBOR Option” has the meaning specified therefor in Section 2.12(a).
          “LIBOR Rate” means, for each Interest Period for each LIBOR Rate Loan,
the rate per annum determined by Agent by dividing (a) the Base LIBOR Rate for
such Interest Period, by (b) 100% minus the Reserve Percentage. The LIBOR Rate
shall be adjusted on and as of the effective day of any change in the Reserve
Percentage.
          “LIBOR Rate Loan” means each portion of an Advance or the Term Loan
that bears interest at a rate determined by reference to the LIBOR Rate.
          “LIBOR Rate Margin” means 3.75 percentage points.

 



--------------------------------------------------------------------------------



 



          “Lien” means any mortgage, deed of trust, pledge, hypothecation,
assignment, charge, deposit arrangement, encumbrance, easement, lien (statutory
or other), security interest, or other security arrangement and any other
preference, priority, or preferential arrangement of any kind or nature
whatsoever, including any conditional sale contract or other title retention
agreement, the interest of a lessor under a Capital Lease and any synthetic or
other financing lease having substantially the same economic effect as any of
the foregoing.
          “Loan Account” has the meaning specified therefor in Section 2.9.
          “Loan Documents” means the Agreement, the Bank Product Agreements, the
Controlled Account Agreements, the Control Agreements, the Copyright Security
Agreement, the Fee Letter, any Guaranty, the Intercompany Subordination
Agreement, the Letters of Credit, the Patent Security Agreement, the Security
Agreement, the Trademark Security Agreement, any note or notes executed by a
Borrower in connection with the Agreement and payable to a member of the Lender
Group, and any other agreement entered into, now or in the future, by Parent or
any of its Subsidiaries and the Lender Group in connection with the Agreement.
          “Loan Party” means any Borrower or any Guarantor.
          “Maintenance Fee Revenues” means, with respect to any period, all
maintenance fee revenues (but excluding any licensing revenue) attributable to
software owned by Amcom or any of its Subsidiaries earned during such period,
without regard to any purchase accounting adjustments relating to the write-down
of deferred revenue for the Merger, and other Permitted Acquisitions, calculated
on a basis consistent with the financial statements delivered to Agent prior to
the Closing Date. Notwithstanding the foregoing, Maintenance Fee Revenues of any
Foreign Subsidiary shall be excluded from the calculation of Maintenance Fee
Revenues. For the purposes of calculating Maintenance Fee Revenues for any
period of 4 consecutive fiscal quarters, (a) Maintenance Fee Revenues for the
fiscal quarter ended September 30, 2010 shall be deemed to be $5,708,000 and
(b) Maintenance Fee Revenues for the fiscal quarter ended December 31, 2010
shall be deemed to be $5,736,000.
          “Margin Stock” as defined in Regulation U of the Board of Governors of
the Federal Reserve System as in effect from time to time.
          “Material Adverse Change” means (a) a material adverse change in the
business, operations, results of operations, assets, liabilities or financial
condition of Parent and its Subsidiaries, taken as a whole, (b) a material
impairment of Parent’s and its Subsidiaries ability to perform their obligations
under the Loan Documents to which they are parties or of the Lender Group’s
ability to enforce the Obligations or realize upon the Collateral, or (c) a
material impairment of the enforceability or priority of the Agent’s Liens with
respect to the Collateral as a result of an action or failure to act on the part
of Parent or its Subsidiaries.
          “Material Contract” means, with respect to any Person, (i) each
contract or agreement to which such Person or any of its Subsidiaries is a party
involving aggregate consideration payable to or by such Person or such
Subsidiary of $250,000 or more (other than purchase orders in the ordinary
course of the business of such Person or such Subsidiary and other than
contracts that by their terms may be terminated by such Person or Subsidiary in
the ordinary course of its business upon less than 60 days notice without
penalty or premium), and

 



--------------------------------------------------------------------------------



 



(ii) all other contracts or agreements material to the business, operations,
condition (financial or otherwise), performance, prospects or properties of such
Person or such Subsidiary.
          “Maturity Date” has the meaning specified therefor in Section 3.3.
          “Maximum Revolver Amount” means (i) $10,000,000 during the period
commencing on the Closing Date and ending June 30, 2011, (ii) $8,750,000 during
the period commencing July 1, 2011 and ending September 30, 2011, (iii)
$7,500,000 during the period commencing October 1, 2011 and ending December 31,
2011, (iv) $6,250,000 during the period commencing January 1, 2012 and ending
March 31, 2012, and (v) $5,000,000 at all times on and after April 1, 2012, in
each case as such amount may be decreased in accordance with Section 2.4(c).
          “Merger” means the merger of USMO Acquisition Co., a Delaware
corporation, with and into Amcom, with Amcom being the surviving entity,
pursuant to the terms of the Merger Agreement.
          “Merger Agreement” means that certain Agreement and Plan of Merger
dated as of the Closing Date among Parent, Arch, USMO Acquisition Corp., a
Delaware corporation, Amcom and the shareholders signatory thereto.
          “Merger Documents” means (a) the Merger Agreement, (b) that certain
Employment Agreement dated as of the Closing Date among Daniel Mayleben, Amcom
and Parent, (c) that certain Employment Agreement dated as of the Closing Date
among Christopher Heim, Amcom and Parent, and (d) all other documents and
agreements executed or delivered in connection with or pursuant to the Merger
Agreement.
          “Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.
          “NEP Stock Purchase Agreement” means that certain Stock Purchase
Agreement dated December 31, 2009 among 2nd Wave Software, LLC, Norwest Equity
Partners VIII, LP, Norwest Equity Partners IX, LP, Split Rock Partners, LP,
Split Rock Partners II, LP, Garvin Hill Capital Fund LLC, Christopher Heim and
Daniel Mayleben, as in effect on the Fourth Amendment Effective Date.
          “Net Cash Proceeds” means:
          (a) with respect to any sale or disposition by Parent or any of its
Subsidiaries of assets, the amount of cash proceeds received (directly or
indirectly) from time to time (whether as initial consideration or through the
payment of deferred consideration) by or on behalf of Parent or its
Subsidiaries, in connection therewith after deducting therefrom only (i) the
amount of any Indebtedness secured by any Permitted Lien on any asset (other
than (A) Indebtedness owing to Agent or any Lender under the Agreement or the
other Loan Documents and (B) Indebtedness assumed by the purchaser of such
asset) which is required to be, and is, repaid in connection with such sale or
disposition, (ii) reasonable fees, commissions, and expenses related thereto and
required to be paid by Parent or such Subsidiary in connection with such sale or
disposition, and (iii) taxes paid or payable to any taxing authorities by Parent
or

 



--------------------------------------------------------------------------------



 



such Subsidiary in connection with such sale or disposition, in each case to the
extent, but only to the extent, that the amounts so deducted are, at the time of
receipt of such cash, actually paid or payable to a Person that is not an
Affiliate of Parent or any of its Subsidiaries, and are properly attributable to
such transaction; and
          (b) with respect to the issuance or incurrence of any Indebtedness by
Parent or any of its Subsidiaries, or the issuance by Parent or any of its
Subsidiaries of any shares of its Stock, the aggregate amount of cash received
(directly or indirectly) from time to time (whether as initial consideration or
through the payment or disposition of deferred consideration) by or on behalf of
Parent or such Subsidiary in connection with such issuance or incurrence, after
deducting therefrom only (i) reasonable fees, commissions, and expenses related
thereto and required to be paid by Parent or such Subsidiary in connection with
such issuance or incurrence, (ii) taxes paid or payable to any taxing
authorities by Parent or such Subsidiary in connection with such issuance or
incurrence, in each case to the extent, but only to the extent, that the amounts
so deducted are, at the time of receipt of such cash, actually paid or payable
to a Person that is not an Affiliate of Parent or any of its Subsidiaries, and
are properly attributable to such transaction.
          “Net Working Capital” means, as of any date of determination, Current
Assets as of such date minus Current Liabilities as of such date.
          “Norwest” means Norwest Equity Partners VIII, LP and Norwest Equity
Partners IX, LP.
          “Obligations” means (a) all loans (including the Term Loan), Advances,
debts, principal, interest (including any interest that accrues after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding),
contingent reimbursement obligations with respect to outstanding Letters of
Credit, premiums, liabilities (including all amounts charged to the Loan Account
pursuant to the Agreement), obligations (including indemnification obligations),
fees (including the fees provided for in the Fee Letter), Lender Group Expenses
(including any fees or expenses that accrue after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), guaranties, covenants, and
duties of any kind and description owing by Borrowers to the Lender Group
pursuant to or evidenced by the Loan Documents and irrespective of whether for
the payment of money, whether direct or indirect, absolute or contingent, due or
to become due, now existing or hereafter arising, and including all interest not
paid when due and all other expenses or other amounts that Borrowers are
required to pay or reimburse by the Loan Documents or by law or otherwise in
connection with the Loan Documents, and (b) all Bank Product Obligations. Any
reference in the Agreement or in the Loan Documents to the Obligations shall
include all or any portion thereof and any extensions, modifications, renewals,
or alterations thereof, both prior and subsequent to any Insolvency Proceeding.
          “OFAC” means The Office of Foreign Assets Control of the U.S.
Department of the Treasury.
          “Original Closing Date” means June 6, 2008.

 



--------------------------------------------------------------------------------



 



          “Original Credit Agreement” has the meaning specified therefor in the
recitals hereto.
          “Original Term Loan” has the meaning specified therefor in
Section 2.2.
          “Originating Lender” has the meaning specified therefor in
Section 13.1(e).
          “Other Taxes” has the meaning specified therefore in Section 16(b).
          “Overadvance” has the meaning specified therefor in Section 2.5.
          “Parent” has the meaning specified therefor in the preamble hereto.
          “Participant” has the meaning specified therefor in Section 13.1(e).
          “Participant Register” has the meaning set forth in Section 13.1(i).
          “Patent Security Agreement” has the meaning specified therefor in the
Security Agreement.
          “Patriot Act” has the meaning specified therefor in Section 4.18.
          “Payoff Date” means the first date on which all of the Obligations are
paid in full and the Commitments of the Lenders are terminated.
          “Permitted Acquisition” means any Acquisition consummated on or after
December 31, 2011 so long as:
          (a) no Default or Event of Default shall have occurred and be
continuing or would result from the consummation of the proposed Acquisition and
the proposed Acquisition is consensual,
          (b) no Indebtedness will be incurred, assumed, or would exist with
respect to Parent or its Subsidiaries as a result of such Acquisition, other
than Indebtedness permitted under clause (j) of the definition of Permitted
Indebtedness and no Liens will be incurred, assumed, or would exist with respect
to the assets of Parent or its Subsidiaries as a result or such Acquisition,
          (c) Parent has provided Agent with written confirmation, supported by
reasonably detailed calculations, that on a pro forma basis (including pro forma
adjustments arising out of events which are directly attributable to such
proposed Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case, determined as if the combination had been
accomplished at the beginning of the relevant period; such eliminations and
inclusions to be mutually and reasonably agreed upon by Parent and Agent)
created by adding the historical combined financial statements of Parent
(including the combined financial statements of any other Person or assets that
were the subject of a prior Permitted Acquisition during the relevant period) to
the historical consolidated financial statements of the Person to be acquired
(or the historical financial statements related to the assets to be acquired)
pursuant to the proposed Acquisition, Parent and its Subsidiaries (i) would have
been in compliance with the financial covenants in Section 7 of the Agreement
for the 4 fiscal quarter period ended

 



--------------------------------------------------------------------------------



 



immediately prior to the proposed date of consummation of such proposed
Acquisition, and (ii) are projected to be in compliance with the financial
covenants in Section 7 for the 4 fiscal quarter period ended one year after the
proposed date of consummation of such proposed Acquisition,
          (d) Parent has provided Agent with its due diligence package relative
to the proposed Acquisition, including forecasted balance sheets, profit and
loss statements, and cash flow statements of the Person or assets to be
acquired, all prepared on a basis consistent with such Person’s (or assets’)
historical financial statements, together with appropriate supporting details
and a statement of underlying assumptions for the 1 year period following the
date of the proposed Acquisition, on a quarter by quarter basis), in form and
substance (including as to scope and underlying assumptions) reasonably
satisfactory to Agent,
          (e) Parent shall have Availability plus Qualified Cash in an amount
equal to or greater than $10,000,000 immediately after giving effect to the
consummation of the proposed Acquisition,
          (f) the assets being acquired or the Person whose Stock is being
acquired did not have negative EBITDA during the 12 consecutive month period
most recently concluded prior to the date of the proposed Acquisition,
          (g) Parent has provided Agent with written notice of the proposed
Acquisition at least 15 Business Days prior to the anticipated closing date of
the proposed Acquisition and, not later than 5 Business Days prior to the
anticipated closing date of the proposed Acquisition, copies of the acquisition
agreement and other material documents relative to the proposed Acquisition,
which agreement and documents must be reasonably acceptable to Agent,
          (h) the assets being acquired (other than a de minimis amount of
assets in relation to Parent’s and its Subsidiaries’ total assets), or the
Person whose Stock is being acquired, are useful in or engaged in, as
applicable, the business of Parent and its Subsidiaries or a business reasonably
related thereto,
          (i) the assets being acquired (other than a de minimis amount of
assets in relation to the assets being acquired) are located within the United
States or the Person whose Stock is being acquired is organized in a
jurisdiction located within the United States,
          (j) the subject assets or Stock, as applicable, are being acquired
directly by a Borrower or one of its Subsidiaries that is a Loan Party, and, in
connection therewith, such Borrower or the applicable Loan Party shall have
complied with Section 5.11 or 5.12, as applicable, of the Agreement and, in the
case of an acquisition of Stock, such Borrower or the applicable Loan Party
shall have demonstrated to Agent that the new Loan Parties have received
consideration sufficient to make the joinder documents binding and enforceable
against such new Loan Parties, and
          (k) the purchase consideration payable in cash in respect of all
Permitted Acquisitions (including the proposed Acquisition and including
deferred payment obligations) shall not exceed $15,000,000 in the aggregate.

 



--------------------------------------------------------------------------------



 



          “Permitted Discretion” means a determination made in the exercise of
reasonable (from the perspective of a secured lender) business judgment.
          “Permitted Dispositions” means:
          (a) sales, abandonment, or other dispositions of Equipment that is
substantially worn, damaged, or obsolete in the ordinary course of business,
          (b) sales of Inventory to buyers in the ordinary course of business,
          (c) the use or transfer of money or Cash Equivalents in a manner that
is not prohibited by the terms of the Agreement or the other Loan Documents,
          (d) the licensing, on a non-exclusive basis, of patents, trademarks,
copyrights, and other intellectual property rights in the ordinary course of
business,
          (e) the granting of Permitted Liens,
          (f) the sale or discount, in each case without recourse, of Accounts
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof,
          (g) any involuntary loss, damage or destruction of property,
          (h) any involuntary condemnation, seizure or taking, by exercise of
the power of eminent domain or otherwise, or confiscation or requisition of use
of property,
          (i) the leasing or subleasing of assets of Parent or its Subsidiaries
in the ordinary course of business,
          (j) the sale or issuance of Stock (other than Prohibited Preferred
Stock) of Parent,
          (k) the lapse of registered patents, trademarks and other intellectual
property of Parent and its Subsidiaries to the extent not economically desirable
in the conduct of their business and so long as such lapse is not materially
adverse to the interests of the Lenders,
          (l) dispositions of FCC Licenses to Sensus Spectrum LLC pursuant to
that certain Asset Purchase Agreement dated as of August 24, 2010,
          (m) dispositions of transmitters, terminals and related equipment
(i) to be decommissioned and deconstructed in accordance with any channel and
network rationalization program or (ii) in the ordinary course of business,
          (n) dispositions of the real property identified on Schedule R-1, and
          (o) dispositions of fixed assets not otherwise permitted in clauses
(a) through (k) above so long as made at fair market value and the aggregate
fair market value of all assets

 



--------------------------------------------------------------------------------



 



disposed of in all such dispositions in any fiscal year (including the proposed
disposition) would not exceed $500,000.
          “Permitted Indebtedness” means:
          (a) Indebtedness evidenced by this Agreement and the other Loan
Documents, together with Indebtedness owed to Underlying Issuers with respect to
Underlying Letters of Credit,
          (b) Indebtedness set forth on Schedule 4.19 and any Refinancing
Indebtedness in respect of such Indebtedness,
          (c) Permitted Purchase Money Indebtedness and any Refinancing
Indebtedness in respect of such Indebtedness,
          (d) endorsement of instruments or other payment items for deposit,
          (e) Indebtedness consisting of (i) unsecured guarantees incurred in
the ordinary course of business with respect to surety and appeal bonds,
performance bonds, bid bonds, appeal bonds, completion guarantee and similar
obligations; (ii) unsecured guarantees arising with respect to customary
indemnification obligations to purchasers in connection with Permitted
Dispositions; and (iii) unsecured guarantees with respect to Indebtedness of
Parent or one of its Subsidiaries, to the extent that the Person that is
obligated under such guaranty could have incurred such underlying Indebtedness,
          (f) Indebtedness incurred in the ordinary course of business under
performance, surety, statutory, and appeal bonds,
          (g) Indebtedness owed to any Person providing property, casualty,
liability, or other insurance to Parent or any of its Subsidiaries, so long as
the amount of such Indebtedness is not in excess of the amount of the unpaid
cost of, and shall be incurred only to defer the cost of, such insurance for the
year in which such Indebtedness is incurred and such Indebtedness is outstanding
only during such year,
          (h) the incurrence by Parent or its Subsidiaries of Indebtedness under
Hedging Agreements that are incurred for the bona fide purpose of hedging the
interest rate or foreign currency risk associated with Parent’s and its
Subsidiaries’ operations and not for speculative purposes,
          (i) unsecured Indebtedness incurred in respect of netting services,
overdraft protection, and other like services, in each case, incurred in the
ordinary course of business,
          (j) unsecured earn-outs and other deferred payment obligations
incurred in connection with Permitted Acquisitions so long as (i) such earn-outs
and other deferred payment obligations are subordinated to the Obligations in a
manner satisfactory to Agent, and (ii) the maximum aggregate amount (whether or
not earned or due) of such earn-outs and deferred payment obligations for all
Permitted Acquisitions does not exceed (A) $5,000,000 for all Permitted
Acquisitions or (B) $2,500,000 for any particular Permitted Acquisition,

 



--------------------------------------------------------------------------------



 



          (k) Indebtedness composing Permitted Investments,
          (l) unsecured Indebtedness incurred by the Loan Parties not to exceed
$500,000 in the aggregate at any time outstanding, and
          (m) the Existing Letters of Credit.
          “Permitted Intercompany Advances” means loans made by (a) a Loan Party
to another Loan Party, (b) a non-Loan Party to another non-Loan Party, (c) a
non-Loan Party to a Loan Party, so long as the parties thereto are party to the
Intercompany Subordination Agreement, and (d) a Loan Party to a non-Loan Party
so long as after giving effect to such loan (i) the aggregate amount of such
loans to all non-Loan Parties does not exceed $1,000,000 outstanding at any
time, (ii) no Event of Default has occurred and is continuing or would result
therefrom, and (iii) Borrowers have Excess Availability plus Qualified Cash of
$10,000,000 or greater.
          “Permitted Investments” means:
          (a) Investments in cash and Cash Equivalents,
          (b) Investments in negotiable instruments deposited or to be deposited
for collection in the ordinary course of business,
          (c) advances made in connection with purchases of goods or services in
the ordinary course of business,
          (d) Investments received in settlement of amounts due to any Loan
Party or any of its Subsidiaries effected in the ordinary course of business or
owing to any Loan Party or any of its Subsidiaries as a result of Insolvency
Proceedings involving an Account Debtor or upon the foreclosure or enforcement
of any Lien in favor of a Loan Party or its Subsidiaries,
          (e) Investments owned by any Loan Party or any of its Subsidiaries on
the Closing Date and set forth on Schedule P-1,
          (f) guarantees permitted under the definition of Permitted
Indebtedness,
          (g) Permitted Intercompany Advances,
          (h) Stock or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to a Loan
Party or its Subsidiaries (in bankruptcy of customers or suppliers or otherwise
outside the ordinary course of business) or as security for any such
Indebtedness or claims,
          (i) deposits of cash made in the ordinary course of business to secure
performance of operating leases,
          (j) non-cash loans to employees, officers, and directors of Parent or
any of its Subsidiaries for the purpose of purchasing Stock in Parent so long as
the proceeds of such loans are used in their entirety to purchase such stock in
Parent,

 



--------------------------------------------------------------------------------



 



          (k) so long as no Event of Default has occurred and is continuing or
would result therefrom, any other Investments in an aggregate amount not to
exceed $500,000 during the term of the Agreement, and
          (l) Permitted Acquisitions.
          “Permitted Liens” means:
          (a) Liens held by Agent to secure the Obligations,
          (b) Liens for unpaid taxes, assessments, or other governmental charges
or levies that either (i) are not yet delinquent, or (ii) the underlying taxes,
assessments, or charges or levies are the subject of Permitted Protests,
          (c) judgment Liens arising solely as a result of the existence of
judgments, orders, or awards that do not constitute an Event of Default under
Section 8.3,
          (d) Liens set forth on Schedule P-2, provided that any such Lien only
secures the Indebtedness that it secures on the Closing Date and any Refinancing
Indebtedness in respect thereof,
          (e) the interests of lessors under operating leases and non-exclusive
licensors under license agreements,
          (f) purchase money Liens or the interests of lessors under Capital
Leases to the extent that such Liens or interests secure Permitted Purchase
Money Indebtedness and so long as (i) such Lien attaches only to the asset
purchased or acquired and the proceeds thereof, and (ii) such Lien only secures
the Indebtedness that was incurred to acquire the asset purchased or acquired or
any Refinancing Indebtedness in respect thereof,
          (g) Liens arising by operation of law in favor of warehousemen,
landlords, carriers, mechanics, materialmen, laborers, or suppliers, incurred in
the ordinary course of business and not in connection with the borrowing of
money, and which Liens either (i) are for sums not yet delinquent, or (ii) are
the subject of Permitted Protests,
          (h) Liens on amounts deposited in connection with obtaining worker’s
compensation or other unemployment insurance,
          (i) Liens on amounts deposited in connection with the making or
entering into of bids, tenders, or leases in the ordinary course of business and
not in connection with the borrowing of money,
          (j) Liens on amounts deposited as security for surety or appeal bonds
in connection with obtaining such bonds in the ordinary course of business,
          (k) with respect to any Real Property, easements, rights of way, and
zoning restrictions that do not materially interfere with or impair the use or
operation thereof,

 



--------------------------------------------------------------------------------



 



          (l) non-exclusive licenses of patents, trademarks, copyrights, and
other intellectual property rights in the ordinary course of business,
          (m) Liens that are replacements of Permitted Liens to the extent that
the original Indebtedness is the subject of permitted Refinancing Indebtedness
and so long as the replacement Liens only encumber those assets that secured the
original Indebtedness,
          (n) rights of setoff or bankers’ liens upon deposits of cash in favor
of banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of such deposit accounts in the ordinary course
of business,
          (o) any interest or title of a non-exclusive licensor or lessor under
any lease or license permitted by this Agreement,
          (p) Liens granted in the ordinary course of business on the unearned
portion of insurance premiums securing the financing of insurance premiums to
the extent the financing is permitted under the definition of Permitted
Indebtedness,
          (q) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods,
          (r) Liens in favor of the issuers of the Existing Letters of Credit
against any cash collateral securing the Existing Letters of Credit, and
          (s) other non-consensual Liens which do not secure Indebtedness for
borrowed money or letters of credit and as to which the aggregate amount of the
obligations secured thereby does not exceed $500,000 at any one time.
          “Permitted Protest” means the right of Parent or any of its
Subsidiaries to protest any Lien (other than any Lien that secures the
Obligations), taxes, or rental payment, provided that (a) a reserve with respect
to such obligation is established on Parent’s or its Subsidiaries’ books and
records in such amount as is required under GAAP, (b) any such protest is
instituted promptly and prosecuted diligently by Parent or its Subsidiary, as
applicable, in good faith, and (c) Agent is satisfied that, while any such
protest is pending, there will be no impairment of the enforceability, validity,
or priority of any of the Agent’s Liens.
          “Permitted Purchase Money Indebtedness” means, as of any date of
determination, Purchase Money Indebtedness incurred after the Closing Date in an
aggregate principal amount outstanding at any one time not in excess of
$500,000.
          “Person” means natural persons, corporations, limited liability
companies, limited partnerships, general partnerships, limited liability
partnerships, joint ventures, trusts, land trusts, business trusts, or other
organizations, irrespective of whether they are legal entities, and governments
and agencies and political subdivisions thereof.
          “Preferred Stock” means, as applied to the Stock of any Person, the
Stock of any class or classes (however designated) that is preferred with
respect to the payment of dividends, or as to the distribution of assets upon
any voluntary or involuntary liquidation or dissolution of such Person, over
shares of Stock of any other class of such Person.

 



--------------------------------------------------------------------------------



 



          “Prohibited Preferred Stock” means any Preferred Stock that by its
terms is mandatorily redeemable or subject to any other payment obligation
(including any obligation to pay dividends, other than dividends of shares of
Preferred Stock of the same class and series payable in kind or dividends of
shares of common stock) on or before a date that is less than 1 year after the
Maturity Date, or, on or before the date that is less than 1 year after the
Maturity Date, is redeemable at the option of the holder thereof for cash or
assets or securities (other than distributions in kind of shares of Preferred
Stock of the same class and series or of shares of common stock).
          “Projections” means Parent’s forecasted (a) profit and loss
statements, and (b) cash flow statements, all prepared on a basis consistent
with Loan Parties’ historical financial statements, together with appropriate
supporting details and a statement of underlying assumptions.
          “Proprietary Rights” means (a) all inventions (whether patentable or
unpatentable and whether or not reduced to practice), all improvements thereto,
and all patents, patent applications, and patent disclosures, together with all
reissuances, continuations, continuations-in-part, revisions, extensions, and
reexaminations thereof, (b) all trademarks, service marks, trade dress, logos,
trade names, and corporate names, together with all translations, adaptations,
derivations, and combinations thereof and including all goodwill associated
therewith, and all applications, registrations, and renewals in connection
therewith, (c) all copyrightable works, all copyrights, and all applications,
registrations, and renewals in connection therewith, (d) all trade secrets and
confidential business information (including ideas, research and development,
know-how, formulas, compositions, manufacturing and production processes and
techniques, technical data, designs, drawings, specifications, customer and
supplier lists, pricing and cost information, and business and marketing plans
and proposals), (e) all computer software (including data and related
documentation), (f) all other proprietary rights, and (g) all copies and
tangible embodiments thereof (in whatever form or medium).
          “Pro Rata Share” means, as of any date of determination:
          (a) with respect to a Lender’s obligation to make Advances and right
to receive payments of principal, interest, fees, costs, and expenses with
respect thereto, (i) prior to the Revolver Commitments being terminated or
reduced to zero, the percentage obtained by dividing (y) such Lender’s Revolver
Commitment, by (z) the aggregate Revolver Commitments of all Lenders, and (ii)
from and after the time that the Revolver Commitments have been terminated or
reduced to zero, the percentage obtained by dividing (y) the outstanding
principal amount of such Lender’s Advances by (z) the outstanding principal
amount of all Advances,
          (b) with respect to a Lender’s obligation to participate in Letters of
Credit, to reimburse the Issuing Lender, and right to receive payments of fees
with respect thereto, (i) prior to the Revolver Commitments being terminated or
reduced to zero, the percentage obtained by dividing (y) such Lender’s Revolver
Commitment, by (z) the aggregate Revolver Commitments of all Lenders, and
(ii) from and after the time that the Revolver Commitments have been terminated
or reduced to zero, the percentage obtained by dividing (y) such Lender’s
ratable portion of the Risk Participation Liability of outstanding Letters of
Credit of such Lender by (z) the Risk Participation Liability with respect to
outstanding Letters of Credit,

 



--------------------------------------------------------------------------------



 



          (c) with respect to a Lender’s obligation to make the Term Loan and
right to receive payments of interest, fees, and principal with respect thereto,
(i) prior to the making of the Term Loan, the percentage obtained by dividing
(y) such Lender’s Term Loan Commitment, by (z) the aggregate amount of all
Lenders’ Term Loan Commitments, and (ii) from and after the making of the Term
Loan, the percentage obtained by dividing (y) the principal amount of such
Lender’s portion of the Term Loan by (z) the principal amount of the Term Loan,
and
          (d) with respect to all other matters as to a particular Lender
(including the indemnification obligations arising under Section 15.7), the
percentage obtained by dividing (i) such Lender’s Revolver Commitment plus the
outstanding principal amount of such Lender’s portion of the Term Loan, by
(ii) the aggregate amount of Revolver Commitments of all Lenders plus the
outstanding principal amount of the Term Loan; provided, however, that in the
event the Revolver Commitments have been terminated or reduced to zero, Pro Rata
Share under this clause shall be the percentage obtained by dividing (A) the
outstanding principal amount of such Lender’s Advances plus such Lender’s
ratable portion of the Risk Participation Liability with respect to outstanding
Letters of Credit plus the outstanding principal amount of such Lender’s portion
of the Term Loan, by (B) the outstanding principal amount of all Advances plus
the aggregate amount of the Risk Participation Liability with respect to
outstanding Letters of Credit plus the outstanding principal amount of the Term
Loan.
          “Protective Advances” has the meaning specified therefor in
Section 2.3(d)(i).
          “Purchase Money Indebtedness” means Indebtedness (other than the
Obligations, but including Capitalized Lease Obligations), incurred at the time
of, or within 20 days after, the acquisition of any fixed assets for the purpose
of financing all or any part of the acquisition cost thereof.
          “Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Parent and its Subsidiaries that is in
Deposit Accounts or in Securities Accounts, or any combination thereof, and
which such Deposit Account or Securities Account is the subject of a Control
Agreement and is maintained by a branch office of the bank or securities
intermediary located within the United States.
          “Real Property” means any estates or interests in real property now
owned or hereafter acquired by Parent or its Subsidiaries and the improvements
thereto.
          “Record” means information that is inscribed on a tangible medium or
that is stored in an electronic or other medium and is retrievable in
perceivable form.
          “Refinancing Indebtedness” means refinancings, renewals, or extensions
of Indebtedness so long as:
          (a) the terms and conditions of such refinancings, renewals, or
extensions do not, in Agent’s reasonable judgment, materially impair the
prospects of repayment of the Obligations by Borrowers or materially impair
Borrowers’ creditworthiness,
          (b) such refinancings, renewals, or extensions do not result in an
increase in the principal amount of the Indebtedness so refinanced, renewed, or
extended,

 



--------------------------------------------------------------------------------



 



          (c) such refinancings, renewals, or extensions do not result in an
increase in the interest rate with respect to the Indebtedness so refinanced,
renewed, or extended,
          (d) such refinancings, renewals, or extensions do not result in a
shortening of the average weighted maturity of the Indebtedness so refinanced,
renewed, or extended, nor are they on terms or conditions that, taken as a
whole, are materially more burdensome or restrictive to Borrowers,
          (e) if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lender Group as those
that were applicable to the refinanced, renewed, or extended Indebtedness, and
          (f) the Indebtedness that is refinanced, renewed, or extended is not
recourse to any Person that is liable on account of the Obligations other than
those Persons which were obligated with respect to the Indebtedness that was
refinanced, renewed, or extended.
          “Related Fund” means, with respect to any Lender that is an investment
fund, any other investment fund that invests in commercial loans and that is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.
          “Register” has the meaning set forth in Section 13.1(h).
          “Registered Loan” has the meaning set forth in Section 13.1(h).
          “Remedial Action” means all actions taken to (a) clean up, remove,
remediate, contain, treat, monitor, assess, evaluate, or in any way address
Hazardous Materials in the indoor or outdoor environment, (b) prevent or
minimize a release or threatened release of Hazardous Materials so they do not
migrate or endanger or threaten to endanger public health or welfare or the
indoor or outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials authorized by Environmental Laws.
          “Replacement Lender” has the meaning specified therefor in
Section 2.13(b).
          “Report” has the meaning specified therefor in Section 15.16.
          “Required Availability” means that the sum of (a) Excess Availability,
plus (b) Qualified Cash exceeds $5,000,000.
          “Required Lenders” means, at any time, Lenders whose aggregate Pro
Rata Shares (calculated under clause (d) of the definition of Pro Rata Shares)
exceed 50%; provided, however, that at any time there are 2 or more Lenders,
“Required Lenders” must include at least 2 Lenders.
          “Required Library” means, as of any date of determination, the
copyrights of the Parent and its Subsidiaries that are based on or derived from
those computer software programs

 



--------------------------------------------------------------------------------



 



or other technology of the Parent and its Subsidiaries that at the time account
for not less than 80% of the total amount of the net product and subscription
revenues of the Parent and its Subsidiaries for the immediately preceding fiscal
quarter.
          “Reserve Percentage” means, on any day, for any Lender, the maximum
percentage prescribed by the Board of Governors of the Federal Reserve System
(or any successor Governmental Authority) for determining the reserve
requirements (including any basic, supplemental, marginal, or emergency
reserves) that are in effect on such date with respect to eurocurrency funding
(currently referred to as “eurocurrency liabilities”) of that Lender, but so
long as such Lender is not required or directed under applicable regulations to
maintain such reserves, the Reserve Percentage shall be zero.
          “Revolver Commitment” means, with respect to each Lender, its Revolver
Commitment, and, with respect to all Lenders, their Revolver Commitments, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender hereunder, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 13.1.
          “Revolver Usage” means, as of any date of determination, the sum of
(a) the amount of outstanding Advances, plus (b) the amount of the Letter of
Credit Usage.
          “Risk Participation Liability” means, as to each Letter of Credit, all
reimbursement obligations of Borrowers to the Issuing Lender with respect to an
L/C Undertaking, consisting of (a) the amount available to be drawn or which may
become available to be drawn, (b) all amounts that have been paid by the Issuing
Lender to the Underlying Issuer to the extent not reimbursed by Borrowers,
whether by the making of an Advance or otherwise, and (c) all accrued and unpaid
interest, fees, and expenses payable with respect thereto.
          “Sanctioned Entity” means (a) a country or a government of a country,
(b) an agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.
          “Sanctioned Person” means a person named on the list of Specially
Designated Nationals maintained by OFAC.
          “SEC” means the United States Securities and Exchange Commission and
any successor thereto.
          “Second Additional Term Loan Amount” means $14,750,000.
          “Securities Account” means a securities account (as that term is
defined in the Code).
          “Securities Act” means the Securities Act of 1933, as amended from
time to time, and any successor statute.

 



--------------------------------------------------------------------------------



 



          “Security Agreement” means an amended and restated security agreement,
in form and substance reasonably satisfactory to Agent, executed and delivered
by Loan Parties to Agent.
          “Settlement” has the meaning specified therefor in Section 2.3(e)(i).
          “Settlement Date” has the meaning specified therefor in
Section 2.3(e)(i).
          “Solvent” means, with respect to any Person on a particular date,
that, at fair valuations, the sum of such Person’s assets is greater than all of
such Person’s debts.
          “S&P” has the meaning specified therefor in the definition of Cash
Equivalents.
          “Station” means any wireless station primarily engaged, directly or
indirectly, in the business of paging operations, whether utilizing in whole or
in part analog and/or digital over-the-air, satellite-based and/or
internet-based transmission facilities, now or hereafter owned by any Loan Party
and/or any Subsidiary of a Loan Party.
          “Stock” means all shares, options, warrants, interests,
participations, or other equivalents (regardless of how designated) of or in a
Person, whether voting or nonvoting, including common stock, preferred stock, or
any other “equity security” (as such term is defined in Rule 3a11-1 of the
General Rules and Regulations promulgated by the SEC under the Exchange Act).
          “Subsidiary” of a Person means a corporation, partnership, limited
liability company, or other entity in which that Person directly or indirectly
owns or controls the shares of Stock having ordinary voting power to elect a
majority of the board of directors (or appoint other comparable managers) of
such corporation, partnership, limited liability company, or other entity.
          “Swing Lender” means WFCF or any other Lender that, at the request of
Borrowers and with the consent of Agent agrees, in such Lender’s sole
discretion, to become the Swing Lender under Section 2.3(b).
          “Swing Loan” has the meaning specified therefor in Section 2.3(b).
          “Taxes” shall mean any taxes, levies, imposts, duties, fees,
assessments or other charges of whatever nature now or hereafter imposed by any
jurisdiction or by any political subdivision or taxing authority thereof or
therein and all interest, penalties or similar liabilities imposed by such
jurisdiction, subdivision or taxing authority with respect thereto.
          “Term Loan” has the meaning specified therefor in Section 2.2.
          “Term Loan Commitment” means, with respect to each Lender, its Term
Loan Commitment, and, with respect to all Lenders, their Term Loan Commitments,
in each case as such Dollar amounts are set forth beside such Lender’s name
under the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender hereunder, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 13.1.

 



--------------------------------------------------------------------------------



 



          “Total Commitment” means, with respect to each Lender, its Total
Commitment, and, with respect to all Lenders, their Total Commitments, in each
case as such Dollar amounts are set forth beside such Lender’s name under the
applicable heading on Schedule C-1 attached hereto or on the signature page of
the Assignment and Acceptance pursuant to which such Lender became a Lender
hereunder, as such amounts may be reduced or increased from time to time
pursuant to assignments made in accordance with the provisions of Section 13.1.
          “Trademark Security Agreement” has the meaning specified therefor in
the Security Agreement.
          “Underlying Issuer” means a third Person which is the beneficiary of
an L/C Undertaking and which has issued a letter of credit at the request of the
Issuing Lender for the benefit of Borrowers.
          “Underlying Letter of Credit” means a letter of credit that has been
issued by an Underlying Issuer.
          “United States” means the United States of America.
          “Voidable Transfer” has the meaning specified therefor in
Section 17.8.
          “Wells Fargo” means Wells Fargo Bank, National Association, a national
banking association.
          “WFCF” means Wells Fargo Capital Finance, LLC, a Delaware limited
liability company.

 